Exhibit 10.1

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of February 4, 2019

among

AMEDISYS, INC.

and

AMEDISYS HOLDING, L.L.C.,

as Borrowers,

THE GUARANTORS PARTY HERETO,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swingline Lender and L/C Issuer,

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

CAPITAL ONE BANK, NATIONAL ASSOCIATION,

CITIZENS BANK, N.A.,

COMPASS BANK,

FIFTH THIRD BANK,

HANCOCK WHITNEY BANK,

REGIONS BANK,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents,

and

THE OTHER L/C ISSUERS AND LENDERS PARTY HERETO

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CITIZENS BANK, N.A.,

FIFTH THIRD BANK

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

JPMORGAN CHASE BANK, N.A.,

as Joint Bookrunners

 



--------------------------------------------------------------------------------

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Agreement”), dated as of February 4, 2019 (the “First Amendment Effective
Date”), is entered into among AMEDISYS, INC., a Delaware corporation (the
“Company”), AMEDISYS HOLDING, L.L.C., a Louisiana limited liability company
(“Amedisys Holding”; Amedisys Holding, together with the Company, each a
“Borrower” and collectively, the “Borrowers”), the Guarantors party hereto, the
Lenders party hereto, BANK OF AMERICA, N.A., as Administrative Agent, Swingline
Lender and L/C Issuer, and the other L/C Issuers party hereto.

RECITALS

WHEREAS, the Borrowers, the Guarantors party thereto, the Lenders from time to
time party thereto, Bank of America, N.A., as Administrative Agent, Swingline
Lender and L/C Issuer, and the other L/C Issuers party thereto, have entered
into that certain Amended and Restated Credit Agreement dated as of June 29,
2018 (as amended, modified, extended, restated, replaced, or supplemented from
time to time prior to the First Amendment Effective Date, the “Existing Credit
Agreement”); and

WHEREAS, the Borrowers have requested that the Existing Credit Agreement be
amended as set forth below, subject to the terms and conditions specified in
this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.    Defined Terms.

Capitalized terms used herein and not otherwise defined herein shall have the
meanings given to such terms in the Existing Credit Agreement or the Amended
Credit Agreement (as defined below), as applicable. In addition, the following
terms shall have the meanings set forth below:

“Amedisys Hospice” means Amedisys Hospice, L.L.C., a Louisiana limited liability
company.

“Compassionate Care” means Compassionate Care Hospice Group, Inc., a Florida
corporation.

“Compassionate Care Acquisition” means the Acquisition by Amedisys Hospice of
all of the issued and outstanding Equity Interests of Compassionate Care
pursuant to the Compassionate Care Acquisition Agreement.

“Compassionate Care Acquisition Agreement” means that certain Stock Purchase
Agreement, dated as of October 9, 2018, by and among Milton Heching, a resident
of the lawful age of majority of the State of Florida, and the Heching 2012
Exempt Irrevocable Trust, a trust formed under the laws of the State of
Illinois, as sellers, Amedisys Hospice, as buyer, Compassionate Care, and the
Company (including all annexes, schedules and exhibits thereto).

“Transactions” means the consummation of the Compassionate Care Acquisition
pursuant to the Compassionate Care Acquisition Agreement, the entering into of
this Agreement, the making of the Credit Extensions on the First Amendment
Effective Date, and all related transactions.



--------------------------------------------------------------------------------

2.    Amendments to Existing Credit Agreement; Effect of this Agreement; No
Impairment.

(a)    The Existing Credit Agreement is amended in its entirety to read in the
form attached hereto as Annex A (the credit agreement attached hereto as Annex A
being referred to herein as the “Amended Credit Agreement”).

(b)    Schedules 1.01(b), 1.01(d), 5.10, 5.19(a), 5.19(b), 5.20(b), 5.20(c),
5.20(d), 5.22, 7.01, 7.02, 7.03 and 7.08 to the Existing Credit Agreement are
amended to read in the forms of Schedules 1.01(b), 1.01(d), 5.10, 5.19(a),
5.19(b), 5.20(b), 5.20(c), 5.20(d), 5.22, 7.01, 7.02, 7.03 and 7.08 attached
hereto, respectively.

(c)    Exhibit B to the Existing Credit Agreement is amended as follows:

(i)    The reference to “Dispositions and Acquisitions” in Section 5 of Exhibit
B to the Existing Credit Agreement is amended to read “Dispositions, Involuntary
Dispositions, Debt Issuances and Acquisitions”.

(ii)    The reference to “Dispositions and Acquisitions” in the heading to
Schedule B to Exhibit B to the Existing Credit Agreement is amended to read
“Dispositions, Involuntary Dispositions, Debt Issuances and Acquisitions”.

(d)    Exhibits F and G to the Existing Credit Agreement are amended to read in
the forms of Exhibits F and G attached hereto, respectively.

(e)    A new Exhibit M is added to the Existing Credit Agreement to read in the
form of Exhibit M attached hereto.

(f)    The parties hereto agree that, on and as of the First Amendment Effective
Date, the following transactions shall be deemed to occur automatically, without
further action by any party hereto: (i) the Existing Credit Agreement shall
automatically be amended in its entirety to read in the form of the Amended
Credit Agreement, (ii) all Obligations under the Existing Credit Agreement
outstanding on and as of the First Amendment Effective Date shall in all
respects be continuing and shall be deemed to be Obligations outstanding under
the Amended Credit Agreement, (iii) the Guaranty provided pursuant to the
Existing Credit Agreement shall remain in full force and effect with respect to
the Secured Obligations and is hereby reaffirmed, and (iv) all Letters of Credit
outstanding under the Existing Credit Agreement on and as of the First Amendment
Effective Date shall be deemed to be Letters of Credit outstanding on and as of
the First Amendment Effective Date under the Amended Credit Agreement. Except as
expressly modified and amended in this Agreement, all of the terms, provisions
and conditions of the Loan Documents shall remain unchanged and in full force
and effect. The Loan Documents and any and all other documents heretofore, now
or hereafter executed and delivered pursuant to the terms of the Existing Credit
Agreement are hereby amended so that any reference to the Existing Credit
Agreement shall mean a reference to the Amended Credit Agreement. The Amended
Credit Agreement is not a novation of the Existing Credit Agreement.

(g)    Except as expressly set forth herein, this Agreement shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Secured Parties under the Existing Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement or any other Loan
Document, all of which, as amended, supplemented or otherwise modified hereby,
are ratified and affirmed in all

 

2



--------------------------------------------------------------------------------

respects and shall continue in full force and effect. Nothing herein shall be
deemed to entitle any Loan Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Existing Credit Agreement or any other
Loan Document in similar or different circumstances.

3.    Conditions Precedent. This Agreement shall become effective upon, and the
obligation of each Lender to advance a portion of the Term Borrowing to be made
on the First Amendment Effective Date is subject to, satisfaction of the
following conditions precedent:

(a)    receipt by the Administrative Agent of counterparts of this Agreement,
properly executed by a Responsible Officer of each Loan Party, each Lender, the
Swingline Lender, each L/C Issuer and the Administrative Agent;

(b)    receipt by the Administrative Agent of Term Notes, properly executed by a
Responsible Officer of the Company in favor of each Lender requesting a Term
Note;

(c)    receipt by the Administrative Agent of the following, in form and
substance satisfactory to the Administrative Agent and its legal counsel:
(i) copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the jurisdiction of its organization or incorporation, where applicable, and
certified by a secretary or assistant secretary of such Loan Party to be true
and correct as of the First Amendment Effective Date (provided, that, with
respect to any such Organization Documents that have not been amended, modified
or terminated since the Closing Date, such Loan Party may certify that such
Organization Documents have not been amended, modified or terminated since the
Closing Date and remain in full force and effect, and remain true and complete,
in the form delivered to the Administrative Agent on the Closing Date); (ii)
such certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party; and (iii) such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and is validly existing, in good standing and
qualified to engage in business in its jurisdiction of organization or
incorporation;

(d)    receipt by the Administrative Agent of an opinion or opinions of counsel
for the Loan Parties, dated the First Amendment Effective Date and addressed to
the Administrative Agent and the Lenders, in form and substance reasonably
acceptable to the Administrative Agent;

(e)    receipt by the Administrative Agent of (i) audited consolidated balance
sheets of Compassionate Care and its Subsidiaries for the fiscal years of
Compassionate Care ended December 31, 2016 and December 31, 2017, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal years of Compassionate Care, (ii) a quality of
earnings report Compassionate Care and its Subsidiaries for the five (5)-month
period ended May 31, 2018, (iii) pro forma consolidated financial statements of
the Company and its Subsidiaries as of and for the twelve (12)-month period
ended May 31, 2018, prepared after giving effect to the Transactions as if the
Transactions have occurred on such date (in the case of the balance sheet) or at
the beginning of such period (in all other cases), and (iv) a pro forma
consolidated budget of the Company and its Subsidiaries, including forecasts
prepared by management of the Company, of consolidated balance sheets,
statements of income or operations and cash flows of the Company and its
Subsidiaries for the first five (5) years following the First Amendment
Effective Date, prepared after giving effect to the Transactions;

 

3



--------------------------------------------------------------------------------

(f)    receipt by the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent, of: (i) searches of UCC filings in the
jurisdiction of incorporation or formation, as applicable, of each Loan Party,
copies of the financing statements on file in such jurisdictions and evidence
that no Liens exist other than Permitted Liens; (ii) searches of ownership of
Intellectual Property in the appropriate governmental offices and duly executed
notices of grant of security interest in the form required by the Collateral
Documents as are necessary, in the Administrative Agent’s sole discretion, to
perfect the Administrative Agent’s security interest in the Intellectual
Property of the Loan Parties; (iii) completed UCC financing statements for each
appropriate jurisdiction as is necessary, in the Administrative Agent’s sole
discretion, to perfect the Administrative Agent’s security interest in the
Collateral; (iv) all certificates evidencing any certificated Equity Interests
pledged to the Administrative Agent pursuant to the Collateral Documents,
together with duly executed in blank and undated stock powers attached thereto;
(v) to the extent required to be delivered pursuant to the terms of the
Collateral Documents, all instruments, documents and chattel paper in the
possession of any of the Loan Parties, together with allonges or assignments as
may be necessary or appropriate to perfect the Administrative Agent’s security
interest in the Collateral; (vi) to the extent required to be delivered pursuant
to the terms of the Loan Documents, with respect to any tangible personal
property Collateral located at any premises leased by a Loan Party, such
estoppel letters, consents and waivers from the landlords on such real property;
and (vii) to the extent required to be delivered pursuant to the terms of the
Loan Documents, with respect to any deposit or other accounts (including
securities accounts) at any bank or other financial institution, or any other
account where money or securities are or may be deposited or maintained with any
Loan Party, Qualifying Control Agreements with respect thereto;

(g)    receipt by the Administrative Agent of copies of insurance certificates
and endorsements of insurance evidencing liability, casualty, property,
terrorism and business interruption insurance meeting the requirements set forth
in the Loan Documents and otherwise satisfactory to the Administrative Agent;

(h)    receipt by the Administrative Agent of a Solvency Certificate signed by a
Responsible Officer of the Company as to the financial condition, solvency and
related matters of the Company and its Subsidiaries, after giving effect to the
Transactions;

(i)    there shall not have occurred since December 31, 2017 any event or
condition that has had or could be reasonably expected, either individually or
in the aggregate, to have a Material Adverse Effect;

(j)    there shall not exist any action, suit, investigation or proceeding
pending or, to the knowledge of the Loan Parties, threatened in writing in any
court or before any arbitrator or Governmental Authority that could reasonably
be expected to have a Material Adverse Effect;

(k)    all Board of Director, governmental, shareholder and material third party
consents and approvals necessary in connection with this Agreement, the other
Loan Documents and the Transactions shall have been obtained and shall be in
full force and effect;

(l)    receipt by the Administrative Agent of a certificate signed by a
Responsible Officer of the Company: (i) certifying that (A) the conditions
specified in Sections 3(i), 3(j), and 3(k) and Section 5(e)(iv) have been
satisfied; (B)(1) Compassionate Care operates a Permitted

 

4



--------------------------------------------------------------------------------

Business, (2) attached thereto are calculations demonstrating that, upon giving
Pro Forma Effect to the Compassionate Care Acquisition, (x) the Loan Parties
would be in compliance with the financial covenant set forth in Section 7.11(b)
of the Existing Credit Agreement as of the most recent fiscal quarter end for
which the Company was required to deliver financial statements pursuant to
Section 6.01(a) or (b) of the Existing Credit Agreement, and (y) the
Consolidated Leverage Ratio is less than 3.75 to 1.0 as of the most recent
fiscal quarter end for which the Company was required to deliver financial
statements pursuant to Section 6.01(a) or (b) of the Existing Credit Agreement,
and (3) the Compassionate Care Acquisition is not a “hostile” acquisition and
has been approved by the Board of Directors and/or the shareholders (or
equivalent) of the Company, Amedisys Hospice and Compassionate Care, as
applicable; and (C) the Compassionate Care Acquisition shall have been
consummated (or shall be consummated substantially simultaneously with the
Credit Extensions to be made on the First Amendment Effective Date) in
compliance with applicable law and regulatory approvals and in accordance with
the Compassionate Care Acquisition Agreement; and (ii) attaching a copy of the
Compassionate Care Acquisition Agreement (which certificate shall include a
certification that the Compassionate Care Acquisition Agreement shall not have
been altered, amended, supplemented or otherwise modified since the execution
thereof, or any condition therein waived in any manner, in each case to the
extent such alteration, amendment, supplement, modification or waiver would be
materially adverse to the Company or the Lenders, unless such alteration,
amendment, supplement, modification or waiver was approved by the Administrative
Agent) and copies of any other material definitive documentation entered into by
the Company or any Subsidiary in connection with the Compassionate Care
Acquisition, in each case certified by a Responsible Officer of the Company to
be true and complete;

(m)    receipt by the Administrative Agent of any fees owing to the
Administrative Agent, the Arrangers and the Lenders that are required to be paid
on or before the First Amendment Effective Date; and

(n)    (i) the Administrative Agent and the Lenders shall have completed a due
diligence investigation of the Loan Parties, Compassionate Care and their
respective Subsidiaries in scope, and with results, satisfactory to the
Administrative Agent and the Lenders, including with respect to OFAC, the
Foreign Corrupt Practices Act and “know your customer” due diligence, (ii) upon
the request of any Lender made at least ten (10) days prior to the First
Amendment Effective Date, the Borrowers shall have provided to such Lender (and
such Lender shall be reasonably satisfied with) the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including the PATRIOT Act, in each
case at least five (5) days prior to the First Amendment Effective Date, and
(iii) at least five (5) days prior to the First Amendment Effective Date, if any
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, such Borrower shall deliver, to each Lender that so requests, a
Beneficial Ownership Certification in relation to such Borrower.

For purposes of determining compliance with the conditions specified in this
Section 3, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed First Amendment Effective Date
specifying its objection thereto.

4.    Payment of Expenses. The Loan Parties agree to reimburse the
Administrative Agent for all reasonable fees, charges and disbursements of the
Administrative Agent in connection with the preparation, execution and delivery
of this Agreement, including all reasonable fees, charges and disbursements of
counsel to the Administrative Agent (paid directly to such counsel if requested
by the Administrative Agent).

 

5



--------------------------------------------------------------------------------

5.    Reallocation; Miscellaneous.

(a)    On the First Amendment Effective Date, the loans and commitments made by
the Lenders under the Existing Credit Agreement shall be re-allocated and
restated among the Lenders so that, and loans and commitments shall be made by
the Lenders so that, as of the First Amendment Effective Date, the respective
commitments of the Lenders shall be as set forth on Schedule 1.01(b) attached
hereto.

(b)    The Loan Documents and the obligations of the Loan Parties thereunder are
hereby ratified and confirmed and shall remain in full force and effect
according to their terms. This Agreement shall constitute a Loan Document.

(c)    Each Loan Party (i) agrees that the Collateral Documents continue to be
in full force and effect and are not impaired or adversely affected in any
manner whatsoever, (ii) confirms its grant of security interests pursuant to the
Collateral Documents to which it is a party as Collateral for the Secured
Obligations, and (iii) acknowledges that all Liens granted (or purported to be
granted) pursuant to the Collateral Documents remain and continue in full force
and effect in respect of, and to secure, the Secured Obligations.

(d)    Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Agreement, (ii) affirms all of its obligations under the Loan
Documents, and (iii) agrees that this Agreement and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Loan Documents.

(e)    Each Loan Party hereby represents and warrants as follows: (i) such Loan
Party has taken all necessary corporate, limited liability or other
organizational action to authorize the execution, delivery and performance of
this Agreement; (ii) this Agreement has been duly executed and delivered by such
Loan Party and constitutes the legal, valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles and/or
principles of good faith and fair dealing (whether enforcement is sought by
proceedings in equity or at law); (iii) no approval, consent, exemption,
authorization or other action by, or notice to, or filing with, any Governmental
Authority or any other Person is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, such Loan Party
of this Agreement; and (iv) after giving effect to the Transactions, (A) the
representations and warranties of the Company and each other Loan Party
contained in Article II and Article V of the Amended Credit Agreement or in any
other Loan Document, or which are contained in any document furnished at any
time under or in connection therewith, are true and correct in all material
respects (and in all respects if any such representation and warranty is already
qualified by materiality or reference to Material Adverse Effect) on and as of
the First Amendment Effective Date, except to the extent such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality or reference to
Material Adverse Effect) as of such earlier date, and except that for purposes
of this Section 5(e)(iv)(A), the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Amended Credit Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 6.01 of the Amended Credit Agreement, and
(B) no Default or Event of Default has occurred and is continuing.

 

6



--------------------------------------------------------------------------------

(f)    This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement.

(g)    If any provision of this Agreement is held to be illegal, invalid or
unenforceable, (i) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby and
(ii) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(h)    THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(i)    The terms of Sections 11.14 and 11.15 of the Amended Credit Agreement
with respect to submission to jurisdiction, waiver of venue and waiver of jury
trial are incorporated herein by reference, mutatis mutandis, and the parties
hereto agree to such terms.

[remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

BORROWERS:   AMEDISYS, INC.,   a Delaware corporation   By:  

/s/ Scott G. Ginn

  Name:   Scott G. Ginn   Title:   Treasurer and Chief Financial Officer  
AMEDISYS HOLDING, L.L.C.,   a Louisiana limited liability company   By:  

/s/ Scott G. Ginn

  Name:   Scott G. Ginn   Title:   Vice-President and Treasurer GUARANTORS:  
ACCUMED HEALTH SERVICES, L.L.C.,   a Texas limited liability company   By:  

/s/ Scott G. Ginn

  Name:   Scott G. Ginn   Title:   Vice-President and Treasurer   ACCUMED HOME
HEALTH OF GEORGIA, L.L.C.,   a Georgia limited liability company   By:  

/s/ Scott G. Ginn

  Name:   Scott G. Ginn   Title:   Vice-President and Treasurer   ADVENTA
HOSPICE, L.L.C.,   a Florida limited liability company   By:  

/s/ Scott G. Ginn

  Name:   Scott G. Ginn   Title:   Vice President and Treasurer   ALBERT
GALLATIN HOME CARE AND HOSPICE SERVICES, LLC,   a Delaware limited liability
company   By:  

/s/ Scott G. Ginn

  Name:   Scott G. Ginn   Title:   Vice-President and Treasurer

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

AMEDISYS ALABAMA, L.L.C.,
an Alabama limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer AMEDISYS ARIZONA,
L.L.C.,
an Arizona limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer AMEDISYS ARKANSAS,
LLC,
an Arkansas limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer AMEDISYS BA, LLC,
a Delaware limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer AMEDISYS DELAWARE,
L.L.C.,
a Delaware limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer AMEDISYS FLORIDA,
L.L.C.,
a Florida limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer AMEDISYS GEORGIA,
L.L.C.,
a Georgia limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

AMEDISYS HEALTH CARE WEST, L.L.C.,
a Delaware limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer AMEDISYS HOME HEALTH
OF ALABAMA, L.L.C.,
an Alabama limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer AMEDISYS HOME HEALTH
OF SOUTH CAROLINA, L.L.C.,
a South Carolina limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer AMEDISYS HOME HEALTH
OF VIRGINIA, L.L.C.,
a Virginia limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer AMEDISYS HOSPICE,
L.L.C.,
a Louisiana limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer AMEDISYS HOSPICE
DELAWARE, INC.,
a Delaware corporation By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Treasurer

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

AMEDISYS IDAHO, L.L.C.,
an Idaho limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer AMEDISYS ILLINOIS,
L.L.C.,
an Illinois limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer AMEDISYS INDIANA,
L.L.C.,
an Indiana limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer AMEDISYS KANSAS,
L.L.C.,
a Kansas limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer AMEDISYS LA
ACQUISITIONS, L.L.C.,
a Louisiana limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer AMEDISYS LOUISIANA,
L.L.C.,
a Louisiana limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer AMEDISYS MAINE,
P.L.L.C.,
a Maine professional limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

AMEDISYS MARYLAND, L.L.C.,
a Maryland limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer AMEDISYS
MISSISSIPPI, L.L.C.,
a Mississippi limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer AMEDISYS MISSOURI,
L.L.C.,
a Missouri limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer AMEDISYS NEW
HAMPSHIRE, L.L.C.,
a New Hampshire limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer AMEDISYS NEW JERSEY,
L.L.C.,
a New Jersey limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer AMEDISYS NORTH
CAROLINA, L.L.C.,
a North Carolina limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer AMEDISYS NORTHWEST,
L.L.C.,
a Georgia limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

AMEDISYS OHIO, L.L.C.,
an Ohio limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer AMEDISYS OKLAHOMA,
L.L.C.,
an Oklahoma limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer AMEDISYS OREGON,
L.L.C.,
an Oregon limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer AMEDISYS
PENNSYLVANIA, L.L.C.,
a Pennsylvania limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer AMEDISYS PERSONAL
CARE, LLC,
a Delaware limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer AMEDISYS RHODE
ISLAND, L.L.C.,
a Rhode Island limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer AMEDISYS SC, L.L.C.,
a South Carolina limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

AMEDISYS SPECIALIZED MEDICAL SERVICES, L.L.C.,
a Louisiana limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer AMEDISYS SP-IN,
L.L.C.,
an Indiana limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer AMEDISYS SP-KY,
L.L.C.,
a Kentucky limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer AMEDISYS SP-OH,
L.L.C.,
an Ohio limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer AMEDISYS SP-TN,
L.L.C.,
a Tennessee limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer AMEDISYS TENNESSEE,
L.L.C.,
a Tennessee limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer AMEDISYS TEXAS,
L.L.C., a Texas limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

AMEDISYS TLC ACQUISITION, L.L.C.,
a Louisiana limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer AMEDISYS WASHINGTON,
L.L.C.,
a Washington limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer AMEDISYS WEST
VIRGINIA, L.L.C.,
a West Virginia limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer AMEDISYS WISCONSIN,
L.L.C.,
a Wisconsin limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer ANGEL WATCH HOME
CARE, L.L.C.,
a Florida limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer ASSOCIATED HOME
CARE, LLC,
a Massachusetts limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer AVENIR VENTURES,
L.L.C.,
a Louisiana limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

BEACON HOSPICE, L.L.C.,
a Delaware limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer CH HOLDINGS, LLC,
a Louisiana limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer COMPREHENSIVE HOME
HEALTHCARE SERVICES, L.L.C.,
a Tennessee limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer ELDER HOME OPTIONS,
LLC,
a Massachusetts limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer EMERALD CARE,
L.L.C.,
a North Carolina limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer FAMILY HOME HEALTH
CARE, L.L.C.,
a Kentucky limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

HI-TECH CARE, INC.,
a Florida corporation By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Treasurer HHC, L.L.C.,
a Tennessee limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer HMR ACQUISITION,
INC.,
a Delaware corporation By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Treasurer HOME HEALTH OF ALEXANDRIA, L.L.C.,
a Louisiana limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer HOME HOSPITALISTS OF
AMERICA, LLC,
a Delaware limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer HORIZONS HOSPICE
CARE, L.L.C.,
an Alabama limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer HOUSECALL HOME
HEALTH, L.L.C.,
a Tennessee limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

INFINITY HOME CARE, L.L.C.,
a Florida limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer INFINITY HOME CARE
ACQUISITION CORP.,
a Florida corporation By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Treasurer INFINITY HOME CARE OF BROWARD, LLC,
a Florida limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer INFINITY HOME CARE
OF JACKSONVILLE, LLC,
a Florida limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer INFINITY HOME CARE
OF LAKELAND, LLC,
a Florida limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer INFINITY HOME CARE
OF OCALA, LLC,
a Florida limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer INFINITY HOME CARE
OF PINELLAS, LLC,
a Florida limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

INFINITY HOME CARE OF PORT CHARLOTTE, LLC,
a Florida limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer INFINITY HOMECARE OF
DISTRICT 9, LLC,
a Florida limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer NINE PALMS 2, LLC,
a Mississippi limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer

NINE PALMS 1, L.L.C.,

a Virginia limited liability company

By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer TENDER LOVING CARE
HEALTH CARE SERVICES INTERNATIONAL, LLC,
a Delaware limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer TENDER LOVING CARE
HEALTH CARE SERVICES OF BROWARD, LLC,
a Delaware limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

TENDER LOVING CARE HEALTH CARE SERVICES OF ERIE NIAGARA, LLC,
a New York limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Treasurer TENDER LOVING CARE HEALTH CARE SERVICES
OF GEORGIA, LLC,
a Delaware limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer TENDER LOVING CARE
HEALTH CARE SERVICES OF NASSAU SUFFOLK, LLC,
a New York limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Treasurer TENDER LOVING CARE HEALTH CARE SERVICES
OF NEW ENGLAND, LLC,
a Delaware limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer TENDER LOVING CARE
HEALTH CARE SERVICES OF WEST VIRGINIA, LLC,
a Delaware limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer TENDER LOVING CARE
HEALTH CARE SERVICES SOUTHEAST, LLC,
a Delaware limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

TENDER LOVING CARE HEALTH CARE SERVICES WESTERN, LLC,
a Delaware limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer TLC HEALTH CARE
SERVICES, L.L.C.,
a Delaware limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer TLC HOLDINGS I,
L.L.C.,
a Delaware limited liability company By:  

/s/ Scott G. Ginn

Name:   Scott G. Ginn Title:   Vice-President and Treasurer

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:   BANK OF AMERICA, N.A.,   as Administrative Agent   By:  

/s/ H. Hope Walker

  Name:   H. Hope Walker   Title:   Senior Vice President

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:   BANK OF AMERICA, N.A.,   as Lender, L/C Issuer and Swingline Lender  
By:  

/s/ H. Hope Walker

  Name:   H. Hope Walker   Title:   Senior Vice President

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender and L/C Issuer By:  

/s/ Laura Woodward

Name:   Laura Woodward Title:   Vice President

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as a Lender By:  

/s/ Nicholas Christofer

Name:   Nicholas Christofer Title:   Vice President

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  

/s/ Thomas Avery

Name:   Thomas Avery Title:   Director

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:  

/s/ ID Boyejo

Name:   ID Boyejo Title:   Senior Vice President

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ Mark Hardison

Name:   Mark Hardison Title:   Managing Director

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

CAPITAL ONE BANK, NATIONAL ASSOCIATION,
as a Lender By:  

/s/ Jeffrey A. Schoal

Name:   Jeffrey A. Schoal Title:   Duly Authorized Signatory

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender By:  

/s/ Kent Davis

Name:   Kent Davis Title:   Managing Director

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

HANCOCK WHITNEY BANK, as a Lender By:  

/s/ Joshua N. Livingston

Name:   Joshua N. Livingston Title:   Duly Authorized Signatory

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

BOKF, NA DBA BANK OF TEXAS, as a Lender By:  

/s/ Chris Frey

Name:   Chris Frey Title:   Assistant Vice President

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

Annex A

Amended Credit Agreement

[Attached.]

 

AMEDISYS, INC.

AMEDISYS HOLDING, L.L.C.

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

**ANNEX A TO FIRST AMENDMENT**

Published CUSIP Numbers

Deal: 02343LAK1

Revolver: 02343LAL9

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of June 29, 2018

among

AMEDISYS, INC.

and

AMEDISYS HOLDING, L.L.C.,

as Borrowers,

CERTAIN SUBSIDIARIES OF THE COMPANY PARTY HERETO,

as Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swingline Lender and L/C Issuer,

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

CAPITAL ONE BANK, NATIONAL ASSOCIATION,

CITIZENS BANK, N.A.,

COMPASS BANK,

FIFTH THIRD BANK,

HANCOCK WHITNEY BANK,

REGIONS BANK,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents,

and

THE LENDERS PARTY HERETO

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CITIZENS BANK, N.A.,

FIFTH THIRD BANK

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

JPMORGAN CHASE BANK, N.A.,

as Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01

 

Defined Terms

     1  

1.02

 

Other Interpretive Provisions

     41  

1.03

 

Accounting Terms

     41  

1.04

 

Rounding

     44  

1.05

 

Times of Day

     44  

1.06

 

Letter of Credit Amounts

     44  

1.07

 

UCC Terms

     44  

ARTICLE II COMMITMENTS AND CREDIT EXTENSIONS

     45  

2.01

 

Loans

     45  

2.02

 

Borrowings, Conversions and Continuations of Loans

     45  

2.03

 

Letters of Credit

     51  

2.04

 

Swingline Loans

     59  

2.05

 

Prepayments

     61  

2.06

 

Termination or Reduction of Commitments

     63  

2.07

 

Repayment of Loans

     64  

2.08

 

Interest and Default Rate

     65  

2.09

 

Fees

     66  

2.10

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

     67  

2.11

 

Evidence of Debt

     67  

2.12

 

Payments Generally; Administrative Agent’s Clawback

     68  

2.13

 

Sharing of Payments by Lenders

     70  

2.14

 

Cash Collateral

     71  

2.15

 

Defaulting Lenders

     72  

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     74  

3.01

 

Taxes

     74  

3.02

 

Illegality and Designated Lenders

     78  

3.03

 

Inability to Determine Rates

     79  

3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans

     80  

3.05

 

Compensation for Losses

     82  

3.06

 

Mitigation Obligations; Replacement of Lenders

     82  

3.07

 

Successor LIBOR

     83  

3.08

 

Survival

     84  

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     84  

4.01

 

[Reserved]

     84  

4.02

 

Conditions to all Credit Extensions

     84  

ARTICLE V REPRESENTATIONS AND WARRANTIES

     85  

5.01

 

Existence, Qualification and Power

     85  

5.02

 

Authorization; No Contravention

     85  

5.03

 

Governmental Authorization; Other Consents

     85  

5.04

 

Binding Effect

     86  

5.05

 

Financial Statements; No Material Adverse Effect

     86  

5.06

 

Litigation

     86  

 

i



--------------------------------------------------------------------------------

5.07

 

No Default

     87  

5.08

 

Ownership of Property

     87  

5.09

 

Environmental Compliance

     87  

5.10

 

Insurance

     87  

5.11

 

Taxes

     88  

5.12

 

ERISA Compliance

     88  

5.13

 

Margin Regulations; Investment Company Act

     89  

5.14

 

Disclosure

     89  

5.15

 

Compliance with Laws

     90  

5.16

 

Solvency

     90  

5.17

 

Sanctions Concerns; Anti-Corruption Laws; PATRIOT Act

     90  

5.18

 

Responsible Officers

     91  

5.19

 

Subsidiaries; Equity Interests; Loan Parties

     91  

5.20

 

Collateral Representations

     91  

5.21

 

Regulation H

     92  

5.22

 

Compliance with Health Care Laws

     92  

5.23

 

Labor Matters

     95  

5.24

 

No EEA Financial Institution

     95  

ARTICLE VI AFFIRMATIVE COVENANTS

     95  

6.01

 

Financial Statements

     95  

6.02

 

Certificates; Other Information

     96  

6.03

 

Notices

     99  

6.04

 

Payment of Obligations

     100  

6.05

 

Preservation of Existence, Etc.

     100  

6.06

 

Maintenance of Properties

     100  

6.07

 

Maintenance of Insurance

     101  

6.08

 

Compliance with Laws

     101  

6.09

 

Books and Records

     101  

6.10

 

Inspection Rights

     101  

6.11

 

Use of Proceeds

     102  

6.12

 

Material Contracts

     102  

6.13

 

Covenant to Guarantee Obligations

     102  

6.14

 

Covenant to Give Security

     102  

6.15

 

Further Assurances

     104  

6.16

 

Anti-Corruption Laws

     104  

6.17

 

Compliance Programs

     104  

6.18

 

Condition of Participation in Third Party Payor Programs

     104  

ARTICLE VII NEGATIVE COVENANTS

     105  

7.01

 

Liens

     105  

7.02

 

Indebtedness

     107  

7.03

 

Investments

     108  

7.04

 

Fundamental Changes

     109  

7.05

 

Dispositions

     110  

7.06

 

Restricted Payments

     110  

7.07

 

Change in Nature of Business

     110  

7.08

 

Transactions with Affiliates

     110  

7.09

 

Burdensome Agreements

     111  

7.10

 

Use of Proceeds

     111  

7.11

 

Financial Covenants

     111  

 

ii



--------------------------------------------------------------------------------

7.12

 

Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Organization; Form of Entity and Accounting Changes

     112  

7.13

 

Sale and Leaseback Transactions

     112  

7.14

 

Prepayments, Etc. of Junior Debt

     112  

7.15

 

Amendment, Etc. of Indebtedness

     113  

7.16

 

Ownership of Subsidiaries

     113  

7.17

 

Sanctions

     113  

7.18

 

Anti-Corruption Laws

     114  

7.19

 

Specified Entities

     114  

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     114  

8.01

 

Events of Default

     114  

8.02

 

Remedies upon Event of Default

     116  

8.03

 

Application of Funds

     117  

ARTICLE IX ADMINISTRATIVE AGENT

     118  

9.01

 

Appointment and Authority

     118  

9.02

 

Rights as a Lender

     119  

9.03

 

Exculpatory Provisions

     119  

9.04

 

Reliance by Administrative Agent

     120  

9.05

 

Delegation of Duties

     120  

9.06

 

Resignation of Administrative Agent

     121  

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

     122  

9.08

 

No Other Duties, Etc.

     122  

9.09

 

Administrative Agent May File Proofs of Claim; Credit Bidding

     122  

9.10

 

Collateral and Guaranty Matters

     124  

9.11

 

Secured Cash Management Agreements and Secured Hedge Agreements

     125  

9.12

 

ERISA Matters

     125  

ARTICLE X CONTINUING GUARANTY

     127  

10.01

 

Guaranty

     127  

10.02

 

Rights of Lenders

     127  

10.03

 

Certain Waivers

     128  

10.04

 

Obligations Independent

     128  

10.05

 

Subrogation

     128  

10.06

 

Termination; Reinstatement

     128  

10.07

 

Stay of Acceleration

     129  

10.08

 

Condition of Borrower

     129  

10.09

 

Appointment of Company

     129  

10.10

 

Right of Contribution

     129  

10.11

 

Keepwell

     129  

10.12

 

Additional Guarantor Waivers and Agreements

     130  

ARTICLE XI MISCELLANEOUS

     131  

11.01

 

Amendments, Etc.

     131  

11.02

 

Notices; Effectiveness; Electronic Communications

     133  

11.03

 

No Waiver; Cumulative Remedies; Enforcement

     135  

11.04

 

Expenses; Indemnity; Damage Waiver

     136  

11.05

 

Payments Set Aside

     138  

11.06

 

Successors and Assigns

     138  

11.07

 

Treatment of Certain Information; Confidentiality

     143  

11.08

 

Right of Setoff

     144  

11.09

 

Interest Rate Limitation

     145  

 

iii



--------------------------------------------------------------------------------

11.10

 

Counterparts; Integration; Effectiveness

     145  

11.11

 

Survival of Representations and Warranties

     145  

11.12

 

Severability

     146  

11.13

 

Replacement of Lenders

     146  

11.14

 

Governing Law; Jurisdiction; Etc.

     147  

11.15

 

Waiver of Jury Trial

     148  

11.16

 

Subordination

     148  

11.17

 

No Advisory or Fiduciary Responsibility

     148  

11.18

 

Electronic Execution

     149  

11.19

 

USA PATRIOT Act Notice

     149  

11.20

 

Concerning Joint and Several Liability

     150  

11.21

 

ENTIRE AGREEMENT

     151  

11.22

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     151  

11.23

 

Amendment and Restatement

     152  

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.01(a)   Certain Addresses for Notices Schedule 1.01(b)   Commitments
and Applicable Percentages as of the First Amendment Effective Date
Schedule 1.01(c)   Existing Letters of Credit Schedule 1.01(d)   Responsible
Officers Schedule 5.10   Insurance Schedule 5.19(a)   Subsidiaries, Joint
Ventures, Partnerships and Other Equity Investments Schedule 5.19(b)   Loan
Parties Schedule 5.20(b)   Intellectual Property Schedule 5.20(c)   Deposit
Accounts and Securities Accounts Schedule 5.20(d)   Real Properties Schedule
5.22   Health Care Laws Schedule 7.01   Liens Existing as of the First Amendment
Effective Date Schedule 7.02   Indebtedness Existing as of the First Amendment
Effective Date Schedule 7.03   Investments Existing as of the First Amendment
Effective Date Schedule 7.08   Transactions with Affiliates

EXHIBITS

 

Exhibit A    Form of Assignment and Assumption Exhibit B    Form of Compliance
Certificate Exhibit C    Form of Incremental Term Loan Lender Joinder Agreement
Exhibit D    Form of Incremental Term Note Exhibit E    Form of Joinder
Agreement Exhibit F    Form of Loan Notice Exhibit G    Form of Notice of Loan
Prepayment Exhibit H    Form of Revolving Note Exhibit I    Form of Secured
Party Designation Notice Exhibit J    Form of Solvency Certificate Exhibit K   
Form of Swingline Loan Notice Exhibit L    Forms of U.S. Tax Compliance
Certificates Exhibit M    Form of Term Note

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of June 29, 2018,
among AMEDISYS, INC., a Delaware corporation (the “Company”), AMEDISYS HOLDING,
L.L.C., a Louisiana limited liability company (“Amedisys Holding” and together
with the Company, each a “Borrower” and collectively, the “Borrowers”), the
Guarantors (defined herein), the Lenders (defined herein), and BANK OF AMERICA,
N.A., as Administrative Agent, Swingline Lender and L/C Issuer.

PRELIMINARY STATEMENTS:

WHEREAS, the Borrowers, the guarantors party thereto, the lenders party thereto,
and Bank of America, N.A., as administrative agent, swingline lender and letter
of credit issuer, have entered into that certain Credit Agreement, dated as of
August 28, 2015 (as amended or modified from time to time prior to the Closing
Date, the “Existing Credit Agreement”); and

WHEREAS, the parties hereto wish to amend the Existing Credit Agreement to make
certain amendments and modifications to the Existing Credit Agreement, subject
to the conditions set forth herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a majority of the Voting Stock or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.

“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by any Loan Party or any Wholly Owned
Subsidiary in exchange for, or as part of, or in connection with, any Permitted
Acquisition, whether paid in cash or by exchange of Equity Interests (other than
Qualified Capital Stock of the Company (to the extent not constituting a Change
of Control)) or of properties or otherwise and whether payable at or prior to
the consummation of such Permitted Acquisition or deferred for payment at any
future time, whether or not any such future payment is subject to the occurrence
of any contingency, and includes any and all payments representing the purchase
price and any assumptions of Indebtedness, deferred purchase price, Earn Out
Obligations and other agreements to make any payment the amount of which is, or
the terms of payment of which are, in any respect subject to or contingent upon
the revenues, income, cash flow or profits (or the like) of any Person. For
purposes of determining the aggregate consideration paid for an Acquisition at
the time of such Acquisition, the amount of any Earn Out Obligations shall be
deemed to be the maximum amount of the earn-out payments in respect thereof as
specified in the documents relating to such Acquisition.

 

1



--------------------------------------------------------------------------------

“Additional Secured Obligations” means (a) all obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements, and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided,
that, Additional Secured Obligations of a Loan Party shall exclude any Excluded
Swap Obligations with respect to such Loan Party.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 1.01(a), or such other address or
account as the Administrative Agent may from time to time notify the Company and
the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), claim, dispute, prosecution, governmental investigation,
audit or arbitration (whether or not purportedly on behalf of the Company or any
of its Subsidiaries) at law or in equity, or before or by any Governmental
Authority, domestic or foreign (including any claims relating to any
Environmental Liability) that is pending or, to the knowledge of the Company or
any of its Subsidiaries, threatened against or affecting the Company or any of
its Subsidiaries or any property of the Company or any of its Subsidiaries.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Amedisys Holding” has the meaning specified in the introductory paragraph
hereto.

“Applicable Percentage” means (a) in respect of the Revolving Facility, with
respect to any Revolving Lender at any time, the percentage (carried out to the
ninth decimal place) of the Revolving Facility represented by such Revolving
Lender’s Revolving Commitment at such time, subject to adjustment as provided in
Section 2.15, (b) in respect of the Term Facility, with respect to any Term
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Term Facility represented by the outstanding principal amount of such Term
Lender’s Term Loan at such time, and (c) in respect of an Incremental Term
Facility, with respect to any Incremental Term Lender at any time, the
percentage (carried out to the ninth decimal place) of such Incremental Term
Facility represented by the outstanding principal amount of such Incremental
Term Lender’s Incremental Term Loans with respect to

 

2



--------------------------------------------------------------------------------

such Incremental Term Facility at such time. If the Commitments of all of the
Lenders to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, or if the Commitments
have expired, then the Applicable Percentage of each Lender in respect of the
applicable Facility shall be determined based on the Applicable Percentage of
such Lender in respect of such Facility most recently in effect, giving effect
to any subsequent assignments. The initial Applicable Percentage of each Lender
in respect of each Facility is set forth opposite the name of such Lender on
Schedule 1.01(b), in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto or in any documentation executed by such Lender pursuant
to Section 2.02(g), as applicable.

“Applicable Rate” means (a) with respect to the Incremental Term Loans made
pursuant to any Incremental Term Loan Lender Joinder Agreement, the
percentage(s) per annum set forth in such Incremental Term Loan Lender Joinder
Agreement, and (b) with respect to Revolving Loans, Term Loans, Swingline Loans,
Letter of Credit Fees and the Commitment Fee, the following percentages per
annum, based upon the Consolidated Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b):

 

Pricing

    Tier    

  

Consolidated

Leverage Ratio

   Commitment Fee     Letter of
Credit Fee     Eurodollar Rate
Loans     Base Rate
Loans  

I

   ³ 3.00 to 1.0      0.35 %      1.75 %      2.00 %      1.00 % 

II

   < 3.00 to 1.0 but
³ 2.00 to 1.0      0.30 %      1.50 %      1.75 %      0.75 % 

III

   < 2.00 to 1.0 but
³ 0.75 to 1.0      0.25 %      1.25 %      1.50 %      0.50 % 

IV

   < 0.75 to 1.0      0.20 %      1.00 %      1.25 %      0.25 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Tier I shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the first Business Day immediately
following the date on which such Compliance Certificate is delivered in
accordance with Section 6.02(b), whereupon the Applicable Rate shall be adjusted
based upon the calculation of the Consolidated Leverage Ratio contained in such
Compliance Certificate. The Applicable Rate in effect from the First Amendment
Effective Date to the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(b) for the fiscal
quarter ending June 30, 2019 shall be determined based upon Pricing Tier III.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03, the Revolving Lenders and (c) with respect to the Swingline
Sublimit, (i) the Swingline Lender and (ii) if any Swingline Loans are
outstanding pursuant to Section 2.04(a), the Revolving Lenders.

 

3



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means each of MLPFS (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the Closing Date), Citizens Bank, N.A., Fifth Third Bank and JPMorgan, in their
respective capacities as a joint lead arranger, and MLPFS (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the Closing Date) and JPMorgan, in their
respective capacities as a joint bookrunner.

“Assessments” has the meaning set forth in Section 5.22(g).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form (including an electronic
documentation form generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation of any Person, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease or other agreement or instrument were accounted for as a Capitalized
Lease, (c) in respect of any Securitization Transaction of any Person, the
outstanding principal amount of such financing, after taking into account
reserve accounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment and (d) in respect of any Sale
and Leaseback Transaction of any Person, the present value (discounted in
accordance with GAAP at the debt rate implied in the applicable lease) of the
obligations of the lessee for rental payments during the term of such lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2017,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Revolving Facility Maturity Date, (b) the date of
termination of the Revolving Commitments pursuant to Section 2.06, and (c) the
date of termination of the Commitment of each Revolving Lender to make Revolving
Loans and of the obligation of the L/C Issuer to make L/C Credit Extensions
pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

4



--------------------------------------------------------------------------------

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%, subject to
the interest rate floors set forth therein; provided, that, if the Base Rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

“Base Rate Loan” means a Revolving Loan, a Term Loan or an Incremental Term Loan
that bears interest based on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) with respect to a partnership, the Board of Directors
of the general partner of the partnership, (c) with respect to a limited
liability company, the managing member or members or any controlling committee
of managing members thereof or if not member-managed, the managers thereof or
any committee of managing members or managers thereof duly authorized to act on
behalf of such Persons, and (d) with respect to any other Person, the board or
committee of such Person serving a similar function.

“Borrower” and “Borrowers” has the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Borrowing, a Swingline Borrowing, a Term
Borrowing, or an Incremental Term Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

5



--------------------------------------------------------------------------------

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or
Swingline Lender (as applicable) or the Lenders, as collateral for L/C
Obligations, the Obligations in respect of Swingline Loans, or obligations of
the Revolving Lenders to fund participations in respect of either thereof (as
the context may require), (a) cash or deposit account balances, (b) backstop
letters of credit entered into on terms, from issuers and in amounts
satisfactory to the Administrative Agent and the L/C Issuer, and/or (c) if the
Administrative Agent and the L/C Issuer or Swingline Lender shall agree, in
their sole discretion, other credit support, in each case, in Dollars and
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer or Swingline Lender (as applicable).
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Company or any of its Subsidiaries free and clear of all
Liens (other than Permitted Liens): (a) marketable direct obligations issued by,
or unconditionally guaranteed by, the United States or any agency or
instrumentality thereof and backed by the full faith and credit of the United
States, in each case maturing within one (1) year from the date of acquisition,
(b) certificates of deposit, time deposits, Eurodollar time deposits or
overnight bank deposits having maturities of six (6) months or less from the
date of acquisition issued by any Lender or by any commercial bank organized
under the laws of the United States or any state thereof having combined capital
and surplus of not less than $500,000,000, (c) commercial paper of an issuer
rated at least “Prime-1” (or the then equivalent grade) by Moody’s or at least
“A-1” (or the then equivalent grade) by S&P, or carrying an equivalent rating by
a nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six (6) months from the date of acquisition, (d) repurchase obligations
of any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than thirty (30) days, with
respect to securities issued or fully guaranteed or insured by the United States
government, (e) securities with maturities of one (1) year or less from the date
of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least
“Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1” (or the
then equivalent grade) by S&P, (f) securities with maturities of six (6) months
or less from the date of acquisition backed by standby letters of credit issued
by any Lender or any commercial bank satisfying the requirements of clause
(b) of this definition, (g) money market mutual or similar funds that invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition, or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a 7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $1,000,000,000.

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that (a) at the time it enters into a Cash Management
Agreement with a Loan Party or a Subsidiary, is a Lender or an Affiliate of a
Lender, (b) in the case of any Cash Management Agreement in effect on or prior
to the Closing Date, is, as of the Closing Date or within thirty (30) days
thereafter, a Lender or an Affiliate of a Lender and a party to a Cash
Management Agreement with a Loan Party or a Subsidiary, or (c) within thirty
(30) days after the time it enters into the applicable Cash Management

 

6



--------------------------------------------------------------------------------

Agreement with a Loan Party or a Subsidiary, becomes a Lender or an Affiliate of
a Lender, in each case, in its capacity as a party to such Cash Management
Agreement; provided, however, that for any of the foregoing to be included as a
“Secured Cash Management Agreement” on any date of determination by the
Administrative Agent, the applicable Cash Management Bank (other than the
Administrative Agent or an Affiliate of the Administrative Agent) must have
delivered a Secured Party Designation Notice to the Administrative Agent prior
to such date of determination.

“CFC” means a Person that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code.

“CFC Holdco” means (a) any direct or indirect Domestic Subsidiary all or
substantially all of the assets of which consist of the Equity Interests of one
or more CFCs, and (b) any Domestic Subsidiary that is a direct or indirect
Subsidiary of a CFC (other than any Domestic Subsidiary that is treated as a
C-corporation for U.S. federal income tax purposes or that is owned directly or
indirectly by such a C-corporation and the income of which is treated for U.S.
federal income tax purposes as income of such C-corporation).

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Securities Exchange Act of 1934, except that a person or group shall be
deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of thirty-five percent (35%) or more of the Equity Interests of the
Company entitled to vote for members of the Board of Directors of the Company on
a fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right); or

(b)    during any period of twenty-four (24) consecutive months, a majority of
the members of the Board of Directors of the Company cease to be composed of
individuals (i) who were members of that Board of Directors on the first day of
such period, (ii) whose election or nomination to that Board of Directors was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that Board of Directors or
(iii) whose election or nomination to that Board of Directors was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that Board of Directors;
or

 

7



--------------------------------------------------------------------------------

(c)    a change of control (or any similar event, however defined) occurs under
any Indebtedness with an aggregate principal amount in excess of the Threshold
Amount.

“Closing Date” means June 29, 2018.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means a collective reference to all real and personal property with
respect to which Liens in favor of the Administrative Agent, for the benefit of
the Secured Parties, are purported to be granted pursuant to and in accordance
with the terms of the Collateral Documents. Notwithstanding anything in the Loan
Documents to the contrary, the term “Collateral” shall not include any Excluded
Property.

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, the Mortgages, any Mortgaged Property Support Documents, the
Qualifying Control Agreements, each Joinder Agreement, each of the mortgages,
collateral assignments, security agreements, pledge agreements or other similar
agreements delivered to the Administrative Agent pursuant to Section 6.14, and
each of the other agreements, instruments or documents that creates or purports
to create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.

“Commitment” means a Revolving Commitment, a Term Commitment or an Incremental
Term Commitment, as the context may require.

“Commitment Fee” has the meaning set forth in Section 2.09(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning specified in the introductory paragraph hereto.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

“Confidential Information Memorandum” means the lender presentation, dated
January 2019, relating to the Borrowers and the Facilities.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of the Company and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

“Consolidated Cash Interest Charges” means, for any period, Consolidated
Interest Charges for such period, excluding any amount not payable in cash for
such period.

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a Consolidated basis in accordance with GAAP, an amount equal to
Consolidated Net Income for such period plus (a) the following, without
duplication, to the extent deducted in calculating such Consolidated Net Income:
(i) Consolidated Interest Charges for such period; (ii) the provision for
federal, state, local and foreign income taxes paid or payable for such period;
(iii) depreciation and amortization expense for such period; (iv) any non-cash
expenses, losses or charges for such period (including, without limitation,

 

8



--------------------------------------------------------------------------------

any non-cash stock based compensation expense for such period) which do not
represent a cash item in such period or any future period; (v) non-recurring
cash expenses during such period resulting from restructuring charges and/or
Adverse Proceedings (that have been disclosed to the Administrative Agent), in
an aggregate amount not to exceed $15,000,000 for any Measurement Period;
(vi) net losses from discontinued operations for such period; (vii) fees and
expenses for such period in connection with any issuance of Qualified Capital
Stock of the Company or any Permitted Acquisition in an aggregate amount not to
exceed five percent (5%) of Consolidated EBITDA for such period (calculated
without giving effect to the add back permitted pursuant to this clause
(a)(vii)); (viii) to the extent incurred in any Measurement Period ending on or
after December 31, 2018 through and including September 30, 2020, non-recurring
cash costs and expenses in an aggregate amount not to exceed $5,000,000 for any
such period incurred in connection with the opening by the Company or any of its
Subsidiaries of any de novo facility used in connection with a Permitted
Business; and (ix) the amount of net “run rate” cost savings, operating expense
reductions and synergies for such period projected by the Company in good faith
to be realized as a result of specified actions which have been taken or which
are committed to be taken in connection with Permitted Acquisitions, other
Investments permitted pursuant to Section 7.03, Dispositions permitted pursuant
to Section 7.05, restructurings, cost savings initiatives and other initiatives,
in each case, after the Closing Date, net of the amount of actual benefits
realized during such period from such actions; provided, that, (A) in the
Compliance Certificate required to be delivered pursuant to Section 6.02(b) for
such period, the Company shall certify that such cost savings, operating expense
reductions and synergies (x) are reasonably anticipated to be realized within
twelve (12) months after the consummation of such Permitted Acquisition, other
Investment permitted pursuant to Section 7.03, Disposition permitted pursuant to
Section 7.05, restructuring, cost saving initiative or other initiative which is
expected to result in such cost savings, operating expense reductions or
synergies and (y) are factually supportable as determined in good faith by the
Company, (B) no cost savings, operating expense reductions or synergies shall be
added pursuant to this clause (a)(ix) to the extent duplicative of any amounts
otherwise added to, or included in, Consolidated Net Income, whether through a
pro forma adjustment or otherwise, for such period, (C) projected amounts (that
are not yet realized) may no longer be added in calculating Consolidated EBITDA
pursuant to this clause (a)(ix) to the extent occurring more than four (4) full
fiscal quarters after the specified action taken in order to realize such
projected cost savings, operating expense reductions or synergies, and (D) the
aggregate amount added-back pursuant to this clause (a)(ix) shall not to exceed
ten percent (10%) of Consolidated EBITDA for such period (calculated without
giving effect to the add back permitted pursuant to this clause (a)(ix)); minus
(b) the following, without duplication, to the extent included in calculating
such Consolidated Net Income: (i) all non-cash income or gains for such period;
(ii) federal, state, local and foreign income tax credits received during such
period; and (iii) all net gains from discontinued operations for such period.

“Consolidated Funded Indebtedness” means Funded Indebtedness of the Company and
its Subsidiaries on a Consolidated basis determined in accordance with GAAP.

“Consolidated Interest Charges” means, for any period, total interest expense
(including that portion attributable to Capitalized Leases and capitalized
interest) of the Company and its Subsidiaries on a Consolidated basis in
accordance with GAAP with respect to all outstanding Funded Indebtedness of the
Company and its Subsidiaries, including all commissions, discounts and other
fees and charges owed with respect to letters of credit securing financial
obligations, bankers’ acceptances financing and receivables financings.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
for the Company and its Subsidiaries on a Consolidated basis, the ratio of
(a) Consolidated EBITDA for the Measurement Period most recently ended on or
prior to such date, to (b) Consolidated Cash Interest Charges for the
Measurement Period most recently ended on or prior to such date.

 

9



--------------------------------------------------------------------------------

“Consolidated Leverage Ratio” means, as of any date of determination, for the
Company and its Subsidiaries on a Consolidated basis, the ratio of (a) the total
of (i) Consolidated Funded Indebtedness as of such date, minus (ii) Unrestricted
Cash as of such date, to (b) Consolidated EBITDA for the Measurement Period most
recently ended on or prior to such date.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Company and its Subsidiaries on a Consolidated basis for such period; provided,
that, Consolidated Net Income shall exclude (a) the income of any Subsidiary of
the Company to the extent that the declaration or payment of dividends or
similar distributions by that Subsidiary of that income is not at the time
permitted by operation of the terms of its Organization Documents or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary, (b) any after-tax gains or losses
attributable to a Disposition permitted pursuant to Section 7.05 outside of the
ordinary course of business yielding gross proceeds to the Company and its
Subsidiaries in excess of $5,000,000 or returned surplus assets of any Pension
Plan, (c) the income of any Subsidiary that is not a Wholly Owned Subsidiary
except to the extent such income is distributed in cash to a Loan Party and
(d) extraordinary items.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt Issuance” means the issuance by any Loan Party or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 7.02.

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Revolving Loans that are Base Rate Loans plus two
percent (2%), in each case, to the fullest extent permitted by applicable Law.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the

 

10



--------------------------------------------------------------------------------

Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, the L/C Issuer or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided, that, such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided, that, a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, the L/C Issuer, the
Swingline Lender and each other Lender promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Loan Party or any Subsidiary (or the granting of any option or other right
to do any of the foregoing), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith and any issuance of Equity Interests by
any Subsidiary, but excluding (a) sales of inventory and dispositions of cash
and Cash Equivalents, in each case, in the ordinary course of business, by the
Company or any of its Subsidiaries, (b) dispositions of used, worn out, obsolete
or surplus property by the Company or any of its Subsidiaries in the ordinary
course of business and the abandonment or other disposition of Intellectual
Property that is, in the reasonable judgment of the Company, no longer
economically practicable to maintain or useful in the conduct of the business of
the Company and its Subsidiaries taken as a whole, (c) any sales, assignments,
transfers, leases, licenses or other dispositions of property by the Company or
any Subsidiary to any Loan Party, (d) the creation of a Lien (but not the sale
or other disposition of the property subject to such Lien) permitted by
Section 7.01, (e) sales of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such sale are promptly applied to the purchase price of
such replacement property, (f) any Involuntary Disposition, (g) to the extent
constituting Dispositions, Investments permitted pursuant to Section 7.03,
fundamental changes permitted pursuant to Section 7.04 and Restricted Payments
permitted pursuant to Section 7.06 (in each case other than by reference to
Section 7.05

 

11



--------------------------------------------------------------------------------

or this definition (or any clause of either thereof)), (h) issuance of Equity
Interests of Subsidiaries to any Loan Party, and (i) any sale, transfer,
issuance or other disposition of a de minimis number of shares of the Equity
Interests of a Foreign Subsidiary in order to qualify members of the governing
body of such Subsidiary if required by applicable Law.

“Disqualified Capital Stock” means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, prior to
the one hundred eighty-first (181st) day after the Latest Maturity Date,
(b) requires the payment of any cash dividends (other than Permitted Tax
Distributions) at any time prior to the one hundred eighty-first (181st) day
after the Latest Maturity Date, (c) is convertible into or exchangeable (unless
at the sole option of the issuer thereof) for (i) debt securities or (ii) any
Equity Interests referred to in clause (a) or (b) above, in each case at any
time prior to the one hundred eighty-first (181st) day after the Latest Maturity
Date, or (d) contains any repurchase obligation which may come into effect prior
to payment in full of all Obligations; provided, that, any Equity Interests that
would not constitute Disqualified Capital Stock but for provisions thereof
giving holders thereof (or the holders of any security into or for which such
Equity Interests are convertible, exchangeable or exercisable) the right to
require the issuer thereof to redeem or repurchase such Equity Interests upon
the occurrence of a change in control or an asset sale occurring prior to the
one hundred eighty-first (181st) day after the Latest Maturity Date shall not
constitute Disqualified Capital Stock if such Equity Interests provide that the
issuer thereof will not redeem or repurchase any such Equity Interests pursuant
to such provisions prior to the Facility Termination Date.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Company or any Subsidiary to make earn out or other contingency payments
(including purchase price adjustments, non-competition and consulting
agreements, or other indemnity obligations) pursuant to the documentation
relating to such Acquisition. For purposes of determining the amount of any Earn
Out Obligations to be included in the definition of Funded Indebtedness, the
amount of Earn Out Obligations shall be deemed to be the aggregate liability in
respect thereof, as determined in accordance with GAAP.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assets” means fixed or capital assets that are used or useful in a
Permitted Business.

 

12



--------------------------------------------------------------------------------

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06 (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, the Company, any of its Subsidiaries or
any of their respective ERISA Affiliates.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law or any Environmental Permit, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
successor thereto.

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member, (b) any trade or
business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member, and (c) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which that
Person, any corporation described in clause (a) above or any trade or business
described in clause (b) above is a member. Any former ERISA Affiliate of the
Company or any of its shall continue to be considered an ERISA Affiliate of the
Company or any such Subsidiary within the meaning of this definition with
respect to the period such entity was an ERISA Affiliate of the Company or such
Subsidiary and with respect to liabilities arising after such period for which
the Company or such Subsidiary could be liable under the Code or ERISA.

 

13



--------------------------------------------------------------------------------

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation), (b) the failure to meet the minimum funding standard of
Section 412 of the Code with respect to any Pension Plan or the failure to make
any required contribution to a Multiemployer Plan under Section 431 of the Code,
(c) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a) (2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA, (d) the withdrawal
by the Company or any of its Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability to the Company, any
of its Subsidiaries or any of their respective Affiliates pursuant to
Section 4063 or 4064 of ERISA, (e) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
might constitute grounds under ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan, (f) the imposition of liability on
the Company or any of its Subsidiaries or any of their respective ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA, (g) the withdrawal of the Company, any
of its Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefore, or the
receipt by the Company, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it intends to terminate or
has terminated under Section 4041A or 4042 of ERISA, (h) the occurrence of an
act or omission which could give rise to the imposition on the Company, any of
its Subsidiaries or any of their respective ERISA Affiliates of fines,
penalties, taxes or related charges under Chapter 43 of the Code or under
Section 409, Section 502(c), (i) or (1), or Section 4071 of ERISA in respect of
any Employee Benefit Plan, (i) the assertion of a material claim (other than
routine claims for benefits) against any Employee Benefit Plan other than a
Multiemployer Plan or the assets thereof, or against the Company, any of its
Subsidiaries or any of their respective ERISA Affiliates in connection with any
Employee Benefit Plan, (j) receipt from the IRS of notice of the failure of any
Pension Plan (or any other Employee Benefit Plan intended to be qualified under
Section 401(a) of the Code) to qualify under Section 401(a) of the Code, or the
failure of any trust forming part of any Pension Plan to qualify for exemption
from taxation under Section 501(a) of the Code, or (k) the imposition of a Lien
pursuant to Section 40l(a)(29) or 412(n) of the Code or pursuant to ERISA with
respect to any Pension Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means:

(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable
or successor rate which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (in such case, the “LIBO Rate”) at or
about 11:00 a.m. (London time), two (2) Business Days prior to the commencement
of such Interest Period, for Dollar deposits (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period; and

(b)    for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBO Rate, at or about 11:00 a.m. (London
time), two (2) Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for deposits in Dollars with a term of
one (1) month commencing that day;

 

14



--------------------------------------------------------------------------------

provided, that: (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further, that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent; and (ii) if the Eurodollar Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.

“Eurodollar Rate Loan” means a Revolving Loan, a Term Loan or an Incremental
Term Loan that bears interest at a rate based on clause (a) of the definition of
“Eurodollar Rate”.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Deposit and Securities Accounts” means (a) zero balance accounts,
(b) payroll accounts, (c) withholding and trust accounts, (d) escrow accounts
(to the extent maintained by the Company and its Subsidiaries for the purpose of
establishing or maintaining escrow amounts for third parties), (e) employee
benefit accounts (including 401(k) accounts and pension fund accounts), (f)
deposit and securities accounts not located in the United States or any
political subdivision thereof, (g) tax withholding accounts (to the extent
maintained by the Company and its Subsidiaries exclusively for the purpose of
maintaining or holding tax withholding amounts payable to applicable
Governmental Authorities) and (h) any other deposit or securities account the
average daily balance of which, together with the aggregate average daily
balance of all other deposit accounts and securities accounts excluded pursuant
to this clause (h), does not exceed $100,000.

“Excluded Property” means, with respect to any Loan Party, (a)(i) unless
requested by the Administrative Agent or the Required Lenders, any owned or
leased real property which is located outside of the United States, (ii) any
owned real property with a fair market value of less than $5,000,000, and
(iii) any leased real property for which the annual rent payments do not exceed
$2,500,000, (b) unless requested by the Administrative Agent or the Required
Lenders, any personal property (including, without limitation, motor vehicles)
in respect of which perfection of a Lien is not either (i) governed by the
Uniform Commercial Code or (ii) effected by appropriate evidence of the Lien
being filed in either the United States Copyright Office or the United States
Patent and Trademark Office, (c) the Equity Interests of any Foreign Subsidiary
or CFC Holdco to the extent not required to be pledged to secure the Secured
Obligations pursuant to Section 6.14(a), (d) any property which, subject to the
terms of Section 7.02(c), is subject to a Lien of the type described in
Section 7.01(h) pursuant to documents that prohibit such Loan Party from
granting any other Liens in such property, (e) the Excluded Deposit and
Securities Accounts, (f) the Equity Interests of any Specified Entity, (g) the
Equity Interests of any Immaterial Joint Ventures, (h)(i) that certain 15.3%
limited partnership interest owned by the Company in Heritage Healthcare
Innovation Fund, LP, (ii) all of the Equity Interests owned by (A) the Company
in Alliance Home Health, Inc., (B) the Company in Amedisys PAC, L.L.C. and
(C) Amedisys Holding in Amedisys Maine, P.L.L.C., (iii) that certain 22.7%
membership interest in Clinically Home, LLC owned by Amedisys Ventures, L.L.C.
and (iv) that certain 40% membership interest in Clinically Home of Western New
York, LLC owned by TLC Holdings I, L.L.C. and (i) any real or personal property
as to which the Administrative Agent and the Company agree in writing that the
costs or other consequences of obtaining a security interest or perfection
thereof are excessive in view of the benefits to be obtained by the Secured
Parties therefrom.

“Excluded Subsidiary” means (a) each CFC Holdco, (b) each Immaterial Subsidiary,
(c) each Subsidiary that is not a Wholly Owned Subsidiary, and (d) each Foreign
Subsidiary.

 

15



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 10.11 and any other “keepwell, support or other agreement” for
the benefit of such Loan Party and any and all guarantees of such Loan Party’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such Loan
Party, or grant by such Loan Party of a Lien, becomes effective with respect to
such Swap Obligation. If a Swap Obligation arises under a Master Agreement
governing more than one Swap Contract, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swap Contracts for which
such Guaranty or Lien is or becomes excluded in accordance with the first
sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” has the meaning set forth in the Preliminary
Statements hereto.

“Existing Letters of Credit” means those certain letters of credit described by
issuer, date of issuance, letter of credit number, undrawn amount, name of
beneficiary and date of expiry as set forth on Schedule 1.01(c).

“Facility” means the Revolving Facility, the Term Facility or an Incremental
Term Facility, as the context may require.

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full in cash (other than contingent
indemnification obligations for which no claim has been asserted), and (c) all
Letters of Credit have terminated or expired (other than Letters of Credit as to
which other arrangements with respect thereto satisfactory to the Administrative
Agent and the L/C Issuer shall have been made).

“Fair Labor Standards Act” means The Fair Labor Standards Act of 1938 (29 U.S.C.
§ 201 et seq.), as amended from time to time, and any successor statute.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

16



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided, that, (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fee Letter” means the fee letter agreement, dated January 2, 2019, among the
Borrowers, Bank of America and MLPFS.

“First Amendment” means that certain First Amendment to Amended and Restated
Credit Agreement, dated as of the First Amendment Effective Date, by and among
the Borrowers, the Guarantors party thereto, the Lenders party thereto, Bank of
America, as Administrative Agent, Swingline Lender and L/C Issuer, and the other
L/C Issuers party thereto.

“First Amendment Effective Date” means February 4, 2019.

“Flood Hazard Property” means any Mortgaged Property that is in an area
designated by the Federal Emergency Management Agency as having special flood or
mudslide hazards.

“Flood Laws” means the National Flood Insurance Reform Act of 1994 and related
legislation.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the L/C Issuer, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof, and (b) with respect to the Swingline Lender, such
Defaulting Lender’s Applicable Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders or Cash Collateralized in
accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

17



--------------------------------------------------------------------------------

“Funded Indebtedness” means as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP (except as expressly provided below): (a)
all obligations, whether current or long-term, for borrowed money (including the
Obligations) and all obligations of such Person evidenced by bonds, debentures,
notes, loan agreements or other similar instruments, (b) all purchase money
Indebtedness, (c) the principal portion of all obligations under conditional
sale or other title retention agreements relating to property purchased by such
Person or any Subsidiary thereof (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, (e) all obligations in respect of the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business), including, without limitation, any
Earn Out Obligations, (f) all Attributable Indebtedness, (g) to the extent
constituting a non-contingent, quantifiable liability in accordance with GAAP,
(i) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Permitted Disqualified Capital
Stock in such Person or any other Person, and (ii) all payment obligations
arising under Guarantees of (A) reasonable indemnity obligations of Subsidiaries
in connection with any Disposition of assets by such Subsidiaries permitted
under this Agreement or any contribution of assets to a Subsidiary pursuant to
an Investment permitted by Section 7.03 or (B) obligations of Subsidiaries under
operating leases, (h) all obligations of such Person to purchase, redeem,
retire, defease or otherwise make any payment in respect of any Disqualified
Capital Stock (other than Permitted Disqualified Capital Stock) in such Person
or any other Person, valued, in the case of a redeemable preferred interest, at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends, (i) all Funded Indebtedness of others secured by (or for
which the holder of such Funded Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (j) all Guarantees with respect
to Funded Indebtedness of the types specified in clauses (a) through (i) above
of another Person, and (k) all Funded Indebtedness of the types referred to in
clauses (a) through (j) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which such Person is a general partner or joint venturer, except to the extent
that such Funded Indebtedness is expressly made non-recourse to such Person.

“Funding Indemnity Letter” means a funding indemnity letter, in form and
substance satisfactory to the Administrative Agent.

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB ASC, that are
applicable to the circumstances as of the date of determination, consistently
applied and subject to Section 1.03.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, any supra-national bodies such as the European Union or the
European Central Bank).

“Governmental Authorization” means any permit, license, certificate of need,
approval, agreement, provider number, registration, certificate, filing,
consent, authorization, plan, directive, consent order, consent decree or other
permission (including any supplements or amendments thereto) of or from any
Governmental Authority.

“Governmental Third Party Payor” has the meaning set forth in Section 5.22(c).

 

18



--------------------------------------------------------------------------------

“Governmental Third Party Payor Programs” has the meaning set forth in
Section 5.22(c).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, that, the
term “Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

“Guaranteed Obligations” has the meaning specified in Section 10.01.

“Guarantors” means, collectively, (a) each Person identified as a “Guarantor” on
the signature pages hereto, (b) the Subsidiaries of the Company as are or may
from time to time become parties to this Agreement pursuant to Section 6.13, (c)
with respect to Additional Secured Obligations owing by any Loan Party and any
Swap Obligation of a Specified Loan Party (determined before giving effect to
Sections 10.01 and 10.11) under the Guaranty, each Borrower, and (d) the
successors and permitted assigns of the foregoing; provided, however, in no
event shall an Excluded Subsidiary be a Guarantor (subject to the last sentence
of Section 6.13).

“Guaranty” means, collectively, (a) the Guarantee made by the Guarantors under
Article X in favor of the Secured Parties, and (b) each other guaranty delivered
pursuant to Section 6.13.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

“Health Care Laws” means, collectively, (a) any and all federal and state fraud
and abuse laws, including without limitation, the federal Anti-Kickback Statute
(42 U.S.C. § 1320a-7b(b)), the Stark Anti-Self-Referral Law (42 U.S.C. §
1395nn), the Anti-Inducement Law (42 U.S.C. §1320a-7a(a)(5)), the Civil False
Claims Act (31 U.S.C. §S 3729 et seq.), the Administrative False Claims Law (42
U.S.C. § 1320a-7b(a)), the Exclusion Laws (42 U.S.C. § 1320a-7), the Civil
Monetary Penalty Laws (42 U.S.C. § 1320a-7a), the regulations promulgated
pursuant to such statute and any comparable state laws, (b) HIPAA, (c) Medicare,
(d) Medicaid, and (e) any other state or federal law, regulation, guidance
document, manual provision, program memorandum, opinion letter, or other
issuance which regulates patient or program charges, billing and collections,
recordkeeping, claims process, documentation

 

19



--------------------------------------------------------------------------------

requirements, medical necessity, referrals, the hiring of employees or
acquisition of services or supplies from those who have been excluded from
government health care programs, quality, safety, privacy, security, licensure,
accreditation or any other aspect of providing health care or reimbursement
therefor.

“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, (a) at the time it enters into a Swap Contract with a Loan Party or a
Subsidiary that is not prohibited under Article VII, is a Lender or an Affiliate
of a Lender, (b) in the case of any Swap Contract not prohibited under Article
VII in effect on or prior to the Closing Date, is, as of the Closing Date or
within thirty (30) days thereafter, a Lender or an Affiliate of a Lender and a
party to a Swap Contract not prohibited under Article VII with a Loan Party or a
Subsidiary, or (c) within thirty (30) days after the time it enters into the
applicable Swap Contract not prohibited under Article VII with a Loan Party or a
Subsidiary, becomes a Lender or an Affiliate of a Lender, in each case, in its
capacity as a party to such Swap Contract (even if such Person ceases to be a
Lender or such Person’s Affiliate ceased to be a Lender); provided, that, in the
case of a Secured Hedge Agreement with a Person who is no longer a Lender (or
Affiliate of a Lender), such Person shall be considered a Hedge Bank only
through the stated termination date (without extension or renewal) of such
Secured Hedge Agreement; provided, further, that for any of the foregoing to be
included as a “Secured Hedge Agreement” on any date of determination by the
Administrative Agent, the applicable Hedge Bank (other than the Administrative
Agent or an Affiliate of the Administrative Agent) must have delivered a Secured
Party Designation Notice to the Administrative Agent prior to such date of
determination.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996
(42 U.S.C. § 1320d et seq.), and any comparable state laws.

“HIPAA Compliance Plan” has the meaning set forth in Section 5.22(g).

“HIPAA Compliant” means, to the extent applicable, each of the Company and its
Subsidiaries (a) is in material compliance with any and all of the applicable
requirements of HIPAA and (b) is not subject to, and would not reasonably be
expected to become subject to, any civil or criminal penalty or any
investigation, claim or process that would reasonably be expected to cause a
Material Adverse Effect in connection with any violation by the Company or any
of its Subsidiaries of then effective requirements of HIPAA.

“HMT” has the meaning set forth in the definition of “Sanction(s)”.

“Honor Date” has the meaning set forth in Section 2.03(c).

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Immaterial Joint Venture” means, as of any date, any non-Wholly Owned
Subsidiary designated as such by the Company in writing to the Administrative
Agent that as of the last day of the Measurement Period most recently ended for
which financial statements have been delivered pursuant to Section 6.01(a) or
(b), did not have, together with the Consolidated EBITDA for such Measurement
Period attributable to all Immaterial Joint Ventures in the aggregate,
Consolidated EBITDA attributable to such non-Wholly Owned Subsidiary in excess
of three percent (3%) of Consolidated EBITDA for such Measurement Period.

 

20



--------------------------------------------------------------------------------

“Immaterial Subsidiary” means, as of any date, any Wholly Owned Subsidiary
designated as such by the Company in writing to the Administrative Agent that:
(a) as of the last day of the Measurement Period most recently ended for which
financial statements have been delivered pursuant to Section 6.01(a) or (b), did
not have, together with the Consolidated EBITDA for such Measurement Period
attributable to all Immaterial Subsidiaries in the aggregate, Consolidated
EBITDA attributable to such Wholly Owned Subsidiary in excess of five percent
(5%) of Consolidated EBITDA attributable to all Wholly Owned Subsidiaries for
such Measurement Period, and (b) as of the last day of the Measurement Period
most recently ended for which financial statements have been delivered pursuant
to Section 6.01(a) or (b), did not have, together with the Net Revenues for such
Measurement Period attributable to all Immaterial Subsidiaries in the aggregate
(excluding any contribution to Net Revenues from Subsidiaries that are not
Wholly Owned Subsidiaries), Net Revenues attributable to such Wholly Owned
Subsidiary in excess of five percent (5%) of Net Revenues attributable to all
Wholly Owned Subsidiaries for such Measurement Period (excluding any
contribution to Net Revenues from Subsidiaries that are not Wholly Owned
Subsidiaries).

“Impacted Loans” has the meaning set forth in Section 3.03(a).

“Incremental Amount” means, as of any date of determination, the sum of (a) the
total of (i) $125,000,000, minus (ii) the aggregate amount of increases in the
Revolving Facility implemented in reliance on clause (a)(i) above pursuant to
Section 2.02(g)(i) prior to such date, minus (iii) the aggregate principal
amount of all Incremental Term Facilities incurred in reliance on clause (a)(i)
above pursuant to Section 2.02(g)(ii) prior to such date, plus (b) an unlimited
additional amount so long as the Maximum Leverage Ratio Requirement is satisfied
at the time an increase in the Revolving Facility is implemented pursuant to
Section 2.02(g)(i) or an Incremental Term Facility is incurred pursuant to
Section 2.02(g)(ii), as applicable, and after giving effect thereto. For the
avoidance of doubt, any increase in the Revolving Facility implemented pursuant
to Section 2.02(g)(i) and the incurrence of any Incremental Term Facility
pursuant to Section 2.02(g)(ii) shall, in each case, be deemed to have been
implemented or incurred, as applicable, under clause (b) above prior to clause
(a) above.

“Incremental Term Borrowing” means a borrowing consisting of simultaneous
Incremental Term Loans of the same Type and under the same Incremental Term
Facility and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Incremental Term Lenders with respect to such
Incremental Term Facility pursuant to Section 2.01(b).

“Incremental Term Commitment” means, as to each Incremental Term Lender with
respect to an Incremental Term Facility, its obligation to make Incremental Term
Loans with respect to such Incremental Term Facility pursuant to an Incremental
Term Loan Lender Joinder Agreement; provided, that, at any time after the
funding of an Incremental Term Facility, determination of “Required Lenders”
shall include the Outstanding Amount of all Incremental Term Loans with respect
to such Incremental Term Facility.

“Incremental Term Facility” means, at any time, with respect to any Incremental
Term Loan Lender Joinder Agreement, the aggregate principal amount of all
Incremental Term Loans made by Incremental Term Lenders pursuant to such
Incremental Term Loan Lender Joinder Agreement that are outstanding at such
time.

“Incremental Term Lender” means each of the Persons identified as an
“Incremental Term Lender” in an Incremental Term Loan Lender Joinder Agreement,
together with their respective successors and assigns.

“Incremental Term Loan” means an advance made by an Incremental Term Lender
under an Incremental Term Facility.

 

21



--------------------------------------------------------------------------------

“Incremental Term Loan Lender Joinder Agreement” means a joinder agreement,
substantially in the form of Exhibit C, executed and delivered in accordance
with the provisions of Section 2.02(g)(ii).

“Incremental Term Loan Maturity Date” with respect to any Incremental Term
Facility, shall be as set forth in the applicable Incremental Term Loan Lender
Joinder Agreement for such Incremental Term Facility.

“Incremental Term Note” means a promissory note made by the applicable Borrower
in favor of an Incremental Term Lender evidencing Incremental Term Loans made by
such Incremental Term Lender, substantially in the form of Exhibit D.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)    all Funded Indebtedness;

(b)    the Swap Termination Value of any Swap Contract;

(c)    all Guarantees with respect to outstanding Indebtedness of the type
specified in clause (b) above of any other Person; and

(d)    all Indebtedness of the types referred to in clauses (a) through (c)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which such Person or a
Subsidiary thereof is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to such Person or such Subsidiary.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent” means pertaining to a condition of Insolvency.

“Intellectual Property” means all trademarks, trademark applications, service
marks, trade names, copyrights, copyright applications, patents, patent
applications, patent rights, franchises, licenses and other intellectual
property rights.

“Intercompany Debt” means Indebtedness permitted pursuant to Section 7.02(h).

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three (3) months, the respective dates
that fall every three (3) months after the beginning of such Interest Period
shall also be Interest Payment Dates, and (b) as to any Base Rate Loan or
Swingline Loan, the last Business Day of

 

22



--------------------------------------------------------------------------------

each March, June, September and December and the Maturity Date of the Facility
under which such Loan was made (with Swingline Loans being deemed made under the
Revolving Facility for purposes of this definition).

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter (in each case, subject to availability), as selected
by the applicable Borrower in its Loan Notice; provided, that:

(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(c)    no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Interim Financial Statements” means the unaudited consolidated financial
statements of the Company and its Subsidiaries for the fiscal quarter ended
September 30, 2018, including balance sheets and statements of income or
operations, shareholders’ equity and cash flows.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person (including
any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor guaranties Indebtedness of such other
Person), or (c) an Acquisition. For purposes of covenant compliance, the amount
of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application for such Letter of Credit, and any other document, agreement
and instrument entered into by the L/C Issuer and the Company (or any
Subsidiary) or in favor of the L/C Issuer and relating to such Letter of Credit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit E executed and delivered in accordance with the provisions of
Section 6.13.

 

23



--------------------------------------------------------------------------------

“JPMorgan” means JPMorgan Chase Bank, N.A.

“Junior Debt” has the meaning set forth in Section 7.14.

“Junior Debt Payment” has the meaning set forth in Section 7.14.

“Latest Maturity Date” means, at any date of determination, the latest of the
Revolving Facility Maturity Date, the Term Facility Maturity Date and the
then-latest Incremental Term Loan Maturity Date.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of such Letters of Credit hereunder.
Notwithstanding the foregoing, JPMorgan shall be the L/C Issuer with respect to
the Existing Letters of Credit identified as issued by JPMorgan on Schedule
1.01(c). In the event there is more than one L/C Issuer at any time, references
herein and in the other Loan Documents to the “L/C Issuer” shall be deemed to
refer to the L/C Issuer in respect of the applicable Letter of Credit, or to all
L/C Issuers, as the context may require.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts (including all L/C Borrowings). For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“LCT Test Date” has the meaning specified in Section 1.03(e).

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and, their successors and assigns and, unless the context requires
otherwise, includes the Swingline Lender.

“Lending Office” means, as to the Administrative Agent, the L/C Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Company and the Administrative Agent; which office
may include any Affiliate of such Person or any domestic or foreign branch of
such Person or such Affiliate.

 

24



--------------------------------------------------------------------------------

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Revolving Facility Maturity Date (or, if such day is not a Business Day, the
next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$60,000,000 and (b) the Revolving Facility. The Letter of Credit Sublimit is
part of, and not in addition to, the Revolving Facility.

“Leverage Increase Period” has the meaning specified in Section 7.11(a).

“LIBO Rate” has the meaning specified in the definition of “Eurodollar Rate”.

“LIBOR” has the meaning specified in the definition of “Eurodollar Rate”.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.07.

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Company).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).

“Limited Condition Transaction” means (a) a Permitted Acquisition or other
Investment permitted pursuant to Section 7.03 that is not conditioned on the
availability of, or on obtaining, third party financing, or (b) any repayment,
redemption, repurchase or other discharge of any Indebtedness requiring
irrevocable notice in advance thereof.

“Liquidity” means, as of any date of determination, the total of
(a) availability under the Revolving Facility as of such date, plus
(b) unrestricted cash and Cash Equivalents of the Borrowers as of such date,
minus (c) the aggregate amount of payments due pursuant to contractual
settlement agreements, binding arbitration awards and judicial or administrative
judgments or awards within twelve (12) months after the date of determination.

 

25



--------------------------------------------------------------------------------

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan, a Term Loan, an Incremental Term Loan or a
Swingline Loan.

“Loan Documents” means, collectively, this Agreement, the Notes, the Guaranty,
the Collateral Documents, the Fee Letter, each Issuer Document, each Incremental
Term Loan Lender Joinder Agreement, each Joinder Agreement, any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.14 and any other agreement, instrument or documented designated by its
terms as a “Loan Document” (but specifically excluding any Secured Hedge
Agreement and any Secured Cash Management Agreement).

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which shall be substantially in the form of Exhibit F or
such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of a Borrower.

“Loan Parties” means, collectively, each Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract”.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Loan Parties and their respective Subsidiaries, taken as a whole, (b) a material
impairment of the rights and remedies of the Administrative Agent or any Lender
under any Loan Document, or of the ability of the Loan Parties, taken as a
whole, to perform their respective obligations under any Loan Document, or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

“Material Contract” means, with respect to any Person, each contract or
agreement (a) material to the operations, business, assets, properties,
financial condition, performance or prospects of such Person or (b) any other
contract, agreement, permit or license, written or oral, of such Person and its
Subsidiaries as to which the breach, nonperformance, cancellation or failure to
renew by any party thereto, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.

“Maturity Date” means the Revolving Facility Maturity Date, the Term Facility
Maturity Date or an Incremental Term Loan Maturity Date, as the context may
require.

“Maximum Leverage Ratio Requirement” means, with respect to any request pursuant
to Section 2.02(g), the requirement that the Company shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that
immediately after giving Pro Forma Effect to any increase in the Revolving
Facility pursuant to Section 2.02(g)(i) or the incurrence of any Incremental
Term Facility pursuant to Section 2.02(g)(ii), as applicable, and the use of
proceeds therefrom, the Consolidated Leverage Ratio is at least 0.50 less than
the maximum Consolidated Leverage Ratio then permitted pursuant to
Section 7.11(a) for the most recent fiscal quarter end for which the Company was
required to deliver financial statements pursuant to Section 6.01(a) or (b) (it
being understood and agreed that for

 

26



--------------------------------------------------------------------------------

purposes of calculating such Consolidated Leverage Ratio, the identifiable
proceeds of such increase in the Revolving Facility or such Incremental Term
Facility shall not qualify as Unrestricted Cash for purposes of the definition
of “Consolidated Leverage Ratio”); provided, that, for the purpose of
calculating the Consolidated Leverage Ratio pursuant to this definition, any
such increase in the Revolving Facility pursuant to Section 2.02(g)(i) and the
incurrence of any such Incremental Term Facility pursuant to
Section 2.02(g)(ii), as applicable, shall be deemed to be fully drawn.

“Measurement Period” means, at any date of determination, (a) for purposes of
determining compliance with the financial covenants set forth in Section 7.11 on
the last day of any fiscal quarter of the Company, the four (4) fiscal quarters
of the Company ending on the last day of such fiscal quarter, and (b) for all
other purposes, the most recently completed four (4) fiscal quarters of the
Company for which the Company was required to deliver financial statements
pursuant to Section 6.01(a) or (b).

“Medicaid” means, collectively, the healthcare assistance program established by
Title XIX of the Social Security Act (42 U.S.C. § 1396 et seq.) and any statutes
succeeding thereto, and all laws, rules, regulations, manuals, orders,
guidelines or requirements pertaining to such program, including (a) all federal
statutes (whether set forth in Title XIX of the Social Security Act or
elsewhere) affecting such program, (b) all state statutes and plans for medical
assistance enacted in connection with such program and federal rules and
regulations promulgated in connection with such program, and (c) all applicable
provisions of all rules, regulations, manuals, orders and administrative,
reimbursement, guidelines and requirements of all government authorities
promulgated in connection with such program (whether or not having the force of
law).

“Medicare” means, collectively, the health insurance program for the aged and
disabled established by Title XVIII of the Social Security Act (42 U.S.C. §1395
et seq.) and any statutes succeeding thereto, and all laws, rules, regulations,
manuals, orders or guidelines pertaining to such program, including (a) all
federal statutes (whether set forth in Title XVIII of the Social Security Act or
elsewhere) affecting such program, and (b) all applicable provisions of all
rules, regulations, manuals, orders and administrative, reimbursement,
guidelines and requirements of all governmental authorities promulgated in
connected with such program (whether or not having the force of law).

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Lender constitutes a
Defaulting Lender, an amount equal to one hundred three percent (103%) of the
Fronting Exposure of the L/C Issuer with respect to Letters of Credit issued and
outstanding at such time, (b) with respect to Cash Collateral consisting of cash
or deposit account balances provided in accordance with the provisions of
Section 2.14(a)(i), (a)(ii) or (a)(iii), an amount equal to one hundred three
percent (103%) of the Outstanding Amount of all L/C Obligations, and
(c) otherwise, an amount determined by the Administrative Agent and the L/C
Issuer in their sole discretion.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” or “Mortgages” means, individually and collectively, as the context
requires, each of the fee or leasehold mortgages, deeds of trust and deeds
executed by a Loan Party that purport to grant a Lien to the Administrative
Agent (or a trustee for the benefit of the Administrative Agent) for the benefit
of the Secured Parties in any Mortgaged Properties, in form and substance
satisfactory to the Administrative Agent.

 

27



--------------------------------------------------------------------------------

“Mortgaged Property” means any owned or leased property of a Loan Party listed
on Schedule 5.20(d) and identified as a “Mortgaged Property” thereon and any
other owned or leased real property of a Loan Party that is or will become
encumbered by a Mortgage in accordance with the terms of this Agreement.

“Mortgaged Property Support Documents” means with respect to any real property
subject to a Mortgage:

(a)    a fully executed and notarized Mortgage encumbering the fee interest
and/or leasehold interest of a Loan Party in such real property;

(b)    if requested by the Administrative Agent in its sole discretion, maps or
plats of an as-built survey of the sites of such real property certified to the
Administrative Agent and the title insurance company issuing the policies
referred to in clause (c) of this definition in a manner satisfactory to each of
the Administrative Agent and such title insurance company, dated a date
satisfactory to each of the Administrative Agent and such title insurance
company by an independent professional licensed land surveyor, which maps or
plats and the surveys on which they are based shall be sufficient to delete any
standard printed survey exception contained in the applicable title policy and
be made in accordance with the Minimum Standard Detail Requirements for Land
Title Surveys jointly established and adopted by the American Land Title
Association and the National Society of Professional Surveyors in 2016 with, to
the extent required by the Administrative Agent, items 2, 3, 4, 6(a), 6(b),
7(a), 7(b)(1), 7(c), 8, 9, 13, 14, 16,17 and 19 on Table A thereof completed;

(c)    ALTA mortgagee title insurance policies issued by a title insurance
company acceptable to the Administrative Agent with respect to such real
property, assuring the Administrative Agent that the Mortgage covering such real
property creates a valid and enforceable first priority mortgage lien on such
real property, free and clear of all defects and encumbrances except Permitted
Liens, which title insurance policies shall otherwise be in form and substance
satisfactory to the Administrative Agent and shall include such endorsements as
are requested by the Administrative Agent;

(d)    evidence (provided at least five (5) Business Days prior to such real
property becoming a Mortgaged Property) as to (i) whether such real property is
a Flood Hazard Property and (ii) if such real property is a Flood Hazard
Property, (A) whether the community in which such real property is located is
participating in the National Flood Insurance Program, (B) the applicable Loan
Party’s written acknowledgment of receipt of written notification from the
Administrative Agent (1) as to the fact that such real property is a Flood
Hazard Property and (2) as to whether the community in which each such Flood
Hazard Property is located is participating in the National Flood Insurance
Program and (C) copies of insurance policies or certificates of insurance of the
Loan Parties and their respective Subsidiaries evidencing flood insurance
satisfactory to the Administrative Agent and otherwise in compliance with Flood
Laws and naming the Administrative Agent and its successors and/or assigns as
sole loss payee on behalf of the Secured Parties;

(e)    if requested by the Administrative Agent or any Lender, a Phase I (and if
requested by the Administrative Agent based on the results of the Phase I, a
Phase II) environmental assessment prepared by a firm acceptable to the
Administrative Agent and/or an environmental questionnaire and such other
environmental diligence items related to such real property as the
Administrative Agent shall request; and

 

28



--------------------------------------------------------------------------------

(f)    if requested by the Administrative Agent in its sole discretion, an
opinion of legal counsel to the Loan Party granting the Mortgage on such real
property, addressed to the Administrative Agent and each Lender, in form and
substance reasonably acceptable to the Administrative Agent.

“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
Sections 3(37) and 4001(a)(3) of ERISA.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of (a) any Disposition,
net of (i) attorneys’ fees, accountants’ fees, investment banking fees, amounts
required to be applied to the repayment of Indebtedness secured by a Lien
expressly permitted pursuant to Section 7.01 on any asset that is the subject of
such Disposition (other than any Lien pursuant to a Collateral Document), and
other customary fees and expenses incurred by such Loan Party or such Subsidiary
in connection with such Disposition, and (ii) taxes paid or reasonably estimated
to be payable as a result of such Disposition (after taking into account any
available tax credits or deductions and any tax sharing arrangements), (b) any
Debt Issuance, net of customary fees, commissions, costs and other expenses
incurred in connection therewith, and (c) any Involuntary Disposition, net of
(i) all reasonable costs and expenses incurred in connection with the collection
of such proceeds, awards or other compensation in respect of such Involuntary
Disposition, (ii) amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted pursuant to Section 7.01 on
any asset that is the subject of such Involuntary Disposition (other than any
Lien pursuant to a Collateral Document), and (iii) taxes paid or reasonably
estimated to be payable as a result of such Involuntary Disposition (after
taking into account any available tax credits or deductions and any tax sharing
arrangements).

“Net Revenues” means, for any Person, the gross revenues of such Person, net of
estimated revenue and contractual adjustments in accordance with such Person’s
revenue recognition policies and in accordance with GAAP.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a Revolving Note, a Term Note or an Incremental Term Note, as the
context may require.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit G or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or

 

29



--------------------------------------------------------------------------------

against any Loan Party or any Affiliate thereof pursuant to any proceeding under
any Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding; provided, that, Obligations of a Loan Party shall exclude any
Excluded Swap Obligations with respect to such Loan Party.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable constitutive documents with
respect to any non-U.S. jurisdiction), (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization (or
equivalent or comparable constitutive documents with respect to any non-U.S.
jurisdiction), and (d) with respect to all entities, any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization (or equivalent or comparable documents with
respect to any non-U.S. jurisdiction).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to the Revolving Loans, Term Loans,
Incremental Term Loans and Swingline Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of the Revolving Loans, Term Loans, Incremental Term
Loans and Swingline Loans, as the case may be, occurring on such date, and
(b) with respect to any L/C Obligations on any date, the aggregate outstanding
amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrowers of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“PATRIOT Act” has the meaning specified in Section 11.19.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereof).

 

30



--------------------------------------------------------------------------------

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Code or Section 302 of ERISA.

“Permitted Acquisition” means any Acquisition by a Loan Party or any Wholly
Owned Subsidiary (the Person, assets or division, line of business or other
business unit of the Person to be acquired in such Acquisition shall be referred
to herein as the “Target”); provided, that, (a) the Target of such Acquisition
operates a Permitted Business or the assets acquired pursuant to such
Acquisition are used or useful in a Permitted Business, (b) the Company shall
have delivered to the Administrative Agent (for further distribution to each
Lender) a Pro Forma Compliance Certificate demonstrating that, upon giving Pro
Forma Effect to such Acquisition, (i) the Loan Parties would be in compliance
with the financial covenant set forth in Section 7.11(b) as of the most recent
fiscal quarter end for which the Company was required to deliver financial
statements pursuant to Section 6.01(a) or (b) and (ii)(A) with respect to any
Qualified Acquisition, the Consolidated Leverage Ratio is less than 3.75 to 1.0
as of the most recent fiscal quarter end for which the Company was required to
deliver financial statements pursuant to Section 6.01(a) or (b) or (B) with
respect to any other such Acquisition, the Consolidated Leverage Ratio is less
than 2.75 to 1.0 as of the most recent fiscal quarter end for which the Company
was required to deliver financial statements pursuant to Section 6.01(a) or (b),
(c) the aggregate Acquisition Consideration for all such Acquisitions of Persons
that do not become Guarantors and assets that do not become subject to the
security interests created by the Collateral Documents, shall not exceed
$30,000,000 in the aggregate during the term of this Agreement, (d) the Target
of such Acquisition will become a Loan Party and the assets acquired shall be
subject to Liens in favor of the Administrative Agent, in each case in
accordance with, and to the extent required by, Section 6.13 and/or 6.14, (e) no
Default or Event of Default shall exist or would result from giving effect to
such Acquisition and (f) such Acquisition shall not be a “hostile” acquisition
and shall have been approved by the Board of Directors and/or the shareholders
(or equivalent) of the applicable Loan Party and the Target.

“Permitted Business” means any business that is, directly or indirectly through
a Subsidiary, the same as, or reasonably related, ancillary or complementary to,
the business of the Company and its Subsidiaries on the Closing Date.

“Permitted Disqualified Capital Stock” means Disqualified Capital Stock issued
by any non-Wholly Owned Subsidiary; provided, that, such Equity Interests would
not constitute Disqualified Capital Stock but for provisions thereof requiring
such Subsidiary to repurchase such Equity Interests upon the occurrence or
non-occurrence of certain specified events.

“Permitted Liens” has the meaning set forth in Section 7.01.

“Permitted Refinancing” means, with respect to any Indebtedness of any Person,
any modification, refinancing, refunding, renewal or extension of such
Indebtedness; provided, that, (a) the principal amount thereof does not exceed
the sum of (i) the outstanding principal amount of the Indebtedness so modified,
refinanced, refunded, renewed or extended plus (ii) prepayment premiums paid,
and reasonable and customary fees and expenses incurred, in connection with such
modification, refinancing, refunding, renewal or extension, (b) such
modification, refinancing, refunding, renewal or extension has (i) a final
maturity date equal to or later than the final maturity date of the Indebtedness
being modified, refinanced, refunded, renewed or extended, and (ii) a Weighted
Average Life to Maturity equal to or longer than the Weighted Average Life to
Maturity of the Indebtedness being modified, refinanced, refunded, renewed or
extended, (c) the direct and contingent obligors of such Indebtedness shall not
be changed, as a result of or in connection with such modification, refinancing,
refunding, renewal or extension, (d) the terms of such Indebtedness shall not be
changed in any manner that is materially adverse, taken as a whole, to the
Company or any Subsidiary, as applicable, as a result of or in connection with
such modification, refinancing, refunding, renewal or extension, (e) if the
Indebtedness

 

31



--------------------------------------------------------------------------------

being modified, refinanced, refunded, renewed or extended is subordinated in
right of payment to the Secured Obligations or secured by Liens on the
Collateral junior to those created under the Collateral Documents, such
modification, refinancing, refunding, renewal or extension is subordinated to
the Secured Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being so modified,
refinanced, refunded, renewed or extended, (f) if the Indebtedness being
modified, refinanced, refunded, renewed or extended is unsecured, such
modification, refinancing, refunding, renewal or extension shall be unsecured,
and (g) at the time of such modification, refinancing, refunding, renewal or
extension of such Indebtedness, no Default or Event of Default shall have
occurred and be continuing or result therefrom.

“Permitted Tax Distribution” means a cash distribution made by a non-Wholly
Owned Subsidiary to the holders of its Equity Interests solely in respect of the
income tax liabilities attributable to one or more of such holders’ ownership
interests (whether direct or indirect) in such non-Wholly Owned Subsidiary, in
an aggregate amount not to exceed the amount that is required to be included or
recognized by one or more of such holders as income because of one or more of
such holders’ direct or indirect ownership of the Equity Interests of such
non-Wholly Owned Subsidiary. The determination of any such holder’s taxable
income for such period shall be reduced by any cumulative taxable loss
previously allocated to such holder after the Closing Date and not previously
taken into account pursuant to this sentence.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Personal Information” means any individually identifiable information of any
natural Person.

“Plan” means at a particular time, any Employee Benefit Plan that is covered by
ERISA and in respect of which the Borrowers or an ERISA Affiliate is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” means the amended and restated pledge agreement, dated as of
the Closing Date, executed in favor of the Administrative Agent by each of the
Loan Parties.

“Private Third Party Payor” has the meaning set forth in Section 5.22(c).

“Private Third Party Payor Programs” has the meaning set forth in
Section 5.22(c).

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, in
respect of a Specified Transaction, that such Specified Transaction and the
following transactions in connection therewith (to the extent applicable) shall
be deemed to have occurred as of the first day of the applicable Measurement
Period for the applicable covenant or requirement: (a)(i) with respect to any
Specified Disposition, income statement and cash flow statement items (whether
positive or negative) attributable to the Person or property disposed of shall
be excluded and (ii) with respect to any Acquisition or Investment, income
statement and cash flow statement items (whether positive or negative)
attributable to the Person or property acquired shall be included to the extent
relating to any period applicable in such calculations to the extent (A) such
items are not otherwise included in such income statement items for the Company
and its Subsidiaries in accordance with GAAP or in accordance with any defined
terms set forth in Section 1.01 and (B) such items are supported by financial
statements or other information satisfactory to the Administrative Agent,
(b) any retirement of Indebtedness and (c) any incurrence or

 

32



--------------------------------------------------------------------------------

assumption of Indebtedness by the Company or any Subsidiary (and if such
Indebtedness has a floating or formula rate, such Indebtedness shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination);
provided, that, (x) Pro Forma Basis, Pro Forma Compliance and Pro Forma Effect
in respect of any Specified Transaction shall be calculated in a reasonable and
factually supportable manner and certified by a Responsible Officer of the
Company and (y) any such calculation shall be subject to the applicable
limitations set forth in the definition of “Consolidated EBITDA”.

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Company containing reasonably detailed calculations of the Consolidated
Leverage Ratio and the Consolidated Interest Coverage Ratio as of the most
recent fiscal quarter end for which the Company was required to deliver
financial statements pursuant to Section 6.01(a) or (b) after giving Pro Forma
Effect to the applicable Specified Transaction.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Acquisition” means (a) a Permitted Acquisition for which the
aggregate Acquisition Consideration exceeds $100,000,000 or (b) a series of
related Permitted Acquisitions in any twelve (12) month period, for which the
aggregate Acquisition Consideration for all such Permitted Acquisitions exceeds
$100,000,000; provided, that, for any Permitted Acquisition or series of
Permitted Acquisitions to qualify as a “Qualified Acquisition”, the
Administrative Agent shall have received (not fewer than ten (10) Business Days
(or such lesser period of time as may be agreed to by the Administrative Agent
in its sole discretion) prior to the consummation of such Permitted Acquisition
or series of related Permitted Acquisitions) a Qualified Acquisition Election
Certificate with respect to such Permitted Acquisition or series of Permitted
Acquisitions.

“Qualified Acquisition Election Certificate” means a certificate of a
Responsible Officer of the Company, in form and substance satisfactory to the
Administrative Agent, (a) certifying that the applicable Permitted Acquisition
or series of related Permitted Acquisitions meet the criteria set forth in
clauses (a) or (b) (as applicable) of the definition of “Qualified Acquisition”
and (b) notifying the Administrative Agent that the Company has elected to treat
such Permitted Acquisition or series of related Permitted Acquisitions as a
“Qualified Acquisition”; provided, that, from and after the First Amendment
Effective Date, the Company may not deliver more than one (1) Qualified
Acquisition Election Certificate during the term of this Agreement.

“Qualified Acquisition Pro Forma Determination” means the determinations of the
Consolidated Leverage Ratio required in connection with (a) the satisfaction of
the Maximum Leverage Ratio Requirement in connection with any increase in the
Revolving Facility pursuant to Section 2.02(g)(i) or incurrence of any
Incremental Term Facility pursuant to Section 2.02(g)(ii), in each case, used to
finance a Permitted Acquisition or series of related Permitted Acquisitions that
the Company elects to treat as a Qualified Acquisition and (b) the calculation
of the amount of Indebtedness permitted to be incurred by the Company and its
Subsidiaries pursuant to Section 7.02(g) (to the extent that such Indebtedness
is incurred in connection with a Permitted Acquisition or a series of related
Permitted Acquisitions that the Company elects to treat as a Qualified
Acquisition); provided, that, in connection with any such determination, the
increase to the maximum permitted Consolidated Leverage Ratio level for purposes
of any such determination shall be 0.50:1.0 (rather than 1.00:1.0).

 

33



--------------------------------------------------------------------------------

“Qualified Capital Stock” of any Person means any Equity Interests of such
Person that are not Disqualified Capital Stock.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualifying Control Agreement” means an agreement, among a Loan Party, a
depository institution or securities intermediary and the Administrative Agent,
which agreement is in form and substance acceptable to the Administrative Agent
and which provides the Administrative Agent with “control” (as such term is used
in Article 9 of the UCC) over the deposit account(s) or securities account(s)
described therein.

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Removal Effective Date” has the meaning set forth in Section 9.06.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty (30) day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg.
§4043.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Incremental Term Loans, Term Loans or Revolving Loans, a Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swingline Loan, a Swingline Loan Notice.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders at such time. The Total Credit Exposure of any Defaulting Lender shall
be disregarded in determining Required Lenders at any time; provided, that, the
amount of any participation in any Swingline Loan and Unreimbursed Amounts that
such Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swingline Lender or the L/C Issuer, as the case may be, in making such
determination.

“Required Revolving Lenders” means, at any time, Revolving Lenders having Total
Revolving Exposures representing more than fifty percent (50%) of the Total
Revolving Exposures of all Revolving Lenders at such time. The Total Revolving
Exposure of any Defaulting Lender shall be disregarded in determining Required
Revolving Lenders at any time; provided, that, the amount of any participation
in any Swingline Loan and Unreimbursed Amounts that such Defaulting Lender has
failed to fund that have not been reallocated to and funded by another Lender
shall be deemed to be held by the Lender that is the Swingline Lender or the L/C
Issuer, as the case may be, in making such determination.

“Resignation Effective Date” has the meaning set forth in Section 9.06.

 

34



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
and, solely for purposes of the delivery of incumbency certificates, the
secretary or any assistant secretary of a Loan Party, and, solely for purposes
of notices given pursuant to Article II, any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent or any other officer or employee of the applicable
Loan Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party. To the extent
requested by the Administrative Agent, each Responsible Officer will provide an
incumbency certificate and to the extent requested by the Administrative Agent,
appropriate authorization documentation, in form and substance satisfactory to
the Administrative Agent.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of the Company or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Equity Interests of the Company or any of its
Subsidiaries, now or hereafter outstanding, and (c) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of Equity Interests of any Loan Party or any of
its Subsidiaries, now or hereafter outstanding.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Revolving Lenders pursuant to
Section 2.01(a).

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrowers pursuant to Section 2.01(a), (b)
purchase participations in L/C Obligations, and (c) purchase participations in
Swingline Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule
1.01(b) under the caption “Revolving Commitment”, opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto
or in any documentation executed by such Lender pursuant to Section 2.02(g), as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The aggregate amount of the Revolving Commitments of all of the
Revolving Lenders on the First Amendment Effective Date is $550,000,000.

“Revolving Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swingline Loans at such time.

“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.

“Revolving Facility Maturity Date” means February 4, 2024; provided, that, if
such date is not a Business Day, the Revolving Facility Maturity Date shall be
the next preceding Business Day.

“Revolving Lender” means, at any time, (a) so long as any Revolving Commitment
is in effect, any Lender that has a Revolving Commitment at such time or (b) if
the Revolving Commitments have terminated or expired, any Lender that has a
Revolving Loan or a participation in L/C Obligations or Swingline Loans at such
time.

 

35



--------------------------------------------------------------------------------

“Revolving Loan” has the meaning specified in Section 2.01(a).

“Revolving Note” means a promissory note made by the Borrowers in favor of a
Revolving Lender evidencing Revolving Loans or Swingline Loans, as the case may
be, made by such Revolving Lender, substantially in the form of Exhibit H.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“Scheduled Unavailability Date” has the meaning specified in Section 3.07.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement between
any Loan Party or any Subsidiary and any Cash Management Bank.

“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract permitted under Article VII between any Loan Party or
any Subsidiary and any Hedge Bank.

“Secured Obligations” means all Obligations and all Additional Secured
Obligations.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each Indemnitee and
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05.

“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit I.

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

“Security Agreement” means the amended and restated security agreement, dated as
of the Closing Date, executed in favor of the Administrative Agent by each of
the Loan Parties.

 

36



--------------------------------------------------------------------------------

“Solvency Certificate” means a solvency certificate in substantially in the form
of Exhibit J.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that would reasonably be expected to become an actual or
matured liability.

“Specified Disposition” means any sale, transfer or other Disposition of all or
substantially all of the Equity Interests of any Subsidiary or of any business
unit, line of business or division of the Company or any Subsidiary (including
the termination of activities constituting a business) or any other sale,
transfer or other Disposition that results in a Person ceasing to be a
Subsidiary.

“Specified Entities” means, collectively, Wentworth Home Care and Hospice, LLC,
Portneuf Home Health Care, LLC, Marietta Home Health and Hospice, LLC and Tri
Cities Home Health, LLC.

“Specified Event of Default” means any Event of Default pursuant to
Section 8.01(a), Section 8.01(f) or Section 8.01(g).

“Specified Indebtedness” means any Indebtedness having an aggregate principal
amount in excess of $5,000,000.

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 10.11).

“Specified Transaction” means (a) any Acquisition, any Specified Disposition,
any Investment that results in a Person becoming a Subsidiary, in each case,
whether by merger, consolidation or otherwise, (b) any incurrence or repayment
of Specified Indebtedness or (c) any other event that by the terms of the Loan
Documents requires Pro Forma Compliance with a test or covenant, calculation as
to Pro Forma Effect with respect to a test or covenant or requires such test or
covenant to be calculated on a Pro Forma Basis.

“Subordinating Loan Party” has the meaning specified in Section 11.16.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward

 

37



--------------------------------------------------------------------------------

foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.04.

“Swingline Lender” means Bank of America, in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.

“Swingline Loan” has the meaning specified in Section 2.04(a).

“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit K or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.

“Swingline Sublimit” means an amount equal to the lesser of (a) $25,000,000, and
(b) the Revolving Facility. The Swingline Sublimit is part of, and not in
addition to, the Revolving Facility.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Target” has the meaning specified in the definition of “Permitted Acquisition”.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

38



--------------------------------------------------------------------------------

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(c).

“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Company pursuant to Section 2.01(c) in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Term Lender’s name on Schedule 1.01(b) under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
amount of the Term Commitments of all of the Term Lenders on the First Amendment
Effective Date is $175,000,000.

“Term Facility” means, at any time, the aggregate principal amount of the Term
Loans of all Term Lenders outstanding at such time.

“Term Facility Maturity Date” means February 4, 2024; provided, that, if such
date is not a Business Day, the Term Facility Maturity Date shall be the next
preceding Business Day.

“Term Lender” means, at any time, any Lender that holds a Term Loan at such
time.

“Term Loan” has the meaning specified in Section 2.01(c).

“Term Note” means a promissory note made by the Company in favor of a Term
Lender evidencing the Term Loan made by such Term Lender, substantially in the
form of Exhibit M.

“Third Party Payor” means any Governmental Third Party Payor or any Private
Third Party Payor.

“Third Party Payor Program” means any Governmental Third Party Payor Program or
any Private Third Party Payor Program.

“Threshold Amount” means $15,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Exposure, Outstanding Amount of all Term Loans of such
Lender and Outstanding Amount of all Incremental Term Loans of such Lender at
such time.

“Total Revolving Exposure” means, as to any Revolving Lender at any time, the
unused Revolving Commitment and Revolving Exposure of such Revolver Lender at
such time.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swingline Loans and L/C Obligations.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided, that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

39



--------------------------------------------------------------------------------

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Cash” means, as of any date of determination, subject to the
limitations set forth in Section 1.03(a) and Section 2.02(g), the aggregate
amount of unrestricted cash and Cash Equivalents of the Loan Parties as of such
date, not to exceed $50,000,000.

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date of determination, the number of years obtained by dividing: (a) the sum
of the products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one twelfth) that will elapse between
such date of determination and the making of such payment by (b) the then
outstanding principal amount of such Indebtedness as of such date of
determination.

“Wholly Owned Subsidiary” means, as to any Person, (a) any corporation one
hundred percent (100%) of whose Equity Interests (other than directors’
qualifying shares or Equity Interests that are required to be held by another
person in order to satisfy a foreign requirement of Law prescribing an equity
owner resident in the local jurisdiction) is at the time owned by such Person
and/or one or more Wholly Owned Subsidiaries of such Person and (b) any
partnership, association, joint venture, limited liability company or other
entity in which such Person and/or one or more Wholly Owned Subsidiaries of such
Person have a one hundred percent (100%) equity interest at such time. Unless
otherwise specified, all references herein to a “Wholly Owned Subsidiary” or to
“Wholly Owned Subsidiaries” shall refer to a Wholly Owned Subsidiary or Wholly
Owned Subsidiaries of the Company.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

40



--------------------------------------------------------------------------------

1.02    Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, modified, extended, restated,
replaced or supplemented from time to time (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. Any and
all references to “Borrower” regardless of whether preceded by the term a, any,
each of, all, and/or, or any other similar term shall be deemed to refer, as the
context requires, to each and every (and/or any one or all) parties constituting
the Borrower, individually and/or in the aggregate.

(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d)    Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

1.03    Accounting Terms.

(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a

 

41



--------------------------------------------------------------------------------

manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Company and its Subsidiaries shall be deemed to be carried at one hundred
percent (100%) of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded.
Notwithstanding anything contained herein to the contrary, in connection with
the incurrence of any Indebtedness by the Company or any Subsidiary thereof, the
proceeds of such Indebtedness shall not be counted as Unrestricted Cash in
connection with any calculation of the Consolidated Leverage Ratio for purposes
of determining the permissibility of the incurrence of such Indebtedness under
this Agreement.

(b)    Changes in GAAP. If at any time any change in GAAP (including the
adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Company or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided, that, until so amended,
(i) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Company shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

(c)    Consolidation of Variable Interest Entities. All references herein to
Consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
Consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

(d)    Pro Forma Calculations. Notwithstanding anything to the contrary
contained herein, all calculations of the Consolidated Leverage Ratio (including
for purposes of determining the Applicable Rate) and the Consolidated Interest
Coverage Ratio shall be made on a Pro Forma Basis with respect to all Specified
Transactions occurring during the applicable Measurement Period to which such
calculation relates, and/or subsequent to the end of such Measurement Period but
not later than the date of such calculation; provided, that, notwithstanding the
foregoing, when calculating the Consolidated Leverage Ratio and/or the
Consolidated Interest Coverage Ratio for purposes of determining (i) compliance
with Section 7.11, and/or (ii) the Applicable Rate, any Specified Transaction
and any related adjustment contemplated in the definition of Pro Forma Basis
that occurred subsequent to the end of the applicable Measurement Period shall
not be given Pro Forma Effect.

(e)    Limited Condition Transactions. Notwithstanding anything to the contrary
herein, to the extent that the terms of this Agreement require (i) compliance
with any financial ratio or test (including any Consolidated Leverage Ratio test
or any Consolidated Interest Coverage Ratio test), (ii) the absence of a Default
or an Event of Default, or (iii) a determination

 

42



--------------------------------------------------------------------------------

as to whether the representations and warranties contained in Article II and
Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality or reference to
Material Adverse Effect), in each case in connection with the consummation of a
Limited Condition Transaction, the determination of whether the relevant
condition is satisfied may be made, at the election of the Company, (A) in the
case of a Permitted Acquisition or other Investment, in each case that is a
Limited Condition Transaction, upon either (1) the execution of the definitive
agreement with respect to such Permitted Acquisition or other Investment, or
(2) the consummation of such Permitted Acquisition or other Investment and
(B) in the case of any repayment, redemption, repurchase or other discharge of
any Indebtedness, in each case that is a Limited Condition Transaction, upon
either (1) delivery of notice with respect to such payment, redemption,
repurchase or other discharge, or (2) the making of such payment, redemption,
repurchase or discharge (the dates referred to in clauses (A)(1) and (B)(1)
above, each a “LCT Test Date”), after giving effect to the relevant Limited
Condition Transaction and related incurrence of Indebtedness, on a Pro Forma
Basis; provided, that, notwithstanding the foregoing, in connection with any
Limited Condition Transaction: (w) the conditions set forth in clause (e) of the
proviso to the definition of “Permitted Acquisition” or clause (x) of the
proviso to Section 7.14(b) shall be satisfied if (I) no Default or Event of
Default shall have occurred and be continuing as of the applicable LCT Test
Date, and (II) no Specified Event of Default shall have occurred and be
continuing at the time of consummation of such Limited Condition Transaction;
(x) if the proceeds of an increase in the Revolving Facility pursuant to
Section 2.02(g)(i) are being used to finance such Limited Condition Transaction,
then (I) the condition set forth in Section 2.02(g)(i)(E)(2)(x) shall be
required to be satisfied at the time of closing of the Limited Condition
Transaction and funding of such increase but may be subject to customary
“SunGard” or “certain funds” conditionality and the representations and
warranties required may be limited to customary “specified representations” and
such other representations and warranties as may be required by the applicable
lenders providing such increase, and (II) the conditions set forth in
Section 2.02(g)(i)(B) and Section 2.02(g)(i)(E)(2)(y) shall, if and to the
extent the lenders providing such increase so agree, be satisfied if (x) no
Default or Event of Default shall have occurred and be continuing as of the
applicable LCT Test Date, and (y) no Specified Event of Default shall have
occurred and be continuing at the time of the funding of such increase in
connection with the consummation of such Limited Condition Transaction; (y) if
the proceeds of an Incremental Term Facility pursuant to Section 2.02(g)(ii) are
being used to finance such Limited Condition Transaction, then (I) the
conditions set forth in Section 2.02(g)(ii)(H)(2)(x) and Section 4.02(a) shall
be required to be satisfied at the time of closing of the Limited Condition
Transaction and funding of such Incremental Term Facility but may be subject to
customary “SunGard” or “certain funds” conditionality and the representations
and warranties required may be limited to customary “specified representations”
and such other representations and warranties as may be required by the
applicable lenders providing such Incremental Term Facility, and (II) the
conditions set forth in Section 2.02(g)(ii)(D), Section 2.02(g)(ii)(H)(2)(y) and
Section 4.02(b) shall, if and to the extent the lenders providing such
Incremental Term Facility so agree, be satisfied if (x) no Default or Event of
Default shall have occurred and be continuing as of the applicable LCT Test
Date, and (y) no Specified Event of Default shall have occurred and be
continuing at the time of the funding of such Incremental Term Facility in
connection with the consummation of such Limited Condition Transaction; and
(z) such Limited Condition Transaction and the related Indebtedness to be
incurred (and any associated Lien) and the use of proceeds thereof (and the
consummation of any Permitted Acquisition or Investment) shall be deemed
incurred and/or applied at the LCT Test Date (until such time as the
Indebtedness is actually incurred or the applicable definitive agreement is
terminated without actually consummating the applicable Limited Condition
Transaction) and outstanding thereafter for

 

43



--------------------------------------------------------------------------------

purposes of Pro Forma Compliance (other than for purposes of determining Pro
Forma Compliance in connection with the making of any Restricted Payment or the
prepayment of any Junior Debt) with any applicable calculation of the financial
covenants set forth in Section 7.11 (it being understood and agreed that with
respect to any such ratio test or basket to be used to effect a Restricted
Payment or a prepayment of Junior Debt, the Company shall demonstrate compliance
with the applicable test both after giving effect to the applicable Limited
Condition Transaction and assuming that such transaction had not occurred). For
the avoidance of doubt, if any of such ratios or amounts for which compliance
was determined or tested as of the LCT Test Date are thereafter exceeded as a
result of fluctuations in such ratio or amount (including due to fluctuations in
Consolidated EBITDA), at or prior to the consummation of the relevant Limited
Condition Transaction, such ratios or amounts will not be deemed to have been
exceeded as a result of such fluctuations solely for purposes of determining
whether the relevant Limited Condition Transaction is permitted to be
consummated or taken. Except as set forth in clause (y) above in connection with
the use of the proceeds of an Incremental Term Facility to finance a Limited
Condition Transaction (and, in the case of such clause (y), only if and to the
extent the lenders providing such Incremental Term Facility so agree as provided
in such clause (y)), it is understood and agreed that this Section 1.03(e) shall
not limit the conditions set forth in Section 4.02 with respect to any proposed
Credit Extension, in connection with a Limited Condition Transaction or
otherwise.

1.04    Rounding.

Any financial ratios required to be maintained by the Company pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

1.05    Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

1.06    Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

1.07    UCC Terms.

Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions. Subject to the foregoing, the term “UCC” refers, as of any
date of determination, to the UCC then in effect.

 

44



--------------------------------------------------------------------------------

ARTICLE II

COMMITMENTS AND CREDIT EXTENSIONS

2.01    Loans.

(a)    Revolving Borrowings. Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrowers in Dollars, from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Commitment;
provided, however, that after giving effect to any Revolving Borrowing, (i) the
Total Revolving Outstandings shall not exceed the Revolving Facility, and
(ii) the Revolving Exposure of any Lender shall not exceed such Revolving
Lender’s Revolving Commitment. Within the limits of each Revolving Lender’s
Revolving Commitment, and subject to the other terms and conditions hereof, the
Borrowers may borrow Revolving Loans, prepay under Section 2.05, and reborrow
under this Section 2.01(a). Revolving Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein; provided, however, any Revolving
Borrowings made on the Closing Date or any of the three (3) Business Days
following the Closing Date shall be made as Base Rate Loans unless the
applicable Borrower delivers a Funding Indemnity Letter not less than three
(3) Business Days prior to the date of such Revolving Borrowing.

(b)    Incremental Term Loans. Subject to Section 2.02(g), on the effective date
of any Incremental Term Loan Lender Joinder Agreement, each Incremental Term
Lender party to such Incremental Term Loan Lender Joinder Agreement severally
agrees to make a term loan in a single advance to the applicable Borrower in the
amount of its respective Incremental Term Commitment with respect to such
Incremental Term Facility as set forth in such Incremental Term Loan Lender
Joinder Agreement; provided, however, that after giving effect to such advances,
the Outstanding Amount of such Incremental Term Loans shall not exceed the
aggregate amount of the Incremental Term Commitments set forth in the applicable
Incremental Term Loan Lender Joinder Agreement of the applicable Incremental
Term Lenders. Each Incremental Term Borrowing shall consist of Incremental Term
Loans made simultaneously by the Incremental Term Lenders in accordance with
their respective Applicable Percentage of the applicable Incremental Term
Facility. Incremental Term Borrowings prepaid or repaid may not be reborrowed.
Incremental Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.

(c)    Term Borrowing. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make a single loan (each such loan, a “Term
Loan”) to the Company, in Dollars, on the First Amendment Effective Date in an
aggregate amount not to exceed such Term Lender’s Term Commitment. The Term
Borrowing shall consist of Term Loans made simultaneously by the Term Lenders in
accordance with their respective Term Commitments. Term Borrowings repaid or
prepaid may not be reborrowed. Term Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein; provided, however, the Term Borrowing
made on the First Amendment Effective Date shall consist of Base Rate Loans
unless the Company delivers a Funding Indemnity Letter not less than three
(3) Business Days prior to the First Amendment Effective Date.

2.02    Borrowings, Conversions and Continuations of Loans.

(a)    Notice of Borrowing. Each Borrowing, each conversion of Loans from one
Type to the other, and each continuation of Eurodollar Rate Loans shall be made
upon the applicable Borrower’s irrevocable notice to the Administrative Agent,
which may be given by: (i) telephone or (ii) a Loan Notice; provided, that, any
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Loan Notice. Each such Loan Notice must be received

 

45



--------------------------------------------------------------------------------

by the Administrative Agent not later than 11:00 a.m. (A) three (3) Business
Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (B) on the requested date of any Borrowing of Base
Rate Loans. Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof (or, (x) in connection with any conversion or
continuation of Term Loans or Incremental Term Loans, if less, the entire
principal thereof then outstanding and (y) if the aggregate Revolving
Commitments as of the applicable date are less than $1,000,000, the aggregate
amount of the aggregate Revolving Commitments as of such date). Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof (or, (x) in connection with any conversion or
continuation of Term Loans or Incremental Term Loans, if less, the entire
principal thereof then outstanding and (y) if the aggregate Revolving
Commitments as of the applicable date are less than $500,000, the aggregate
amount of the aggregate Revolving Commitments as of such date). Each Loan Notice
and each telephonic notice shall specify (I) the applicable Borrower, (II) the
applicable Facility and whether such Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Loans, as
the case may be, under such Facility, (III) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(IV) the principal amount of Loans to be borrowed, converted or continued,
(V) the Type of Loans to be borrowed or to which existing Loans are to be
converted, and (VI) if applicable, the duration of the Interest Period with
respect thereto. If the applicable Borrower fails to specify a Type of Loan in a
Loan Notice or if the applicable Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the applicable
Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one (1) month.
Notwithstanding anything to the contrary herein, a Swingline Loan may not be
converted to a Eurodollar Rate Loan.

(b)    Advances. Following receipt of a Loan Notice for a Facility, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
of its Applicable Percentage under such Facility of the applicable Loans, and if
no timely notice of a conversion or continuation is provided by the applicable
Borrower, the Administrative Agent shall notify each Appropriate Lender of the
details of any automatic conversion to Base Rate Loans described in
Section 2.02(a). In the case of a Borrowing, each Appropriate Lender shall make
the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 4.02 (and, with respect to the
Term Borrowing to be made on the First Amendment Effective Date, Section 3 of
the First Amendment), the Administrative Agent shall make all funds so received
available to the applicable Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the applicable
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
applicable Borrower; provided, however, that if, on the date a Loan Notice with
respect to a Revolving Borrowing is given by any Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Revolving Borrowing, first,
shall be applied to the payment in full of any such L/C Borrowings, and second,
shall be made available to the applicable Borrower as provided above.

 

46



--------------------------------------------------------------------------------

(c)    Eurodollar Rate Loans. Except as otherwise provided herein, a Eurodollar
Rate Loan may be continued or converted only on the last day of an Interest
Period for such Eurodollar Rate Loan. During the existence of a Default, no
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders, and the Required Lenders may demand
that any or all of the outstanding Eurodollar Rate Loans be converted
immediately to Base Rate Loans.

(d)    Interest Rates. Each determination of an interest rate by the
Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the applicable Borrower and the Lenders in the absence
of manifest error.

(e)    Interest Periods. After giving effect to all Revolving Borrowings, all
conversions of Revolving Loans from one Type to the other, and all continuations
of Revolving Loans as the same Type, there shall not be more than ten
(10) Interest Periods in effect in respect of the Revolving Facility. After
giving effect to the Term Borrowing, all conversions of Term Loans from one Type
to the other, and all continuations of Term Loans as the same Type, there shall
not be more than five (5) Interest Periods in effect in respect of the Term
Facility. With respect to each Incremental Term Facility, after giving effect to
all Incremental Term Borrowings, all conversions of Incremental Term Loans from
one Type to the other, and all continuations of Incremental Term Loans as the
same Type, there shall not be more than five (5) Interest Periods in effect in
respect of such Incremental Term Facility.

(f)    Cashless Settlement Mechanism. Notwithstanding anything to the contrary
in this Agreement, any Lender may exchange, continue or rollover all or any
portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Company, the
Administrative Agent and such Lender.

(g)    Increase in Revolving Facility; Incremental Term Loans. The Borrowers may
at any time and from time to time, upon prior written notice by the Company to
the Administrative Agent, increase the Revolving Facility (but not the Letter of
Credit Sublimit or the Swingline Sublimit) and/or establish one or more
Incremental Term Facilities, by a maximum aggregate amount not to exceed the
Incremental Amount, as follows:

(i)    Increase in Revolving Facility. The Borrowers may, at any time and from
time to time, upon prior written notice by the Company to the Administrative
Agent, increase the Revolving Facility (but not the Letter of Credit Sublimit or
the Swingline Sublimit) with additional Revolving Commitments from any Revolving
Lender or new Revolving Commitments from any other Person selected by the
Borrowers and acceptable to the Administrative Agent, the Swingline Lender and
the L/C Issuer (so long as such Persons are not Affiliates of the Company and
would be permitted at such time by Section 11.06(b)(v) to become assignees
hereunder); provided, that:

(A)    any such increase shall be in a minimum principal amount of $5,000,000
and in integral multiples of $1,000,000 in excess thereof;

(B)    no Default or Event of Default shall exist and be continuing at the time
of any such increase;

 

47



--------------------------------------------------------------------------------

(C)    no existing Lender shall be under any obligation to increase its
Revolving Commitment and any such decision whether to increase its Revolving
Commitment shall be in such Lender’s sole and absolute discretion;

(D)    (1) any new Lender shall join this Agreement by executing such joinder
documents as are required by the Administrative Agent and/or (2) any existing
Lender electing to increase its Revolving Commitment shall have executed a
commitment agreement satisfactory to the Administrative Agent;

(E)    as a condition precedent to such increase, the Company shall have
delivered to the Administrative Agent a certificate of each Loan Party dated as
of the date of such increase (in sufficient copies for each Lender) signed by a
Responsible Officer of each such Loan Party (1) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (2) in the case of the Borrowers, certifying that, before and after giving
effect to such increase, (x) the representations and warranties contained in
Article II and Article V and the other Loan Documents are true and correct in
all material respects (and in all respects if any such representation or
warranty is already qualified by materiality or reference to Material Adverse
Effect) on and as of the date of such increase, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (and in all respects if
any such representation or warranty is already qualified by materiality or
reference to Material Adverse Effect) as of such earlier date, and except that
for purposes of this Section 2.02(g)(i)(E), the representations and warranties
contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01, and (y) no Default or Event of Default exists;

(F)    a Responsible Officer of the Company shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that, upon
giving Pro Forma Effect to such increase in the Revolving Facility (and assuming
for such calculation that such increase is fully drawn), the Loan Parties would
be in compliance with the financial covenants set forth in Sections 7.11(a) and
(b) as of the most recent fiscal quarter end for which the Company was required
to deliver financial statements pursuant to Section 6.01(a) or Section 6.01(b)
(it being understood and agreed that for purposes of calculating such
Consolidated Leverage Ratio, the identifiable proceeds of such increase in the
Revolving Facility shall not qualify as Unrestricted Cash for purposes of the
definition of “Consolidated Leverage Ratio”); provided, that, with respect to
the calculation referred to in this clause (F), solely in connection with any
increase in the Revolving Facility incurred to fund a Qualified Acquisition, the
Consolidated Leverage Ratio test level set forth in Section 7.11(a) shall be
deemed to be 4.00 to 1.0;

(G)    Schedule 1.01(b) shall be deemed revised to include any increase in the
Revolving Facility pursuant to this Section 2.02(g)(i) and to include thereon
any Person that becomes a Lender pursuant to this Section 2.02(g)(i); and

 

48



--------------------------------------------------------------------------------

(H)    the Administrative Agent shall have received such amendments to the
Collateral Documents as the Administrative Agent reasonably requests to cause
the Collateral Documents to secure the Secured Obligations after giving effect
to such increase in the Revolving Facility.

Upon each increase to the Revolving Facility pursuant to this
Section 2.02(g)(i), each Revolving Lender immediately prior to such increase
will automatically and without further act be deemed to have assigned to each
Lender providing a portion of such increase and each such increasing Lender will
automatically and without further act be deemed to have assumed, a portion of
such Revolving Lender’s participations hereunder in outstanding Letters of
Credit and Swingline Loans such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding participations hereunder in such Letters of Credit and/or Swingline
Loans held by each Revolving Lender (including each such increasing Lender), as
applicable, will equal such Revolving Lender’s Applicable Revolving Percentage
of the aggregate outstanding L/C Obligations and Swingline Loans. Additionally,
if any Revolving Loans are outstanding at the time any increase to the Revolving
Facility is effected pursuant to this Section 2.02(g)(i), the applicable
Revolving Lenders immediately after effectiveness of such increase to the
Revolving Facility shall purchase and assign at par such amounts of the
Revolving Loans outstanding at such time as the Administrative Agent may require
such that each Revolving Lender holds its Applicable Revolving Percentage of all
Revolving Loans outstanding immediately after giving effect to all such
assignments. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

(ii)    Institution of Incremental Term Facilities. The Borrowers may, at any
time, upon prior written notice to the Administrative Agent, institute an
Incremental Term Facility; provided, that:

(A)    the Borrowers (in consultation and coordination with the Administrative
Agent) shall obtain commitments for the amount of such Incremental Term Facility
from existing Lenders or other Persons acceptable to the Administrative Agent
(so long as such Persons are not Affiliates of the Company and would be
permitted at such time by Section 11.06(b)(v) to become assignees hereunder),
which Lenders shall join in this Agreement as Incremental Term Lenders by
executing an Incremental Term Loan Lender Joinder Agreement;

(B)    no existing Lender shall be under any obligation to become an Incremental
Term Lender and any such decision whether to become an Incremental Term Lender
shall be in such Lender’s sole and absolute discretion;

(C)    such Incremental Term Facility shall be in a minimum aggregate principal
amount of $5,000,000 and integral multiples of $1,000,000 in excess thereof;

(D)    no Default or Event of Default shall exist and be continuing at the time
of any such increase;

 

49



--------------------------------------------------------------------------------

(E)    the Incremental Term Loan Maturity Date for such Incremental Term
Facility shall be as set forth in the Incremental Term Loan Lender Joinder
Agreement relating to such Incremental Term Facility; provided, that, such date
shall not be earlier than the then-Latest Maturity Date;

(F)    the scheduled principal amortization payments under such Incremental Term
Facility shall be as set forth in the Incremental Term Loan Lender Joinder
Agreement relating to such Incremental Term Facility; provided, that, the
Weighted Average Life to Maturity of the Incremental Term Loans made under such
Incremental Term Facility shall not be shorter than the then-remaining Weighted
Average Life to Maturity of the Term Loans or any Incremental Term Loans under
any then-existing Incremental Term Facility;

(G)    all other terms of such Incremental Term Facility (other than as set
forth in Sections 2.02(g)(ii)(E) and (F) above) shall be reasonably satisfactory
to the Administrative Agent (it being understood and agreed that the following
shall be reasonably satisfactory to the Administrative Agent: (x) covenants or
other provisions applicable only to periods after the then-Latest Maturity Date,
(y) covenants or other provisions that are added for the benefit of the
Administrative Agent and the Lenders under this Agreement and the other Loan
Documents, and (z) to the extent required by the lenders providing such
Incremental Term Facility, customary “most-favored-nation” protection, call
protection, and mandatory prepayments (including an excess cash flow
prepayment), in each case, which may be applicable solely with respect to such
Incremental Term Facility (provided, that, to the extent any mandatory
prepayment required in connection with the establishment of an Incremental Term
Facility, such mandatory prepayment shall be applied ratably to the Term Loans
and all then-existing Incremental Term Loans));

(H)    as a condition precedent to such institution, the Company shall have
delivered to the Administrative Agent a certificate of each Loan Party dated as
of the date of such institution (in sufficient copies for each Lender) signed by
a Responsible Officer of each such Loan Party (1) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such
institution, and (2) in the case of the Borrowers, certifying that, before and
after giving effect to such institution, (x) the representations and warranties
contained in Article II and Article V and the other Loan Documents are true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality or reference to Material Adverse
Effect) on and as of the date of such institution, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect) as of such earlier date,
and except that for purposes of this Section 2.02(g)(ii)(H), the representations
and warranties contained in subsections (a) and (b) of Section 5.05 shall be
deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 6.01, and (y) no Default or Event of
Default exists;

 

50



--------------------------------------------------------------------------------

(I)    a Responsible Officer of the Company shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that, upon
giving Pro Forma Effect to such Incremental Term Facility, the Loan Parties
would be in compliance with the financial covenants set forth in Sections
7.11(a) and (b) as of the most recent fiscal quarter end for which the Company
was required to deliver financial statements pursuant to Section 6.01(a) or
Section 6.01(b) (it being understood and agreed that for purposes of calculating
such Consolidated Leverage Ratio, the identifiable proceeds of such Incremental
Term Facility shall not qualify as Unrestricted Cash for the purposes of the
definition of “Consolidated Leverage Ratio”); provided, that, with respect to
the calculation referred to in this clause (I), solely in connection with any
Incremental Term Facility incurred to fund a Qualified Acquisition, the
Consolidated Leverage Ratio test level set forth in Section 7.11(a) shall be
deemed to be 4.00 to 1.0;

(J)    Schedule 1.01(b) shall be deemed revised to include such Incremental Term
Facility pursuant to this Section 2.02(g)(ii) and to include thereon any Person
that becomes an Incremental Term Lender pursuant to this Section 2.02(g)(ii);
and

(K)    the Administrative Agent shall have received such amendments to the
Collateral Documents as the Administrative Agent reasonably requests to cause
the Collateral Documents to secure the Secured Obligations after giving effect
to such Incremental Term Facility.

2.03    Letters of Credit.

(a)    The Letter of Credit Commitment.

(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit in Dollars for the account of the Company or any of its Subsidiaries, and
to amend Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Lenders severally agree to participate in Letters of Credit
issued for the account of the Company or its Subsidiaries and any drawings
thereunder; provided, that, after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Outstandings shall not
exceed the Revolving Facility, (y) the Revolving Exposure of any Revolving
Lender shall not exceed such Revolving Lender’s Revolving Commitment, and
(z) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit. Each request by the Company for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Company that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Company’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Company may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto and deemed L/C
Obligations, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.

 

51



--------------------------------------------------------------------------------

(ii)    The L/C Issuer shall not issue any Letter of Credit if:

(A)    the expiry date of the requested Letter of Credit would occur more than
twelve (12) months after the date of issuance, unless the Required Revolving
Lenders have approved such expiry date; or

(B)    the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date.

(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B)    the issuance of the Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;

(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is in an initial stated amount less than $500,000;

(D)    the Letter of Credit is to be denominated in a currency other than
Dollars;

(E)    any Revolving Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Company or such
Revolving Lender to eliminate the L/C Issuer’s actual or potential Fronting
Exposure (after giving effect to Section 2.15(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or

(F)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.

(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.

 

52



--------------------------------------------------------------------------------

(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to the Letter of
Credit.

(vi)    The L/C Issuer shall act on behalf of the Revolving Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the L/C Issuer shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and Issuer Documents pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included the L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuer.

(b)    Procedures for Issuance and Amendment of Letters of Credit.

(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Company delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application may be sent by fax transmission, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two (2) Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may reasonably require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may reasonably
require. Additionally, the Company shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Company and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Lender, the Administrative Agent or any Loan
Party, at least one (1) Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or

 

53



--------------------------------------------------------------------------------

more applicable conditions contained in Article IV shall not then be satisfied,
then, subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Company (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Revolving Lender’s Applicable
Revolving Percentage times the amount of such Letter of Credit.

(iii)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c)    Drawings and Reimbursements; Funding of Participations.

(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall promptly notify
the Company and the Administrative Agent thereof. Not later than 2:00 p.m.
(x) on the date of any payment by the L/C Issuer under a Letter of Credit, if
the Company received notice of such drawing prior to 11:00 a.m., on such date or
(y) otherwise on the Business Day immediately following receipt by the Company
of such notice (each such date, an “Honor Date”), the Company shall reimburse
the L/C Issuer through the Administrative Agent in an amount equal to the amount
of such drawing. If the Company fails to so reimburse the L/C Issuer by such
time, the Administrative Agent shall promptly notify each Revolving Lender of
the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Revolving Lender’s Applicable Revolving
Percentage thereof. In such event, the Company shall be deemed to have requested
a Revolving Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Revolving Commitments
and the conditions set forth in Section 4.02 (other than the delivery of a Loan
Notice). Any notice given by the L/C Issuer or the Administrative Agent pursuant
to this Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided, that, the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii)    Each Revolving Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable Revolving
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Revolving Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Company in
such amount. The Administrative Agent shall remit the funds so received to the
L/C Issuer.

 

54



--------------------------------------------------------------------------------

(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Company shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section.

(iv)    Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Revolving Lender’s
Applicable Revolving Percentage of such amount shall be solely for the account
of the L/C Issuer.

(v)    Each Revolving Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against the L/C Issuer, the Company, any Subsidiary or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default; or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that, each Revolving Lender’s obligation to
make Revolving Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Company of a
Loan Notice). No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Company to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.03(c) by
the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Revolving Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Revolving Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Revolving Lender’s Revolving Loan included
in the relevant Revolving Borrowing or L/C Advance in respect of the relevant
L/C Borrowing, as the case may be. A certificate of the L/C Issuer submitted to
any Revolving Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c)(vi) shall be conclusive absent manifest
error.

 

55



--------------------------------------------------------------------------------

(d)    Repayment of Participations.

(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Revolving Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Company or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Lender its Applicable Revolving Percentage thereof in the same
funds as those received by the Administrative Agent.

(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Applicable Revolving Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Revolving Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Revolving
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e)    Obligations Absolute. The obligation of the Company to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement or by such Letter of Credit,
the transactions contemplated hereby or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)    any draft, demand, endorsement, certificate or other document presented
under or in connection with such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

(iv)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Company or any waiver by the
L/C Issuer which does not in fact materially prejudice the Company;

(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

(vi)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;

 

56



--------------------------------------------------------------------------------

(vii)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any of its
Subsidiaries.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer. The Company shall be conclusively deemed
to have waived any such claim against the L/C Issuer and its correspondents
unless such notice is given as aforesaid.

(f)    Role of L/C Issuer. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight or time draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Revolving Lenders, the Required Lenders or
the Required Revolving Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Company
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that, this assumption is not intended to, and shall not, preclude the Company’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in Section 2.03(e); provided,
however, that, anything in such clauses to the contrary notwithstanding, the
Company may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Company, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Company which the
Company proves, as determined by a final nonappealable judgment of a court of
competent jurisdiction, were caused by the L/C Issuer’s willful misconduct or
gross negligence or the L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight or time draft
and certificate(s) strictly complying with the terms and conditions of a Letter
of Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring, endorsing or assigning
or purporting to transfer, endorse or assign a Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

57



--------------------------------------------------------------------------------

(g)    Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the L/C Issuer and the Company when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
rules of the ISP shall apply to each Letter of Credit. Notwithstanding the
foregoing, the L/C Issuer shall not be responsible to the Company for, and the
L/C Issuer’s rights and remedies against the Company shall not be impaired by,
any action or inaction of the L/C Issuer required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Law or any order of a jurisdiction where
the L/C Issuer or the beneficiary is located, the practice stated in the ISP, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

(h)    Letter of Credit Fees. The Company shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance, subject to Section 2.15,
with its Applicable Revolving Percentage, a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
daily amount available to be drawn under such Letter of Credit. Letter of Credit
Fees shall be (i) due and payable on the first Business Day following each
fiscal quarter end, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Company shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to (i) each Letter of Credit (other than any Existing
Letter of Credit issued by JPMorgan), at the rate per annum specified in the Fee
Letter, computed on the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears, such fronting fee shall be due and
payable on or prior to the date that is ten (10) Business Days following each
fiscal quarter end, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand, and (ii) each Existing Letter of Credit issued by
JPMorgan, at the rate, times and in the amounts separately agreed in writing
between the Company and JPMorgan. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. In addition, the
Company shall pay directly to the L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Company shall be obligated to
reimburse the L/C Issuer hereunder for any and

 

58



--------------------------------------------------------------------------------

all drawings under such Letter of Credit. The Company hereby acknowledges that
the issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Company, and that the Company’s business derives substantial
benefits from the businesses of such Subsidiaries.

2.04    Swingline Loans.

(a)    The Swingline. Subject to the terms and conditions set forth herein, the
Swingline Lender, in reliance upon the agreements of the Revolving Lenders set
forth in this Section, may in its sole discretion make loans to the Borrowers
(each such loan, a “Swingline Loan”). Each such Swingline Loan may be made,
subject to the terms and conditions set forth herein, to the Borrowers, in
Dollars, from time to time on any Business Day during the Availability Period in
an aggregate amount not to exceed at any time outstanding the amount of the
Swingline Sublimit, notwithstanding the fact that such Swingline Loans, when
aggregated with the Applicable Revolving Percentage of the Outstanding Amount of
Revolving Loans and L/C Obligations of the Lender acting as Swingline Lender,
may exceed the amount of such Lender’s Revolving Commitment; provided, however,
that (i) after giving effect to any Swingline Loan, (A) the Total Revolving
Outstandings shall not exceed the Revolving Facility at such time, and (B) the
Revolving Exposure of any Revolving Lender at such time shall not exceed such
Revolving Lender’s Revolving Commitment, (ii) no Borrower shall use the proceeds
of any Swingline Loan to refinance any outstanding Swingline Loan, and (iii) the
Swingline Lender shall not be under any obligation to make any Swingline Loan if
it shall determine (which determination shall be conclusive and binding absent
manifest error) that it has, or by such Credit Extension may have, Fronting
Exposure. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section, prepay under
Section 2.05, and reborrow under this Section. Each Swingline Loan shall bear
interest only at a rate based on the Base Rate plus the Applicable Rate for Base
Rate Loans. Immediately upon the making of a Swingline Loan, each Revolving
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swingline Lender a risk participation in such Swingline Loan
in an amount equal to the product of such Revolving Lender’s Applicable
Revolving Percentage times the amount of such Swingline Loan.

(b)    Borrowing Procedures. Each Swingline Borrowing shall be made upon the
applicable Borrower’s irrevocable notice to the Swingline Lender and the
Administrative Agent, which may be given by: (i) telephone or (ii) a Swingline
Loan Notice; provided, that, any telephonic notice must be confirmed immediately
by delivery to the Swingline Lender and the Administrative Agent of a Swingline
Loan Notice. Each such Swingline Loan Notice must be received by the Swingline
Lender and the Administrative Agent not later than 1:00 p.m. on the requested
borrowing date, and shall specify (A) the applicable Borrower, (B) the amount to
be borrowed, which shall be a minimum of $100,000, and (C) the requested date of
the Borrowing (which shall be a Business Day). Promptly after receipt by the
Swingline Lender of any Swingline Loan Notice, the Swingline Lender will confirm
with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swingline Loan Notice and, if not,
the Swingline Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swingline Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Lender) prior to 2:00 p.m. on the date of the
proposed Swingline Borrowing (1) directing the Swingline Lender not to make such
Swingline Loan as a result of the limitations set forth in the first proviso to
the first sentence of Section 2.04(a), or (2) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swingline Lender may, not later than 3:00 p.m.
on the borrowing date specified in such Swingline Loan Notice, make the amount
of its Swingline Loan available to the applicable Borrower at its office by
crediting the account of the applicable Borrower on the books of the Swingline
Lender in immediately available funds.

 

59



--------------------------------------------------------------------------------

(c)    Refinancing of Swingline Loans.

(i)    The Swingline Lender at any time in its sole discretion may request, on
behalf of the Borrowers (which hereby irrevocably authorizes the Swingline
Lender to so request on its behalf), that each Revolving Lender make a Base Rate
Loan in an amount equal to such Revolving Lender’s Applicable Revolving
Percentage of the amount of Swingline Loans then outstanding. Such request shall
be made in writing (which written request shall be deemed to be a Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Revolving Facility and the conditions set forth in Section 4.02. The Swingline
Lender shall furnish the Company with a copy of the applicable Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Lender shall make an amount equal to its Applicable Revolving
Percentage of the amount specified in such Loan Notice available to the
Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable
Swingline Loan) for the account of the Swingline Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
applicable Borrower in such amount. The Administrative Agent shall remit the
funds so received to the Swingline Lender.

(ii)    If for any reason any Swingline Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swingline Lender as set forth herein shall be deemed
to be a request by the Swingline Lender that each of the Revolving Lenders fund
its risk participation in the relevant Swingline Loan and each Revolving
Lender’s payment to the Administrative Agent for the account of the Swingline
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swingline Lender any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swingline
Lender shall be entitled to recover from such Revolving Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swingline Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swingline
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the
Swingline Lender in connection with the foregoing. If such Revolving Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Lender’s Revolving Loan included in the relevant
Revolving Borrowing or funded participation in the relevant Swingline Loan, as
the case may be. A certificate of the Swingline Lender submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

 

60



--------------------------------------------------------------------------------

(iv)    Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swingline Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against the Swingline Lender,
any Borrower or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02 (other
than delivery of a Loan Notice). No such funding of risk participations shall
relieve or otherwise impair the obligation of the Borrowers to repay Swingline
Loans, together with interest as provided herein.

(d)    Repayment of Participations.

(i)    At any time after any Revolving Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Revolving Lender its Applicable Revolving Percentage thereof in the same funds
as those received by the Swingline Lender.

(ii)    If any payment received by the Swingline Lender in respect of principal
or interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Revolving Lender shall pay to the Swingline Lender its
Applicable Revolving Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swingline
Lender. The obligations of the Revolving Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.

(e)    Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrowers for interest on the Swingline Loans.
Until each Revolving Lender funds its Base Rate Loan or risk participation
pursuant to this Section to refinance such Revolving Lender’s Applicable
Revolving Percentage of any Swingline Loan, interest in respect of such
Applicable Revolving Percentage shall be solely for the account of the Swingline
Lender.

(f)    Payments Directly to Swingline Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swingline Loans directly to
the Swingline Lender.

2.05    Prepayments.

(a)    Optional.

(i)    The Borrowers may, upon notice to the Administrative Agent pursuant to
delivery to the Administrative Agent of a Notice of Loan Prepayment, at any time
or from time to time voluntarily prepay the Revolving Loans, Term Loans and/or
any Incremental Term Loans in whole or in part without premium or penalty
subject to Section 3.05; provided, that, unless otherwise agreed by the
Administrative Agent, (A)

 

61



--------------------------------------------------------------------------------

such notice must be received by the Administrative Agent not later than 11:00
a.m. (1) three (3) Business Days prior to any date of prepayment of Eurodollar
Rate Loans, and (2) on the date of prepayment of Base Rate Loans, (B) any
prepayment of Eurodollar Rate Loans shall be in a principal amount of $1,000,000
or a whole multiple of $100,000 in excess thereof, and (C) any prepayment of
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment, the Type(s) of Loans to be prepaid, and whether the
Loans to be prepaid are Revolving Loans, Term Loans and/or Incremental Term
Loans and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of
such Loans. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such prepayment (based on such Lender’s Applicable Percentage in respect of
the relevant Facility). If such notice is given by the Borrowers, the Borrowers
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of principal
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Each prepayment
of Term Loans or Incremental Term Loans pursuant to this Section 2.05(a) shall
be applied to the Term Loans and any then-existing Incremental Term Loans on a
pro rata basis, and shall be applied to the principal repayment installments
thereof, first, to reduce in direct order of maturity the next four
(4) scheduled amortization payments and thereafter (after such scheduled
amortization payments have been eliminated as a result of such reductions), on a
pro rata basis. Subject to Section 2.15, such prepayments shall be paid to the
Lenders in accordance with their respective Applicable Percentages in respect of
each of the relevant Facilities.

(ii)    The Borrowers may, upon notice to the Swingline Lender pursuant to
delivery to the Swingline Lender of a Notice of Loan Prepayment (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swingline Loans in whole or in part without premium or penalty; provided, that,
unless otherwise agreed by the Swingline Lender, (A) such notice must be
received by the Swingline Lender and the Administrative Agent not later than
1:00 p.m. on the date of the prepayment, and (B) any such prepayment shall be in
a minimum principal amount of $100,000 or a whole multiple of $100,000 in excess
thereof (or, if less, the entire principal thereof then outstanding). Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by the Borrowers, the Borrowers shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of principal shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05.

(b)    Mandatory.

(i)    Total Revolving Outstandings. If for any reason the Total Revolving
Outstandings at any time exceed the Revolving Facility at such time, the
Borrowers shall immediately prepay Revolving Loans, Swingline Loans and L/C
Borrowings (together with all accrued but unpaid interest thereon) and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(i) unless,
after the prepayment of the Revolving Loans and Swingline Loans, the Total
Revolving Outstandings exceed the Revolving Facility at such time.

 

62



--------------------------------------------------------------------------------

(ii)    Dispositions and Involuntary Dispositions. The Borrowers shall prepay
(within thirty (30) days of the date of such Disposition or Involuntary
Disposition) the Loans and/or Cash Collateralize the L/C Obligations as
hereinafter provided in an aggregate amount equal to one hundred percent (100%)
of the Net Cash Proceeds received by any Loan Party or any Subsidiary from any
Disposition or any Involuntary Disposition; provided, that, so long as no
Default shall have occurred and be continuing, such Net Cash Proceeds shall not
be required to be so applied (A) if the aggregate amount of Net Cash Proceeds
received by any Loan Party or any Subsidiary from any such Disposition or
Involuntary Disposition is equal to or less than $5,000,000 (it being understood
and agreed that a series of related Dispositions or Involuntary Dispositions, as
applicable, shall constitute a single Disposition or Involuntary Disposition, as
applicable, for purposes of this clause (A)), or (B) if, at the election of the
Company (as notified by the Company to the Administrative Agent on or prior to
the date of such Disposition or Involuntary Disposition), such Loan Party or
such Subsidiary reinvests all or any portion of such Net Cash Proceeds in
Eligible Assets within two hundred seventy (270) days following the date of such
Disposition or Involuntary Disposition; provided, further, that, for purposes of
the foregoing clause (B), any portion of such Net Cash Proceeds that has not
been so reinvested by the end of such period shall be applied within two
(2) Business Days after the end of such period to prepay the Loans and/or Cash
Collateralize the L/C Obligations. Any prepayment pursuant to this clause
(ii) shall be applied as set forth in clause (iv) below.

(iii)    Debt Issuances. Promptly upon the receipt by any Loan Party or any
Subsidiary of the Net Cash Proceeds of any Debt Issuance, the Borrowers shall
prepay the Loans and/or Cash Collateralize the L/C Obligations as hereinafter
provided in an aggregate amount equal to one hundred percent (100%) of such Net
Cash Proceeds. Any prepayment pursuant to this clause (iii) shall be applied as
set forth in clause (iv) below.

(iv)    Application of Mandatory Prepayments. Each prepayment of Loans pursuant
to the foregoing provisions of Sections 2.05(b)(ii) and (iii) shall be applied,
first, to the Term Loans and any Incremental Term Loans on a pro rata basis and
to the principal repayment installments thereof in inverse order of maturity,
second, to the outstanding Revolving Loans (without a corresponding permanent
reduction of the Revolving Facility), and third, after the outstanding Revolving
Loans have been paid in full, to Cash Collateralize the remaining L/C
Obligations. Subject to Section 2.15, such prepayments shall be paid to the
Lenders in accordance with their respective Applicable Percentages in respect of
each of the relevant Facilities.

Within the parameters of the applications set forth above, prepayments pursuant
to this Section 2.05(b) shall be applied first to Base Rate Loans and then to
Eurodollar Rate Loans in direct order of Interest Period maturities. All
prepayments under this Section 2.05(b) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.

2.06    Termination or Reduction of Commitments.

(a)    Optional. The Borrowers may, upon notice to the Administrative Agent,
terminate the Revolving Facility, the Letter of Credit Sublimit or the Swingline
Sublimit, or from time to time permanently reduce the Revolving Facility, the
Letter of Credit Sublimit or the Swingline Sublimit; provided, that: unless
otherwise agreed by the Administrative Agent, (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five (5)

 

63



--------------------------------------------------------------------------------

Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $1,000,000 or any whole
multiple of $100,000 in excess thereof and (iii) the Borrowers shall not
terminate or reduce (A) the Revolving Facility if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Revolving Outstandings
would exceed the Revolving Facility, (B) the Letter of Credit Sublimit if, after
giving effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C) the
Swingline Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swingline Loans would exceed
the Swingline Sublimit.

(b)    Mandatory.

(i)    The aggregate Term Commitments shall be automatically and permanently
reduced to zero on the First Amendment Effective Date after giving effect to the
funding of the Term Loans on the First Amendment Effective Date.

(ii)    The aggregate Incremental Term Commitments with respect to an
Incremental Term Facility shall be automatically and permanently reduced to zero
on the date of funding of the Incremental Term Loans advanced under such
Incremental Term Facility.

(iii)    If after giving effect to any reduction or termination of Revolving
Commitments under this Section 2.06, the Letter of Credit Sublimit or the
Swingline Sublimit exceeds the Revolving Facility at such time, the Letter of
Credit Sublimit or the Swingline Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.

(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, the Swingline Sublimit or the Revolving Commitments
under this Section 2.06. Upon any reduction of the Revolving Commitments, the
Revolving Commitment of each Revolving Lender shall be reduced by such Lender’s
Applicable Revolving Percentage of such reduction amount. All fees in respect of
the Revolving Facility accrued until the effective date of any termination of
the Revolving Facility shall be paid on the effective date of such termination.

2.07    Repayment of Loans.

(a)    Revolving Loans. The Borrowers shall repay to the Revolving Lenders on
the Revolving Facility Maturity Date the aggregate principal amount of all
Revolving Loans outstanding on such date.

(b)    Incremental Term Loans. The Borrowers shall repay the outstanding
principal amount of all Incremental Term Loans in the installments, on the dates
and in the amounts set forth in the applicable Incremental Term Loan Lender
Joinder Agreement for the Incremental Term Facility under which such Incremental
Term Loans were made (as such installments may hereafter be adjusted as a result
of the application of prepayments in accordance with the order of priority set
forth in Section 2.05), unless accelerated sooner pursuant to Section 8.02.

(c)    Swingline Loans. The Borrowers shall repay each Swingline Loan on the
earlier to occur of (i) the date ten (10) Business Days after such Swingline
Loan is made and (ii) the Revolving Facility Maturity Date.

 

64



--------------------------------------------------------------------------------

(d)    Term Loans. The Company shall repay the outstanding principal amount of
the Term Loans in installments on the last Business Day of each March, June,
September and December and on the Term Facility Maturity Date, in each case, in
the respective amounts set forth in the table below (which amounts shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05), unless accelerated sooner pursuant
to Section 8.02:

 

Payment Date

   Principal Amortization Payment (% of
Outstanding Amount of Term Loans
advanced on the First Amendment
Effective Date)

June, 2019

   0.625%

September, 2019

   0.625%

December, 2019

   0.625%

March, 2020

   0.625%

June, 2020

   1.250%

September, 2020

   1.250%

December, 2020

   1.250%

March, 2021

   1.250%

June, 2021

   1.250%

September, 2021

   1.250%

December, 2021

   1.250%

March, 2022

   1.250%

June, 2022

   1.250%

September, 2022

   1.250%

December, 2022

   1.250%

March, 2023

   1.250%

June, 2023

   1.875%

September, 2023

   1.875%

December, 2023

   1.875%

Term Facility Maturity Date

   Outstanding Principal Balance


of Term Loans

provided, however, that, the final principal repayment installment of the Term
Loans shall be repaid on the Term Facility Maturity Date and in any event shall
be in an amount equal to the aggregate principal amount of all Term Loans
outstanding on such date.

2.08    Interest and Default Rate.

(a)    Interest. Subject to the provisions of Section 2.08(b), (i) each
Eurodollar Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period from the applicable borrowing
date at a rate per annum equal to the Eurodollar Rate for such Interest Period
plus the Applicable Rate, (ii) each Base Rate Loan under a Facility shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate, and (iii) each Swingline Loan shall bear interest on the outstanding
principal amount thereof from the applicable

 

65



--------------------------------------------------------------------------------

borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate. To the extent that any calculation of interest or any fee required to be
paid under this Agreement shall be based on (or result in) a calculation that is
less than zero, such calculation shall be deemed zero for purposes of this
Agreement.

(b)    Default Rate.

(i)    (A) If any amount payable by any Loan Party under any Loan Document is
not paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, or (B) an Event of Default
pursuant to Sections 8.01(f) or (g) exists, all outstanding Obligations shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(ii)    Upon the request of the Required Lenders, while any other Event of
Default exists, all outstanding Obligations (including Letter of Credit Fees)
shall accrue at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c)    Interest Payments. Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

2.09    Fees.

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a)    Commitment Fee. The Borrowers shall pay to the Administrative Agent for
the account of each Revolving Lender in accordance with its Applicable Revolving
Percentage, a commitment fee (the “Commitment Fee”) equal to the Applicable Rate
times the actual daily amount by which the Revolving Facility exceeds the sum of
(i) the Outstanding Amount of Revolving Loans and (ii) the Outstanding Amount of
L/C Obligations, subject to adjustment as provided in Section 2.15. For the
avoidance of doubt, the Outstanding Amount of Swingline Loans shall not be
counted towards or considered usage of the Revolving Facility for purposes of
determining the Commitment Fee. The Commitment Fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period. The Commitment Fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

 

66



--------------------------------------------------------------------------------

(b)    Other Fees.

(i)    The Borrowers shall pay to the Administrative Agent and MLPFS for their
own respective accounts, fees in the amounts and at the times specified in the
Fee Letter. The Borrowers shall pay to each Arranger (other than MLPFS), for its
own account, fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.

(ii)    The Borrowers shall pay to the Lenders, such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a)    Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365 day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one (1) day. Each determination by the Administrative Agent of
an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.

(b)    Financial Statement Adjustments or Restatements. If, as a result of any
restatement of or other adjustment to the financial statements of the Company
and its Subsidiaries or for any other reason, the Company or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Company
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Company shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Company under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under any provision of this Agreement to payment of any Obligations hereunder at
the Default Rate or under Article VIII. The Company’s obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.

2.11    Evidence of Debt.

(a)    Maintenance of Accounts. The Credit Extensions made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or

 

67



--------------------------------------------------------------------------------

otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrowers
shall execute and deliver to such Lender (through the Administrative Agent) one
or more Notes, as applicable, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Notes and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b)    Maintenance of Records. In addition to the accounts and records referred
to in Section 2.11(a), each Lender and the Administrative Agent shall maintain
in accordance with its usual practice accounts or records evidencing the
purchases and sales by such Lender of participations in Letters of Credit and
Swingline Loans. In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

2.12    Payments Generally; Administrative Agent’s Clawback.

(a)    General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder shall be made to the Administrative Agent
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in immediately available funds not later than 2:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage in respect of the relevant
Facility (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office. All payments
received by the Administrative Agent after 2:00 p.m. shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. Except as otherwise specifically provided for in this
Agreement, if any payment to be made by the Borrowers shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

(b)    Funding by Lenders; Presumption by Administrative Agent. (i) Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the Borrowing available to the Administrative
Agent, then the applicable Lender and the applicable Borrower severally agree to
pay to the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the

 

68



--------------------------------------------------------------------------------

greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans. If the applicable Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the applicable
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

(i)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrowers prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrowers have not in fact made
such payment, then each of the Appropriate Lenders or the L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the applicable Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and Swingline Loans
and to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).

(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

69



--------------------------------------------------------------------------------

2.13    Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of any of the
Facilities due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or
(b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time) of payments on account of the Obligations
in respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time, then, in each case under clauses (a) and (b) above, the
Lender receiving such greater proportion shall (A) notify the Administrative
Agent of such fact, and (B) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swingline Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be; provided, that:

(1)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(2)    the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrowers pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.14, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swingline Loans to any assignee
or participant, other than an assignment to any Loan Party or any Affiliate
thereof (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

70



--------------------------------------------------------------------------------

2.14    Cash Collateral.

(a)    Certain Credit Support Events. If (i) the L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Borrowers shall
be required to provide Cash Collateral pursuant to Section 2.05 or 8.02(c), or
(iv) there shall exist a Defaulting Lender, the Borrowers shall immediately (in
the case of clause (iii) above) or within one (1) Business Day (in all other
cases) following any request by the Administrative Agent or the L/C Issuer,
provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount (determined in the case of Cash Collateral provided pursuant
to clause (iv) above, after giving effect to Section 2.15(a)(iv) and any Cash
Collateral provided by the Defaulting Lender). Additionally, if the
Administrative Agent notifies the Company at any time that the Outstanding
Amount of all L/C Obligations at such time exceeds one hundred five percent
(105%) of the Letter of Credit Sublimit then in effect, then within two
(2) Business Days after receipt of such notice, the Borrowers shall provide Cash
Collateral for the Outstanding Amount of the L/C Obligations in an amount not
less than the amount by which the Outstanding Amount of all L/C Obligations
exceeds the Letter of Credit Sublimit.

(b)    Grant of Security Interest. The Borrowers, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in one or more blocked, non-interest bearing deposit
accounts at Bank of America. The Borrowers shall pay on demand therefor from
time to time all customary account opening, activity and other administrative
fees and charges in connection with the maintenance and disbursement of Cash
Collateral.

(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a Revolving
Lender that is a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.

(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Revolving Lender (or, as appropriate,
its assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (A) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents,

 

71



--------------------------------------------------------------------------------

and (B) the Person providing Cash Collateral and the L/C Issuer may agree that
Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

 

2.15

Defaulting Lenders.

(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”, “Required
Revolving Lenders” and Section 11.01.

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swingline Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrowers
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (B) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise as may be required under the Loan Documents in connection
with any Lien conferred thereunder or directed by a court of competent
jurisdiction; provided, that, if (1) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (2) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in

 

72



--------------------------------------------------------------------------------

L/C Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Commitments hereunder without giving effect to
Section 2.15(a)(v). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)    Certain Fees.

(A)    Fees. No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.09(a) for any period during which that Lender is a Defaulting
Lender (and the Borrowers shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(B)    Letter of Credit Fees. Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Revolving
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.14.

(C)    Defaulting Lender Fees. With respect to any fee payable under
Section 2.09(a) or Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrowers shall (1) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swingline Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to the L/C Issuer
and Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to the L/C Issuer’s or
Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (3) not be
required to pay the remaining amount of any such fee.

(iv)    Reallocation of Applicable Revolving Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Revolving Percentages
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that such reallocation does not cause the aggregate Revolving
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Commitment. Subject to Section 11.22, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (A) first, prepay Swingline Loans in an
amount equal to the Swingline Lender’s Fronting Exposure and (B) second, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.14.

 

73



--------------------------------------------------------------------------------

(b)    Defaulting Lender Cure. If the Company, the Administrative Agent, the
Swingline Lender and the L/C Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided, that, no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; provided,
further, that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01

Taxes.

(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall

 

74



--------------------------------------------------------------------------------

withhold or make such deductions as are determined by it to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) such Loan Party or the Administrative Agent, to the extent
required by such Laws, shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with such Laws, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(b)    Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(c)    Tax Indemnifications.

(i)    Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Company by a Lender or the L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error. Each of the Loan Parties shall also, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within ten (10) days after demand therefor, for any
amount which a Lender or the L/C Issuer for any reason fails to pay indefeasibly
to the Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

(ii)    Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify and shall make payment in respect thereof within ten (10) days after
demand therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (B) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and
(C) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set

 

75



--------------------------------------------------------------------------------

off and apply any and all amounts at any time owing to such Lender or the L/C
Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii).

(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority, as provided in this Section 3.01,
the Company shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e)    Status of Lenders; Tax Documentation.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)    Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

(A)    any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an

 

76



--------------------------------------------------------------------------------

exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN-E (or W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2)    executed originals of IRS Form W-8ECI;

(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit L-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of a Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable); or

(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit L-2 or Exhibit L-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided, that, if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit L-4 on behalf of each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies (or originals, as required) of any other form prescribed
by applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Company or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by

 

77



--------------------------------------------------------------------------------

Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Closing Date.

(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to such Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 3.01 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that each Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to such Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.

(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

3.02

Illegality and Designated Lenders.

(a)    If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to perform any of its obligations hereunder or to make, maintain
or fund or charge interest with respect to any Credit Extension or to determine
or charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such

 

78



--------------------------------------------------------------------------------

Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Company through
the Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Company that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (A) the Borrowers shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or convert all Eurodollar Rate Loans of
such Lender to Base Rate Loans (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (B) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.

(b)    If, in any applicable jurisdiction, the Administrative Agent, the L/C
Issuer, or any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for the Administrative
Agent, the L/C Issuer, or any Lender to (i) perform any of its obligations
hereunder or under any other Loan Document, (ii) to fund or maintain its
participation in any Loan or Letter of Credit or (iii) issue, make, maintain,
fund or charge interest with respect to any Credit Extension, such Person shall
promptly notify the Administrative Agent. Upon receipt of such notice, the
Administrative Agent shall promptly notify the Company, and, until such notice
is revoked, any obligation of such Person to issue, make, maintain, fund or
charge interest with respect to any such Credit Extension shall be suspended,
and to the extent required by applicable Law, cancelled. Upon receipt of such
notice, the Borrowers shall (A) repay that Person’s participation in the Loans
or other applicable Obligations on the last day of the Interest Period for each
Loan or other Obligation occurring after the Administrative Agent has notified
the Company or, if earlier, the date specified by such Person in the notice
delivered to the Administrative Agent (being no earlier than the last day of any
applicable grace period permitted by applicable Law) and (B) take all reasonable
actions requested by such Person to mitigate or avoid such illegality.

 

3.03

Inability to Determine Rates.

(a)    If in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (B) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan (in each case

 

79



--------------------------------------------------------------------------------

with respect to clause (i), “Impacted Loans”), or (ii) the Administrative Agent
or the Appropriate Lenders determine that for any reason the Eurodollar Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, the Administrative Agent will promptly so notify the Company and each
Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Appropriate Lenders)
revokes such notice. Upon receipt of such notice, the Borrowers may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans (to the extent of the affected Eurodollar Rate Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

(b)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent, in consultation with the Company and the Appropriate Lenders, may
establish an alternative interest rate for the Impacted Loans, in which case,
such alternative rate of interest shall apply with respect to the Impacted Loans
until (i) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (ii) the Administrative
Agent or the Appropriate Lenders notify the Administrative Agent and the Company
that such alternative interest rate does not adequately and fairly reflect the
cost to such Lenders of funding the Impacted Loans, or (iii) any Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for such Lender or its applicable Lending
Office to make, maintain or fund Loans whose interest is determined by reference
to such alternative rate of interest or to determine or charge interest rates
based upon such rate or any Governmental Authority has imposed material
restrictions on the authority of such Lender to do any of the foregoing and
provides the Administrative Agent and the Company written notice thereof.

 

3.04

Increased Costs; Reserves on Eurodollar Rate Loans.

(a)    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(d)) or
the L/C Issuer;

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

 

80



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or such the L/C
Issuer’s holding company for any such reduction suffered.

(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

(d)    Reserves on Eurodollar Rate Loans. The Borrowers shall pay to each
Lender, (i) as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Company shall have received at
least ten (10) days’ prior notice (with a copy to the Administrative Agent) of
such additional interest or costs from such Lender. If a Lender fails to give
notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable ten (10) days from receipt of such
notice.

 

81



--------------------------------------------------------------------------------

(e)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided, that, the Borrowers shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Company of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine (9) month period referred to above shall be extended to include the period
of retroactive effect thereof).

 

3.05

Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b)    any failure by a Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by such Borrower; or

(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by a Borrower pursuant
to Section 11.13;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrowers shall also pay customary administrative fees charged by
such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.

 

3.06

Mitigation Obligations; Replacement of Lenders.

(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04 (other than Section 3.04(d)), or requires the
Borrowers to pay any Indemnified Taxes or additional amounts to any Lender, the
L/C Issuer, or any Governmental Authority for the account of any Lender or the
L/C Issuer pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of the Company, such Lender or the L/C Issuer
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to

 

82



--------------------------------------------------------------------------------

Section 3.01 or Section 3.04, as the case may be, in the future, or eliminate
the need for the notice pursuant to Section 3.02, as applicable, and (ii) in
each case, would not subject such Lender or the L/C Issuer, as the case may be,
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender or the L/C Issuer, as the case may be. The Borrowers hereby agree
to pay all reasonable costs and expenses incurred by any Lender or the L/C
Issuer in connection with any such designation or assignment.

(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04 (other than Section 3.04(d)), or if the Borrowers are required to
pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01
and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 3.06(a), the Company may
replace such Lender in accordance with Section 11.13.

 

3.07

Successor LIBOR.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents (including Section 11.01 hereof), if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Company or Required Lenders notify the Administrative Agent (with, in the
case of the Required Lenders, a copy to the Company) that the Company or
Required Lenders (as applicable) have determined, that:

(a)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period because the LIBOR Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary; or

(b)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”); or

(c)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.07, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR;

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar Dollar
denominated syndicated credit facilities for such alternative benchmarks (any
such proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes and any such amendment shall become effective
at 5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent
shall have posted such proposed amendment to all Lenders and the Company unless,
prior to such time, Lenders comprising the Required Lenders have delivered to
the Administrative Agent written notice that such Required Lenders do not accept
such amendment.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or

 

83



--------------------------------------------------------------------------------

Interest Periods), and (y) the Eurodollar Rate component shall no longer be
utilized in determining the Base Rate. Upon receipt of such notice, the
Borrowers may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans
(subject to the foregoing clause (y)) in the amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

3.08

Survival.

Each Borrower’s obligations under this Article III shall survive termination of
the Aggregate Commitments, repayment of all other Obligations hereunder,
resignation of the Administrative Agent and the Facility Termination Date.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01

[Reserved].

 

4.02

Conditions to all Credit Extensions.

The obligation of each Lender and the L/C Issuer to honor any Request for Credit
Extension is subject to the following conditions precedent:

(a)    Representations and Warranties. The representations and warranties of the
Company and each other Loan Party contained in Article II and Article V or any
other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct in
all material respects (and in all respects if any such representation or
warranty is already qualified by materiality or reference to Material Adverse
Effect) on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (and in
all respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect) as of such earlier date,
and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

(b)    Default. No Default or Event of Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

(c)    Request for Credit Extension. The Administrative Agent and, if
applicable, the L/C Issuer or the Swingline Lender, shall have received a
Request for Credit Extension in accordance with the requirements hereof.

Each Request for Credit Extension submitted by a Borrower shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

 

84



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders, as of the date made or deemed made, that:

 

5.01

Existence, Qualification and Power.

Each Loan Party and each Subsidiary (a) is duly organized or formed, validly
existing and, as applicable, in good standing under the Laws of the jurisdiction
of its incorporation or organization (except, in the case of the good standing
in the State of Delaware, for HMR Acquisition, Inc., a Delaware corporation, but
only for so long as such entity is contesting in good faith the payment of
franchise taxes by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP), (b) has all
requisite corporate, limited liability company or other organizational power and
authority, as applicable, and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect.

 

5.02

Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is or is to be a party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents,
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than the Liens created by the Collateral Documents in
favor of the Administrative Agent), or require any payment to be made under
(i) any Contractual Obligation to which such Person is a party or affecting such
Person or the properties of such Person or any of its Subsidiaries or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject, or (c) violate any Law,
except with respect to any conflict, breach or contravention or payment (but not
creation of Liens) referred to in clause (b) to the extent that such conflict,
breach, contravention or payment could not reasonably be expected to have a
Material Adverse Effect.

 

5.03

Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof) or
(d) the exercise by the Administrative Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, other than (i) authorizations, approvals, actions, notices
and filings which have been duly obtained, (ii) filings to perfect the Liens
created by the Collateral Documents and (iii) approvals, consents, exemptions,
authorizations, actions, notices or filings required under applicable law in
connection with the exercise and enforcement of rights and remedies under the
Loan Documents.

 

85



--------------------------------------------------------------------------------

5.04

Binding Effect.

Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles and/or principles of good faith and fair dealing
(whether enforcement is sought by proceedings in equity or at law).

 

5.05

Financial Statements; No Material Adverse Effect.

(a)    Audited Financial Statements. The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of the Company and its Subsidiaries as of the
date thereof and their results of operations, cash flows and changes in
shareholder’s equity for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein.

(b)    Quarterly Financial Statements. The Interim Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of the Company and its Subsidiaries as of the
date thereof and their results of operations, cash flows and changes in
shareholders’ equity for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c)    Material Adverse Effect. Since December 31, 2017, there has been no event
or circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.

(d)    Budget. The budget of the Company and its Subsidiaries delivered pursuant
to Section 3(e)(iv) of the First Amendment was prepared in good faith on the
basis of the assumptions stated therein, which assumptions were fair in light of
the conditions existing at the time of delivery of such budget, and represented,
at the time of delivery pursuant to Section 3(e)(iv) of the First Amendment, the
Company’s reasonable estimate of its future financial condition and performance.

 

5.06

Litigation.

There are no Adverse Proceedings (a) that purport to affect or pertain to this
Agreement or any other Loan Document or any of the transactions contemplated
hereby, or (b) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, either individually or in the
aggregate would reasonably be expected to have a Material Adverse Effect.
Neither the Company nor any of its Subsidiaries (i) is in violation of any
applicable laws (including Environmental Laws and Health Care Laws) that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, or (ii) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

86



--------------------------------------------------------------------------------

5.07

No Default.

Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to, or a party to, any Contractual Obligation that would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

5.08

Ownership of Property.

Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

5.09

Environmental Compliance.

There are no Adverse Proceedings regarding environmental matters or compliance
with Environmental Laws that, individually or in the aggregate would reasonably
be expected to have a Material Adverse Effect. Neither the Company nor any of
its Subsidiaries nor any of their respective facilities or operations are
subject to any outstanding written order, consent decree or settlement agreement
with any Person relating to any Environmental Law, any claim giving rise to any
Environmental Liability, or any activity relating to any Hazardous Materials
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. There are and, to each of the Company’s and its
Subsidiaries’ knowledge, have been, no conditions, occurrences, or activities
relating to Hazardous Materials which would reasonably be expected to form the
basis of a claim giving rise to any Environmental Liability against the Company
and its Subsidiaries that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect. Neither the Company nor any of its
Subsidiaries nor, to any Loan Party’s knowledge, any predecessor of the Company
and its Subsidiaries has filed any notice under any Environmental Law indicating
past or present treatment of Hazardous Materials at any facility in violation of
any Environmental Law where such violation is reasonably expected to have a
Material Adverse Effect. None of the Company’s or any of its Subsidiaries’
operations involves the generation, transportation, treatment, storage or
disposal of hazardous waste, as defined under 40 C.F.R. Parts 260 270 or any
state equivalent, except in the ordinary course of its business in compliance
with all Environmental Laws. Compliance with all current or reasonably
foreseeable future requirements pursuant to or under Environmental Laws would
not be reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. No event or condition has occurred or is occurring with respect
to the Company and its Subsidiaries relating to any Environmental Law, any
release of Hazardous Materials, or any activity relating to any Hazardous
Materials which individually or in the aggregate has had, or would reasonably be
expected to have, a Material Adverse Effect.

 

5.10

Insurance.

The properties of the Company and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Company, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the applicable Loan Party or the applicable Subsidiary
operates. The general liability, casualty, property, terrorism and business
interruption insurance coverage of the Loan Parties as in effect on the First
Amendment Effective Date is outlined as to carrier, policy number, expiration
date, type, amount and deductibles on Schedule 5.10 and such insurance coverage
complies with the requirements set forth in this Agreement and the other Loan
Documents.

 

87



--------------------------------------------------------------------------------

5.11

Taxes.

Each Loan Party and its Subsidiaries have filed or caused to be filed all
federal, state and other tax returns and reports required to be filed (excluding
such other tax returns and reports with respect to which the failure to pay or
file would not result in the loss, suspension, or impairment of any material
Governmental Authorization, and otherwise would not reasonably be expected to
have a Material Adverse Effect), and have paid all federal, state and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no tax assessment proposed in writing
(and received by any Loan Party or any Subsidiary) against any Loan Party or any
Subsidiary that would, if made, have a Material Adverse Effect, nor is there any
tax sharing agreement applicable to the Company or any Subsidiary.

 

5.12

ERISA Compliance.

(a)    Neither a Reportable Event nor the failure to contribute the minimum
required contribution (within the meaning of Section 412 of the Code) has
occurred during the five (5) year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Pension Plan has occurred, and no Lien in
favor of the PBGC or a Plan has arisen, during such five (5) year period. The
present value of all accrued benefits under each Pension Plan (based on those
assumptions used to fund such Plans) did not, as of the last annual valuation
date prior to the date on which this representation is made or deemed made,
exceed the value of the assets of such Plan allocable to such accrued benefits
by a material amount. Neither the Borrowers nor any ERISA Affiliate has had a
complete or partial withdrawal from any Multiemployer Plan that has resulted or
would reasonably be expected to result in a material liability under ERISA, and
neither the Borrowers nor any ERISA Affiliate would become subject to any
material liability under ERISA if the Borrowers or any such ERISA Affiliate were
to withdraw completely from all Multiemployer Plans as of the valuation date
most closely preceding the date on which this representation is made or deemed
made. No such Multiemployer Plan is Insolvent.

(b)    The Company, and each of its Subsidiaries and each of their respective
ERISA Affiliates are in compliance with all applicable provisions and
requirements of ERISA and the Code and the regulations and published
interpretations thereunder with respect to each Employee Benefit Plan, and have
performed all their obligations under each Employee Benefit Plan, except where
such non-compliance or non-performance would not reasonably be expected to
result in a Material Adverse Effect. Each Employee Benefit Plan which is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS indicating that such Employee Benefit Plan is
so qualified and nothing has occurred subsequent to the issuance of such
determination letter which would cause such Employee Benefit Plan to lose its
qualified status that would reasonably be expected to result in a Material
Adverse Effect. No liability to the PBGC (other than required premium payments),
the IRS, any Employee Benefit Plan or any trust established under Title IV of
ERISA has been or is expected to be incurred by Company, any of its Subsidiaries
or any of their ERISA Affiliates except to the extent reflected on the
consolidated financial statements of the Company and its Subsidiaries and the
notes thereto. No ERISA Event has occurred or is reasonably expected to occur
that would reasonably be expected to result in a Material Adverse Effect. Except
to the extent required under Section 4980B of the Code or similar state laws, no
Employee Benefit Plan provides health or welfare benefits (through the purchase
of insurance or otherwise) for any retired or former employee of Company, any of

 

88



--------------------------------------------------------------------------------

its Subsidiaries or any of their respective ERISA Affiliates. The present value
of the aggregate benefit liabilities under each Pension Plan sponsored,
maintained or contributed to by the Company, any of its Subsidiaries or any of
their ERISA Affiliates (determined as of the end of the most recent plan year on
the basis of the actuarial assumptions specified for funding purposes in the
most recent actuarial valuation for such Pension Plan), did not exceed the
aggregate current value of the assets of such Pension Plan. As of the most
recent valuation date for each Multiemployer Plan for which the actuarial report
is available, the potential liability of the Company, its Subsidiaries and their
respective ERISA Affiliates for a complete withdrawal from such Multiemployer
Plan (within the meaning of Section 4203 of ERISA), when aggregated with such
potential liability for a complete withdrawal from all Multiemployer Plans,
based on information available pursuant to Section 4221(e) of ERISA is zero. The
Company, its Subsidiaries and each of their ERISA Affiliates have complied with
the requirements of Section 515 of ERISA with respect to each Multiemployer Plan
and are not in material “default” (as defined in Section 4219(c)(5) of ERISA)
with respect to payments to a Multiemployer Plan.

(c)    Each Borrower represents and warrants as of the First Amendment Effective
Date that such Borrower is not and will not be using “plan assets” (within the
meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or
more Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments.

 

5.13

Margin Regulations; Investment Company Act.

(a)    Margin Regulations. Neither Borrower is engaged, nor will it engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than twenty-five percent (25%) of the value of
the assets (either of a Borrower only or of the Company and its Subsidiaries on
a Consolidated basis) subject to the provisions of Section 7.01 or Section 7.05
or subject to any restriction contained in any agreement or instrument between
any Borrower and any Lender or any Affiliate of any Lender relating to
Indebtedness and within the scope of Section 8.01(e) will be margin stock.

(b)    Investment Company Act. No Loan Party is or is required to be registered
as an “investment company” under the Investment Company Act of 1940. No Loan
Party is subject to regulation under any Law that limits its ability to incur
Indebtedness.

 

5.14

Disclosure.

(a)    No statement or information contained in this Agreement, any other Loan
Document, the Confidential Information Memorandum or any other document,
certificate or statement furnished by or on behalf of any Loan Party to the
Administrative Agent or the Lenders, or any of them, for use in connection with
the transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished (or, in the case of the Confidential Information Memorandum, as
of the First Amendment Effective Date) any untrue statement of a material fact
or omitted to state a material fact necessary to make the statements contained
herein or therein not misleading. The projections and pro forma financial
information contained in the materials referenced above are based upon good
faith estimates and assumptions believed by management of the Company to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results

 

89



--------------------------------------------------------------------------------

during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount. The Loan
Parties have no knowledge of any matter or occurrence that would reasonably be
expected to have a Material Adverse Effect that has not been expressly disclosed
herein, in the other Loan Documents, in the Confidential Information Memorandum
or in any other documents, certificates and statements furnished to the
Administrative Agent and the Lenders for use in connection with the transactions
contemplated hereby and by the other Loan Documents.

(b)    The projections of the Company and its Subsidiaries on a Consolidated
basis that are set forth in the Confidential Information Memorandum were, as of
the date made, based on good faith estimates and assumptions made by the
management of the Company; provided, that, the projections are not to be viewed
as facts and actual results of the Company and its Subsidiaries on a
Consolidated basis for the period or periods covered by the projections may
differ from such projections and the differences may be material; provided,
further, that, management of the Company believes that the projections, as of
the date made, were reasonable and attainable.

(c)    As of the Closing Date, the information included in any Beneficial
Ownership Certification (if required) delivered on or prior to the Closing Date
was true and correct in all respects. As of the First Amendment Effective Date,
the information included in any Beneficial Ownership Certification (if required)
delivered on or prior to the First Amendment Effective Date is true and correct
in all respects.

 

5.15

Compliance with Laws.

Each Loan Party and each Subsidiary is in compliance with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

 

5.16

Solvency.

Each Loan Party is, individually and together with its Subsidiaries on a
Consolidated basis, Solvent.

 

5.17

Sanctions Concerns; Anti-Corruption Laws; PATRIOT Act.

(a)    Sanctions Concerns. No Loan Party, nor any Subsidiary, nor, to the
knowledge of the Loan Parties and their Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by, any individual or entity that is (i) the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.

(b)    Anti-Corruption Laws. The Loan Parties and their Subsidiaries have
conducted their business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions, and, to the extent applicable, have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

 

90



--------------------------------------------------------------------------------

(c)    PATRIOT Act. To the extent applicable, each Loan Party and each
Subsidiary is in compliance, in all material respects, with (i) the Trading with
the Enemy Act, as amended, and each of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any other enabling legislation or executive order relating thereto
and (ii) the PATRIOT Act.

 

5.18

Responsible Officers.

Set forth on Schedule 1.01(d) are the Responsible Officers of each Loan Party,
holding the offices indicated next to their respective names, as of the First
Amendment Effective Date, and such Responsible Officers are the duly elected and
qualified officers of such Loan Party and are duly authorized to execute and
deliver, on behalf of each such respective Loan Party, this Agreement, the Notes
and the other Loan Documents.

 

5.19

Subsidiaries; Equity Interests; Loan Parties.

(a)    Set forth on Schedule 5.19(a), is complete and accurate list as of the
First Amendment Effective Date of each of the following: (i) all Subsidiaries,
joint ventures and partnerships and other equity investments of the Loan
Parties, (ii) the number of shares or ownership interests of each class of
Equity Interests in each Subsidiary outstanding, (iii) the number and percentage
of outstanding shares or ownership interests of each class of Equity Interests
owned by the Loan Parties and their Subsidiaries, (iv) the class or nature of
such Equity Interests (i.e. voting, non-voting, preferred, etc.), and
(v) identification of each Subsidiary that is an Excluded Subsidiary. The
outstanding Equity Interests in all Subsidiaries that are corporations are
validly issued, fully paid and non-assessable. The outstanding Equity Interests
in all Subsidiaries (other than any Subsidiary that is a corporation) are
validly issued, fully paid and the holders thereof have no obligation to make
payments or contributions to any such Subsidiary or its credits by reason of
their ownership of the Equity Interests therein (other than, with respect to
non-Wholly Owned Subsidiaries, customary capital contribution requirements). The
outstanding Equity Interests in all Subsidiaries are owned free and clear of all
Liens.

(b)    Set forth on Schedule 5.19(b) is a complete and accurate list as of the
First Amendment Effective Date of each Loan Party’s: (i) exact legal name,
(ii) former legal names in the four (4) months prior to the First Amendment
Effective Date, if any, (iii) jurisdiction of its incorporation or organization,
as applicable, (iv) type of organization, (v) chief executive office address
(and, if different, principal place of business address), (vi) U.S. federal
taxpayer identification number (or, in the case of any non-U.S. Loan Party that
does not have a U.S. taxpayer identification number, its unique identification
number issued to it by the jurisdiction of its incorporation or organization)
and (vii) organization identification number.

 

5.20

Collateral Representations.

(a)    Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Permitted Liens) on all right, title and interest of the respective Loan Parties
in the Collateral described therein. Except for filings completed prior to the
Closing Date and as contemplated hereby and by the Collateral Documents, no
filing or other action will be necessary to perfect or protect such Liens.

 

91



--------------------------------------------------------------------------------

(b)    Intellectual Property. Set forth on Schedule 5.20(b), as of the First
Amendment Effective Date, is a list of all Intellectual Property registered or
pending registration with the United States Copyright Office or the United
States Patent and Trademark Office and owned by each Loan Party as of the First
Amendment Effective Date. Except for such claims and infringements that would
not reasonably be expected to have a Material Adverse Effect, no claim has been
asserted and is pending by any Person challenging or questioning the use of any
Intellectual Property or the validity or effectiveness of any Intellectual
Property, nor does any Loan Party know of any such claim, and, to the knowledge
of the Loan Parties, the use of any Intellectual Property by any Loan Party or
any of its Subsidiaries or the granting of a right or a license in respect of
any Intellectual Property from any Loan Party or any of its Subsidiaries does
not infringe on the rights of any Person. As of the First Amendment Effective
Date, none of the Intellectual Property owned by any of the Loan Parties or any
of its Subsidiaries is subject to any licensing agreement or similar arrangement
except as set forth on Schedule 5.20(b).

(c)    Deposit Accounts and Securities Accounts. Set forth on Schedule 5.20(c),
as of the First Amendment Effective Date, is a description of all deposit
accounts and securities accounts of the Loan Parties, including the name of
(A) the applicable Loan Party, (B) in the case of a deposit account, the
depository institution and average amount held in such deposit account and
whether such account is an Excluded Deposit and Securities Account, and (C) in
the case of a securities account, the Securities Intermediary or issuer and the
average aggregate market value held in such securities account, as applicable,
and whether such account is an Excluded Deposit and Securities Account.

(d)    Properties. Set forth on Schedule 5.20(d), as of the First Amendment
Effective Date, is a list of all real property located in the United States that
is owned or leased by any Loan Party (in each case, including (i) the name of
the Loan Party owning (or leasing) such property and an indication of whether
such property is a Mortgaged Property, (ii) if such real property is a Mortgaged
Property, the number of buildings located on such property, (iii) the property
address, and (iv) the city, county (if such real property is a Mortgaged
Property), state and zip code which such property is located).

5.21    Regulation H.

No Mortgaged Property is a Flood Hazard Property unless the Administrative Agent
shall have received the following: (a) the applicable Loan Party’s written
acknowledgment of receipt of written notification from the Administrative Agent
(i) as to the fact that such Mortgaged Property is a Flood Hazard Property,
(ii) as to whether the community in which each such Flood Hazard Property is
located is participating in the National Flood Insurance Program and (iii) such
other flood hazard determination forms, notices and confirmations thereof as
requested by the Administrative Agent and (b) copies of insurance policies or
certificates of insurance of the applicable Loan Party evidencing flood
insurance reasonably satisfactory to the Administrative Agent (and otherwise in
compliance with Flood Laws) and naming the Administrative Agent as loss payee on
behalf of the Lenders. All flood hazard insurance policies required hereunder
have been obtained and remain in full force and effect, and the premiums thereon
have been paid in full.

5.22    Compliance with Health Care Laws.

(a)    The Company and its Subsidiaries, when taken as a whole, are in
compliance in all material respects with all material Health Care Laws
applicable to it, its products and its properties or other assets or its
business or operation. Each of the Company and its Subsidiaries, taken as a
whole, has in effect all material Governmental Authorizations necessary for it
to carry on its business and operations, as presently conducted. All such
Governmental Authorizations are in full force and effect and there exists no
default under, or violation of, any such

 

92



--------------------------------------------------------------------------------

Governmental Authorization and neither the Company nor any of its Subsidiaries
has received notice or has knowledge that any Governmental Authority is
considering limiting, suspending, terminating, adversely amending or revoking
any such Governmental Authorization, in each case, except where the failure to
be in full force and effect, and/or default, or violation or such notice would
not reasonably be expected to have a Material Adverse Effect.

(b)    Except as set forth on Schedule 5.22, all reports, documents, claims,
notices or approvals required to be filed, obtained, maintained or furnished by
the Company and its Subsidiaries pursuant to any Health Care Law to any
Governmental Authority have been so filed, obtained, maintained or furnished
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, and all such reports, documents, claims and notices
were complete and correct in all material respects on the date filed (or were or
will be corrected in or supplemented by a subsequent filing).

(c)    Each of the Company and its Subsidiaries, to the extent that it is
billing the applicable Third Party Payor, has the requisite provider number or
other Governmental Authorization to bill under Medicare, the respective Medicaid
program in the state or states in which such entity operates, any other
Governmental Third Party Payor Program and Private Third Party Payor Programs.
There is no investigation, audit, claim review, or other action pending, or
threatened to the knowledge of the Company or its Subsidiaries, which would
result in a revocation, suspension, termination, probation, restriction,
limitation, or non-renewal of any Governmental Third Party Payor or Private
Third Party Payor provider number or result in any of the Company’s or any of
its Subsidiaries’ exclusion from any Governmental Third Party Payor Program or
Private Third Party Payor Program which individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect. For purposes of this
Agreement, a “Governmental Third Party Payor” means Medicare, Medicaid, TRICARE,
federal or state government insurers or health care programs and any other
person or entity which presently or in the future maintains Governmental Third
Party Payor Programs. In addition, for purposes of this Agreement, “Governmental
Third Party Payor Programs” means all governmental third party payor programs in
which the Company or any of its Subsidiaries participates (including, without
limitation, Medicare, Medicaid, TRICARE or any other federal or state health
care programs). For purposes of this Agreement, a “Private Third Party Payor”
means private insurers and any other person or entity which presently or in the
future maintains Private Third Party Payor Programs. In addition, for purposes
of this Agreement, “Private Third Party Payor Programs” means all
non-governmental third party payor programs in which the Company or any of its
Subsidiaries participate (including, without limitation, managed care plans, or
any other private health care insurance programs).

(d)    Each of the Company and its Subsidiaries (i) has received and maintains
accreditation to the extent required by law in good standing and without
limitation or impairment by all applicable accrediting organizations, including
without limitation, The Joint Commission, the Accreditation Commission for
Health Care, Inc. or other applicable nationally recognized accrediting agency,
and (ii) if applicable, has cured all deficiencies or submitted or will submit a
plan of correction to cure all deficiencies noted in its most recent
accreditation survey reports, except in the case of clause (i) and (ii) where
the failure to require, maintain, cure or submit would not reasonably be
expected to have a Material Adverse Effect.

(e)    There are no facts, circumstances or conditions that, to the knowledge of
the Company or its Subsidiaries, would reasonably be expected to form the basis
for any valid investigation, suit, claim, audit, action (legal or regulatory) or
proceeding (legal or regulatory) by a Governmental Authority relating to any of
the Health Care Laws against or affecting the

 

93



--------------------------------------------------------------------------------

Company and its Subsidiaries that would reasonably be expected to have a
Material Adverse Effect. Except as set forth on Schedule 5.22 or as otherwise
disclosed to the Administrative Agent, neither the Company nor any of its
Subsidiaries (i) is a party to a corporate integrity agreement, or (ii) has any
reporting obligations pursuant to a settlement agreement, plan of correction, or
other remedial measure entered into with any Governmental Authority. Each of the
Company and its Subsidiaries, as applicable, has complied with the terms and
conditions of any corporate integrity agreements, settlement agreements, plans
of correction, or other remedial measures or demand of any Governmental
Authority to which it is subject except where non-compliance would not
reasonably be expected to have a Material Adverse Effect, all of which are set
forth on Schedule 5.22 or otherwise disclosed to the Administrative Agent.

(f)    Neither the Company nor any of its Subsidiaries or their respective
officers, directors, employees or agents is, has been, or, to the knowledge of
the Company or any of its Subsidiaries, has been threatened to be, (i) excluded
from any Governmental Third Party Payor Program pursuant to 42 U.S.C. § 1320a-7b
and related regulations, or (ii) made a party to any other action by any
Governmental Authority that may prohibit it from participating in any
Governmental Third Party Payor Program or selling products to any governmental
or other purchaser pursuant to any Health Care Laws, except where the same would
not reasonably be expected to have a Material Adverse Effect.

(g)    To the extent applicable to the Company or any of its Subsidiaries, and
for so long as (i) the Company or any of its Subsidiaries are a “covered entity”
as defined in 45 C.F.R. § 160.103, (ii) the Company or any of its Subsidiaries
are a “business associate” as defined in 45 C.F.R. § 160.103, (iii) the Company
or any of its Subsidiaries are subject to or covered by the HIPAA Administrative
Requirements codified at 45 C.F.R. Parts 160 & 162 and/or the HIPAA Security and
Privacy Requirements codified at 45 C.F.R. Parts 160 & 164, and/or (iv) the
Company or any of its Subsidiaries sponsor any “group health plans” as defined
in 45 C.F.R. § 160.103, the Company and its Subsidiaries have: (A) completed
surveys, inventories, reviews, analyses and/or assessments, including risk
assessments, (collectively “Assessments”) of all material areas of their
businesses and operations subject to HIPAA, to the extent these Assessments are
required for the Company or any of its Subsidiaries, as the case may be, to be
HIPAA Compliant; (B) developed a plan and time line for becoming HIPAA Compliant
(a “HIPAA Compliance Plan”) and (C) implemented those provisions of its HIPAA
Compliance Plan necessary for the Company and its Subsidiaries to be HIPAA
Compliant except where non-compliance is not reasonably expected to have a
Material Adverse Effect.

(h)    The Company and its Subsidiaries maintain a compliance plan that is
intended to ensure that the Company and its Subsidiaries are compliant with all
Health Care Laws applicable to the business of the Company and its Subsidiaries,
and is consistent with compliance guidance from the U.S. Department of Health
and Human Services Office of Inspector General and the U.S. Federal Sentencing
Guidelines that is publicly available as of the Closing Date.

(i)    Neither the Company nor any of its Subsidiaries has (i) received any
claim or notice from any Governmental Authority or patient alleging or
referencing any breach, security incident, violation of its information systems
or the improper use, disclosure or access to any Personal Information in its
possession, custody or control, or (ii) had any breaches as defined in HIPAA or
in violation of any other federal or state law applicable to the privacy or
security of Personal Information, except in the case of clause (i) and (ii),
where the incident would not reasonably be expected to have a Material Adverse
Effect.

 

94



--------------------------------------------------------------------------------

5.23    Labor Matters.

Except as, in the aggregate, would not reasonably be expected to have a Material
Adverse Effect: (a) there are no strikes or other labor disputes against the
Company or any Subsidiary pending or, to the knowledge of the Loan Parties,
threatened; (b) hours worked by and payment made to employees of each of the
Company or any Subsidiary have not been in violation of the Fair Labor Standards
Act or any other applicable requirement of Law dealing with such matters; and
(c) all payments due from the Company or any Subsidiary on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the Company or such Subsidiary.

5.24    No EEA Financial Institution.

No Loan Party is an EEA Financial Institution.

ARTICLE VI

AFFIRMATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, such Loan Party shall, and
shall cause each of its Subsidiaries to:

6.01    Financial Statements.

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

(a)    Audited Financial Statements. As soon as available, but in any event
within ninety (90) days after the end of each fiscal year of the Company, a
Consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal year, and the related Consolidated statements of income or
operations, changes in shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP, such
Consolidated statements to be audited and accompanied by a report and opinion of
an independent certified public accountant of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit.

(b)    Quarterly Financial Statements. As soon as available, but in any event
within forty-five (45) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Company, a Consolidated balance sheet of the
Company and its Subsidiaries as at the end of such fiscal quarter, and the
related Consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Company’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, such Consolidated
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller who is a Responsible Officer of the Company as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Company and its Subsidiaries, subject only to
normal year-end audit adjustments and the absence of footnotes.

 

95



--------------------------------------------------------------------------------

(c)    Business Plan and Budget. As soon as available, but in any event no later
than February 15 of each fiscal year of the Company (or, if earlier, ten
(10) Business Days after approval by the Board of Directors of the Company), an
annual business plan and budget of the Company and its Subsidiaries on a
Consolidated basis, including forecasts prepared by management of the Company,
in form satisfactory to the Administrative Agent, of Consolidated balance sheets
and statements of income or operations and cash flows of the Company and its
Subsidiaries on a quarterly basis for the then current fiscal year.

(d)    Fourth Quarter Unaudited Financial Statements. As soon as available, but
in any event within forty-five (45) days after the end of the fourth (4th)
fiscal quarter of each fiscal year of the Company, a Consolidated balance sheet
of the Company and its Subsidiaries as at the end of such fiscal year, and the
related Consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, such Consolidated
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller who is a Responsible Officer of the Company as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Company and its Subsidiaries, subject only to
normal year-end audit adjustments and the absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Company shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Company to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

6.02    Certificates; Other Information.

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

(a)    Accountants’ Certificate. Concurrently with the delivery of the financial
statements referred to in Section 6.01(a), a certificate of its independent
certified public accountants certifying such financial statements and stating
that in making the examination necessary therefor no knowledge was obtained of
any Default of a financial nature under Section 7.11 or, if any such Default
shall exist, stating the nature and status of such event.

(b)    Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Sections 6.01(a) and (b), (i) a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller which is a Responsible Officer of the Company,
including (A) information regarding the amount of all Dispositions, Involuntary
Dispositions, Debt Issuances and Acquisitions that occurred during the period
covered by such Compliance Certificate, (B) a certification as to whether the
Loan Parties and their respective Subsidiaries have performed and observed each
covenant and condition of the Loan Documents applicable to it during the period
covered by the Compliance Certificate (or, if not, a listing of the conditions
or covenants that have not been performed or observed and the nature and status
of each such Default), (C) a certification of compliance with the financial
covenants set forth in Section 7.11(a) and (b), including financial covenant
analyses and calculation for the period covered by the Compliance Certificate,
(D) a listing of (1) all applications by any Loan Party, if any, for any
Intellectual Property made since the date of the prior certificate (or, in the
case of the first such certificate, the Closing Date), (2) all issuances of
registrations or letters on existing applications by any Loan Party for any
Intellectual Property received since the date of the prior certificate (or, in
the case of the first such certificate, the Closing Date), and (3) all licenses
relating to any Intellectual Property entered into by any Loan

 

96



--------------------------------------------------------------------------------

Party since the date of the prior certificate (or, in the case of the first such
certificate, the Closing Date), and (E) any updated insurance binder or other
evidence of insurance for any insurance coverage of any Loan Party or any
Subsidiary that was renewed, replaced or modified during the period covered by
such Compliance Certificate, and (ii) a copy of management’s discussion and
analysis with respect to such financial statements. Unless the Administrative
Agent or a Lender requests executed originals, delivery of the Compliance
Certificate may be by electronic communication including fax or email and shall
be deemed to be an original and authentic counterpart thereof for all purposes.

(c)    Audit Reports; Management Letters; Recommendations. Promptly after any
request by the Administrative Agent or any Lender, copies of any detailed audit
reports, management letters or recommendations submitted to the Board of
Directors (or the audit committee of the Board of Directors) of any Loan Party
by independent accountants in connection with the accounts or books of any Loan
Party or any of its Subsidiaries, or any audit of any of them.

(d)    Annual Reports; Etc. Promptly after the same are available, copies of
each annual report, proxy or financial statement or other report or
communication sent to the stockholders of any Loan Party, and copies of all
annual, regular, periodic and special reports and registration statements which
any Loan Party may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, or with any national securities
exchange, and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto.

(e)    Debt Securities Statements and Reports. Promptly, but in any event within
five (5) days after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02.

(f)    SEC Notices. Promptly, and in any event within five (5) Business Days
after receipt thereof by any Loan Party or any Subsidiary thereof, copies of
each notice or other correspondence received from the SEC (or comparable agency
in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of any Loan Party or any Subsidiary thereof.

(g)    Notices. Not later than five (5) Business Days after receipt thereof by
any Loan Party or any Subsidiary thereof, copies of all material notices,
requests and other documents (including amendments, waivers and other
modifications) so received under or pursuant to any material instrument,
indenture, loan or credit or similar agreement and, from time to time upon
request by the Administrative Agent, such information and reports regarding such
instruments, indentures and loan and credit and similar agreements as the
Administrative Agent may reasonably request.

(h)    Environmental Notice. Promptly after the assertion or occurrence thereof,
notice of any action or proceeding against or of any noncompliance by any Loan
Party or any of its Subsidiaries with any Environmental Law or Environmental
Permit that would (i) reasonably be expected to have a Material Adverse Effect
or (ii) cause any Mortgaged Properties to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law.

 

97



--------------------------------------------------------------------------------

(i)    Additional Information. Promptly, such additional information regarding
the business, financial, legal or corporate affairs of any Loan Party or any
Subsidiary thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender (acting through the Administrative Agent) may
from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (a) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 1.01(a), or
(b) on which such documents are posted on the Company’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that: (i) the Company shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Company to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Company shall notify the Administrative Agent (by fax
transmission or e-mail transmission) of the posting of any such documents and,
if requested, provide to the Administrative Agent by e-mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

The Borrowers hereby acknowledge that (A) the Administrative Agent and/or an
Affiliate thereof may, but shall not be obligated to, make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of the Borrowers hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks, Syndtrak, ClearPar or a substantially similar
electronic transmission system (the “Platform”) and (B) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrowers or their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrowers hereby agree that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (1) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof,
(2) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agent, any Affiliate thereof, the Arrangers,
the L/C Issuer and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrowers or their respective securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 11.07), (3) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”, and (4) the Administrative Agent and any
Affiliate thereof and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the Borrowers shall be under no obligation to
mark any Borrower Materials “PUBLIC”.

 

98



--------------------------------------------------------------------------------

6.03    Notices.

Promptly notify the Administrative Agent and each Lender of:

(a)    the occurrence of any Default;

(b)    any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect;

(c)    the occurrence of or forthcoming occurrence of any ERISA Event, including
a written notice specifying the nature thereof, what action the Company, any of
its Subsidiaries or any of their respective ERISA Affiliates has taken, is
taking or proposes to take with respect thereto and, when known, any action
taken or threatened by the Internal Revenue Service, the Department of Labor or
the PBGC with respect thereto; and with reasonable promptness, provide copies of
(i) each Schedule B (Actuarial Information) to the annual report (Form 5500
Series) filed by the Company, any of its Subsidiaries or any of their respective
ERISA Affiliates with the Internal Revenue Service with respect to each Pension
Plan; (ii) all notices received by the Company, any of its Subsidiaries or any
of their respective ERISA Affiliates from a Multiemployer Plan sponsor
concerning an ERISA Event; and (iii) copies of such other documents or
governmental reports or filings relating to any Employee Benefit Plan as
Administrative Agent shall reasonably request;

(d)    (i) the institution of any Adverse Proceeding not previously disclosed in
writing by the Company to the Lenders, or (ii) any material development in any
Adverse Proceeding that, in the case of either clause (d)(i) or (d)(ii), is
reasonably expected to result in damages not otherwise covered by insurance in
excess of $7,500,000, or seeks to enjoin or otherwise prevent the consummation
of, or to recover any damages or obtain relief as a result of, the transactions
contemplated hereby, written notice thereof together with such other information
as may be reasonably available to the Company to enable the Lenders and their
counsel to evaluate such matters;

(e)    any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof, including any
determination by the Company referred to in Section 2.10(b);

(f)    (i) (A) any written recommendation from any Governmental Authority or
other regulatory body to the Company or any of its Subsidiaries regarding any
Governmental Authorizations or any Governmental Third Party Payor Program
providers; (B) any written notice regarding any accreditations or supplier
numbers that have been suspended, revoked, or limited in any way; or
(C) notification of any penalties or sanctions imposed that, in the case of any
of clauses (f)(i)(A) through (f)(i)(C), are material to the Company and its
Subsidiaries, taken as a whole; (ii) notice of termination of eligibility to
participate in any reimbursement program of any Third Party Payor Program that
is material to the Company and its Subsidiaries, taken as a whole; (iii) the
occurrence of any reportable event under any settlement agreement or corporate
integrity agreement entered into by the Company or any of its Subsidiaries with
any Governmental Authority; (iv) notice that an officer, manager or employee of
the Company or any of its Subsidiaries: (A) has had a civil monetary penalty
assessed against him or her pursuant to 42 U.S.C. § 1320a-7a or is the subject
of a proceeding seeking to assess such penalty; (B) has been excluded from
participation in a Federal Health Care Program (as that term is defined in 42
U.S.C. § 1320a-7b) or is the subject of a proceeding seeking to assess such
penalty; (C) has been convicted (as that term is defined in 42 C.F.R. § 1001.2)
of any of those offenses described in 42 U.S.C. § 1320a-7b or 18 U.S.C. §§ 669,
1035, 1347 or 1518 or is the subject of a proceeding seeking to assess such
penalty; or (D) has been involved or named in a U.S. Attorney complaint made or
any other action taken pursuant to the federal False Claims Act or a qui tam
action; and (v) copies of any report or communication from any Governmental
Authority in connection with any inspection of any facility of the Company or
any of its Subsidiaries other than those which are routine and non-material to
the Company and its Subsidiaries taken as a whole;

 

99



--------------------------------------------------------------------------------

(g)    any Mortgaged Property that is, or becomes, a Flood Hazard Property; and

(h)    (i) the occurrence of any Reportable Event with respect to any Plan, a
failure to make any required contribution to a Plan, the creation of any Lien in
favor of the PBGC or a Plan or any withdrawal from, or the termination, or
Insolvency of, any Multiemployer Plan, or (ii) the institution of proceedings or
the taking of any other action by the PBGC or a Borrower or any ERISA Affiliate
or any Multiemployer Plan with respect to the withdrawal from, or the
termination, or Insolvency of, any Plan.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and to the extent applicable, stating what action the
Company has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

6.04    Payment of Obligations.

Pay and discharge as the same shall become due and payable, all its material
obligations and liabilities, including (a) all federal, state and other material
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by such Loan Party or such Subsidiary, (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property,
unless the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by such Loan Party or such Subsidiary and (c) all Indebtedness, as
and when due and payable, but subject to any subordination provisions contained
in any instrument or agreement evidencing such Indebtedness, except in the case
of clauses (a), (b) and (c), to the extent that the failure to pay or discharge
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

6.05    Preservation of Existence, Etc.

(a)    Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04 or Section 7.05.

(b)    Take all reasonable action to maintain all material rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that the Company’s Board of Directors has
determined that the preservation thereof is no longer desirable in the conduct
of the business of such Person and the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

6.06    Maintenance of Properties.

(a)    Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted.

 

100



--------------------------------------------------------------------------------

(b)    Make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

6.07    Maintenance of Insurance.

(a)    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Company, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons, including, without limitation, (i) terrorism insurance and
(ii) flood hazard insurance on all Mortgaged Properties that are Flood Hazard
Properties, on such terms and in such amounts as required by the National Flood
Insurance Reform Act of 1994 or as otherwise required by the Administrative
Agent.

(b)    Evidence of Insurance. Cause the Administrative Agent to be named as
lenders’ loss payable, loss payee or mortgagee, as its interest may appear,
and/or additional insured with respect to any such insurance providing liability
coverage or coverage in respect of any Collateral, and cause, unless otherwise
agreed to by the Administrative Agent, each provider of any such insurance to
agree, by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent that it will give the
Administrative Agent thirty (30) days prior written notice before any such
policy or policies shall be altered or cancelled (or ten (10) days prior notice
in the case of cancellation due to the nonpayment of premiums). Annually, upon
expiration of current insurance coverage, the Loan Parties shall provide, or
cause to be provided, to the Administrative Agent, such evidence of insurance as
required by the Administrative Agent, including, but not limited to:
(i) certified copies of such insurance policies, (ii) evidence of such insurance
policies (including, without limitation and as applicable, ACORD Form 28
certificates (or similar form of insurance certificate), and ACORD Form 25
certificates (or similar form of insurance certificate)), (iii) declaration
pages for each insurance policy and (iv) lender’s loss payable endorsement if
the Administrative Agent for the benefit of the Secured Parties is not on the
declarations page for such policy.

6.08    Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted, or (b) the failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.

6.09    Books and Records.

Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP and all requirements of Law shall be made of all
financial dealings and transactions in relation to its business and activities.

6.10    Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
and each Lender (to the extent accompanied by the Administrative Agent) to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom,

 

101



--------------------------------------------------------------------------------

and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at such reasonable times during normal
business hours and as often as may be reasonably desired.

6.11    Use of Proceeds.

Use the proceeds of the Credit Extensions (a) to refinance certain existing
Indebtedness (including certain Indebtedness under the Existing Credit
Agreement), and (b) for other general corporate purposes (including Permitted
Acquisitions); provided, that, in no event shall the proceeds of the Credit
Extensions be used in contravention of any Law or of any Loan Document.

6.12    Material Contracts.

Perform and observe all the terms and provisions of each Material Contract to be
performed or observed by it, maintain each such Material Contract in full force
and effect, enforce each such Material Contract in accordance with its terms, in
each case, except to the extent that the failure to do so would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

6.13    Covenant to Guarantee Obligations.

Within thirty (30) days (or such longer period of time as is agreed to by the
Administrative Agent in its sole discretion) after the acquisition or formation
of any Domestic Subsidiary (it being understood that any Subsidiary ceasing to
be an Excluded Subsidiary but remaining a Subsidiary shall be deemed to be the
acquisition of a Subsidiary for purposes of this Section 6.13), cause such
Person to become a Guarantor hereunder by way of execution of a Joinder
Agreement; provided, however, no Excluded Subsidiary shall be required to become
a Guarantor (subject to the last sentence of this Section 6.13). In connection
with the foregoing, the Loan Parties shall deliver to the Administrative Agent,
with respect to each new Guarantor to the extent applicable, Organization
Documents, resolutions, incumbency certificates, good standing certificates,
lien searches, searches of Intellectual Property records and substantially the
same documentation otherwise required pursuant to Section 6.13 and Section 6.14
(including applicable Mortgages and Mortgaged Property Security Documents) and,
to the extent required by the Administrative Agent, favorable opinions of
counsel to such Person (which should cover, among other things, the legality,
binding effect and enforceability), all in form, content and scope satisfactory
to the Administrative Agent. It is understood and agreed that, to the extent
that, as of the last day of any Measurement Period for which financial
statements were required to be delivered pursuant to Section 6.01(a) or (b), the
Consolidated EBITDA for such Measurement Period attributable to all Loan Parties
in the aggregate does not equal or exceed seventy percent (70%) of Consolidated
EBITDA for such Measurement Period, the Company shall within thirty (30) days
(or such longer period of time as is agreed to by the Administrative Agent in
its sole discretion) cause Subsidiaries that would otherwise be classified as
Excluded Subsidiaries to become Guarantors in accordance with the foregoing
provisions of Section 6.13 to the extent necessary so that the Consolidated
EBITDA that is attributable only to the Loan Parties is equal to or exceeds
seventy percent (70%) of Consolidated EBITDA for such Measurement Period.

6.14    Covenant to Give Security.

Except with respect to Excluded Property:

(a)    Equity Interests. Each Loan Party shall cause (i) one hundred percent
(100%) of the issued and outstanding Equity Interests of each Domestic
Subsidiary directly owned by a Loan Party (other than any CFC Holdco) and
(ii) sixty five percent (65%) (or such greater

 

102



--------------------------------------------------------------------------------

percentage that, due to a change in an applicable Law after the Closing Date,
(A) could not reasonably be expected to cause the undistributed earnings of such
Foreign Subsidiary or such CFC Holdco as determined for United States federal
income tax purposes to be treated as a deemed dividend to such Foreign
Subsidiary’s or such CFC Holdco’s, as applicable, United States parent and
(B) could not reasonably be expected to cause any material adverse tax
consequences) of the issued and outstanding Equity Interests entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and one hundred
percent (100%) of the issued and outstanding Equity Interests not entitled to
vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in each Foreign
Subsidiary and each CFC Holdco, in each case, directly owned by a Loan Party to
be subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent, for the benefit of the Secured Parties, pursuant to the
terms and conditions of the Collateral Documents, together with opinions of
counsel and any filings and deliveries necessary in connection therewith to
perfect the security interests therein, all in form and substance satisfactory
to the Administrative Agent.

(b)    Other Property. Each Loan Party shall cause all property of each Loan
Party to be subject at all times to first priority, perfected and, in the case
of real property (whether leased or owned), title insured (to the extent such
title insurance is required by the Administrative Agent) Liens in favor of the
Administrative Agent to secure the Secured Obligations pursuant to the
Collateral Documents or, with respect to any such property acquired subsequent
to the Closing Date, such other additional security documents as the
Administrative Agent shall request (subject to Permitted Liens) and, in
connection with the foregoing, deliver to the Administrative Agent such other
documentation as the Administrative Agent may request including filings and
deliveries necessary to perfect such Liens, Organization Documents, resolutions,
Mortgaged Property Support Documents and favorable opinions of counsel to such
Person, all in form, content and scope reasonably satisfactory to the
Administrative Agent. It is understood and agreed that, with respect to any
Mortgaged Property acquired by any Loan Party after the Closing Date, the Loan
Parties shall have thirty (30) days (or such longer period of time as may be
agreed to by the Administrative Agent in its sole discretion) to comply with
this Section 6.14(b) with respect to such Mortgaged Property.

(c)    Landlord Waivers. In the case of any tangible personal property
Collateral located at any other premises leased by a Loan Party containing
personal property Collateral with a value in excess of $2,500,000, the Loan
Parties will provide the Administrative Agent with such estoppel letters,
consents and waivers from the landlords on such real property to the extent
(i) requested by the Administrative Agent and (ii) the Loan Parties are able to
secure such letters, consents and waivers after using commercially reasonable
efforts (such letters, consents and waivers shall be in form and substance
satisfactory to the Administrative Agent).

(d)    Account Control Agreements. Each of the Loan Parties shall not open,
maintain or otherwise have any deposit or other accounts (including securities
accounts) at any bank or other financial institution, or any other account where
money or securities are or may be deposited or maintained with any Person, other
than (i) deposit accounts and securities accounts that are maintained at all
times with the Administrative Agent, (ii) Excluded Deposit and Securities
Accounts, (iii) deposit accounts that are maintained at all times with
depositary institutions as to which the Administrative Agent shall have received
a Qualifying Control Agreement, (iv) securities accounts that are maintained at
all times with financial institutions as to which the Administrative Agent shall
have received a Qualifying Control Agreement and (v) any other deposit or
securities account to the extent that the Administrative Agent has not requested
that the Loan Parties deliver a Qualifying Control Agreement with respect
thereto (it being understood that the Loan Parties shall have ninety (90) days
(or such longer period of time as is agreed to by the Administrative Agent in
its sole discretion) after such request by the Administrative Agent to deliver
such Qualifying Control Agreements).

 

103



--------------------------------------------------------------------------------

6.15    Further Assurances.

Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable Law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

6.16    Anti-Corruption Laws.

Conduct its business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions and, to the extent applicable, maintain
policies and procedures designed to promote and achieve compliance with such
laws.

6.17    Compliance Programs.

(a)    To the extent necessary, review and revise its policies and procedures to
provide continuing compliance with all applicable Health Care Laws.

(b)    Maintain appropriate programs and procedures for communicating such
policies and procedures to all officers, directors and employees of the Company
and its Subsidiaries.

(c)    Provide that all officers, directors and employees of the Company and its
Subsidiaries are able to report violations of any Health Care Laws.

(d)    Provide that such reported violations are adequately addressed and
corrected as soon as practicable.

6.18    Condition of Participation in Third Party Payor Programs.

To the extent applicable to the Company and its Subsidiaries in the conduct of
their business, (a) maintain its qualification for participation in, and payment
under, Third Party Payor Programs, that provide for payment or reimbursement for
services, except to the extent such loss or relinquishment would not reasonably
be expected to have a Material Adverse Effect; and (b) promptly furnish or cause
to be furnished to Administrative Agent and Lenders copies of all material
reports and correspondence, if any, it sends or receives relating to any
material loss or revocation (or material threatened loss or revocation) of any
qualification described in this Section 6.18.

 

104



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, no Loan Party shall, nor
shall it permit any Subsidiary to, directly or indirectly:

7.01    Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for the
following (the “Permitted Liens”):

(a)    Liens pursuant to any Loan Document;

(b)    Liens existing on the First Amendment Effective Date and listed on
Schedule 7.01 and any renewals or extensions thereof; provided, that, (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased except by an amount equal to a reasonable premium or
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with any such renewal or extension of the underlying Indebtedness and
by an amount equal to any existing commitments unutilized under the underlying
Indebtedness, (iii) the direct or any contingent obligor with respect thereto is
not changed, and (iv) any renewal, replacement, refinancing, restructuring or
extension of the obligations secured or benefited thereby is a Permitted
Refinancing permitted by Section 7.02(b);

(c)    Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, provided
that adequate reserves with respect thereto are maintained on the books of the
Company or its Subsidiaries, as the case may be, in conformity with GAAP;

(d)    statutory Liens of landlords, banks (and rights of set off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 401(a)(29)
or 412(n) of the Code or by ERISA), in each case incurred in the ordinary course
of business (i) for amounts not yet overdue or (ii) for amounts that are overdue
and that (in the case of any such amounts overdue for a period in excess of five
(5) days) are being contested in good faith by appropriate proceedings, so long
as such reserves or other appropriate provisions, if any, as shall be required
by GAAP shall have been made for any such contested amounts;

(e)    Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness);

(f)    easements, rights-of-way, restrictions (including zoning restrictions),
covenants, licenses, encroachments, protrusions and other similar charges or
encumbrances, and minor title deficiencies on or with respect to any real
property, in each case whether now or hereafter in existence, (i) not securing
Indebtedness, (ii) not individually or in the aggregate materially impairing the
value or marketability of such real property and (iii) not individually or in
the aggregate materially interfering with the ordinary conduct of the business
of the Company and its Subsidiaries at such real property;

 

105



--------------------------------------------------------------------------------

(g)    Liens arising out of judgments, attachments or awards not resulting in an
Event of Default;

(h)    Liens securing Indebtedness permitted under Section 7.02(c); provided,
that: (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness together with any accessions thereto and
proceeds thereof, (ii) the Indebtedness secured thereby does not exceed the cost
(negotiated on an arm’s length basis) of the property being acquired on the date
of acquisition and (iii) such Liens attach to such property concurrently with or
within one hundred eighty (180) days after the acquisition thereof;

(i)    any interest or title of a lessor under any lease entered into by the
Company or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased, so long as no such leases, individually or
in the aggregate, interfere in any material respect with the ordinary conduct of
the business of the Company or any such Subsidiary or materially impair the use
(for its intended purposes) or the value of the property subject thereto;

(j)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Company or any
Subsidiary in the ordinary course of business;

(k)    non-exclusive licenses of Intellectual Property granted by the Company or
any Subsidiary in the ordinary course of business and not interfering in any
material respect with the ordinary conduct of business of the Company and its
Subsidiaries;

(l)    the filing of UCC financing statements solely as a precautionary measure
in connection with operating leases or consignment of goods;

(m)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(n)    Liens securing Indebtedness permitted pursuant to Section 7.02(d);
provided, that, (i) such Lien is not created in contemplation of or in
connection with such Acquisition, (ii) such Lien shall not apply to any other
property of the Company or any Subsidiary (other than improvements on the
property subject thereto and proceeds thereof), and (iii) such Lien shall secure
only those obligations it secures on the date of Acquisition, and any renewals,
replacements, refinancings, restructurings or extensions thereof so long as the
principal amount of such renewals, replacements, refinancings, restructurings or
extensions thereof does not exceed the principal amount of the obligations being
renewed, replaced, refinanced, restructured or extended except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in each case, in connection with any such
renewals, replacements, refinancings, restructurings or extensions of the
underlying Indebtedness; and

(o)    other Liens not permitted by the foregoing clauses of this Section 7.01
securing Indebtedness or other obligations permitted pursuant to this Agreement
in an aggregate principal amount not to exceed $5,000,000 at any one time
outstanding.

 

106



--------------------------------------------------------------------------------

7.02    Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a)    Indebtedness under the Loan Documents;

(b)    Indebtedness outstanding on the First Amendment Effective Date and listed
on Schedule 7.02 (and any Permitted Refinancing thereof);

(c)    Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations incurred by the Company or any of its
Subsidiaries to finance the purchase of fixed assets, and renewals, refinancings
and extensions thereof; provided, that (i) the total of all such Indebtedness
for all such Persons taken together shall not exceed an aggregate principal
amount of $10,000,000 at any one time outstanding, (ii) such Indebtedness when
incurred shall not exceed the purchase price of the asset(s) financed, and
(iii) no such Indebtedness shall be refinanced for a principal amount in excess
of the principal balance outstanding thereon at the time of such refinancing;

(d)    (i) Indebtedness of a Person that becomes a Subsidiary or Indebtedness
incurred to finance assets of a Person that are acquired in a Permitted
Acquisition in an aggregate amount not to exceed at any time $20,000,000;
provided, that, (A) such Indebtedness existed at the time such Person became a
Subsidiary or at the time such assets were acquired and, in each case, was not
created in anticipation thereof, and (B) such Indebtedness is not guaranteed in
any respect by the Company or any of its Subsidiaries (other than by any such
Person that so becomes a Subsidiary), and (ii) any Permitted Refinancing of any
Indebtedness specified in Section 7.02(d)(i);

(e)    Indebtedness consisting of Earn Out Obligations incurred in connection
with Permitted Acquisitions;

(f)    Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts, in each case incurred in the
ordinary course of business;

(g)    unsecured Indebtedness of the Company or any of its Subsidiaries owed to
sellers in connection with Permitted Acquisitions; provided, that, (i) the
Company shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating that, upon giving Pro Forma Effect to the incurrence
of such Indebtedness, the Consolidated Leverage Ratio shall be at least 0.50
less than the maximum Consolidated Leverage Ratio then permitted pursuant to
Section 7.11(a) for the most recent fiscal quarter end for which the Company was
required to deliver financial statements pursuant to Section 6.01(a) or
Section 6.10(b), and (ii) no such Indebtedness shall require the Company or any
of its Subsidiaries to comply with any financial covenants;

(h)    intercompany Indebtedness arising pursuant to Investments permitted under
Section 7.03 (other than by reference to this Section 7.02 (or any clause
hereof));

(i)    obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Contract; provided, that, (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view,” and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

 

107



--------------------------------------------------------------------------------

(j)    [reserved];

(k)    Guarantees with respect to Indebtedness of any Loan Party permitted under
this Section 7.02; provided, that, if the Indebtedness being Guaranteed is
subordinated to the Secured Obligations, such Guarantee shall be subordinated to
the Guaranty on terms at least as favorable to the Lenders as those contained in
the subordination of such Indebtedness;

(l)    Indebtedness under Secured Cash Management Agreements;

(m)    to the extent constituting Indebtedness, Permitted Disqualified Capital
Stock;

(n)    to the extent constituting Indebtedness, Guarantees permitted pursuant to
Section 7.03(k) or Section 7.03(l);

(o)    other secured Indebtedness not permitted by any of the foregoing clauses
of this Section 7.02, in an aggregate principal amount not to exceed $5,000,000
at any time outstanding; and

(p)    other unsecured Indebtedness not permitted by any of the foregoing
clauses of this Section 7.02, in an aggregate principal amount not to exceed
$20,000,000 at any time outstanding.

Notwithstanding anything in this Section 7.02 to the contrary, Subsidiaries that
are not Loan Parties may not incur Indebtedness for borrowed money under this
Section 7.02 (other than pursuant to Section 7.02(h)) in an aggregate principal
amount in excess of $5,000,000 at any time outstanding.

7.03    Investments.

Make or hold any Investments, except:

(a)    Investments existing as of the First Amendment Effective Date and set
forth on Schedule 7.03;

(b)    (i) Investments owned as of the First Amendment Effective Date in any
Subsidiary of the Company, and (ii) Investments made after the First Amendment
Effective Date in any Person that is a Loan Party prior to giving effect to such
Investment (including, for the avoidance of doubt, Guarantees by a Loan Party of
the obligations of another Loan Party);

(c)    Investments made after the First Amendment Effective Date by Loan Parties
in Subsidiaries that are not Loan Parties, in an aggregate principal amount not
to exceed $40,000,000 at any one time outstanding;

(d)    Investments in cash and Cash Equivalents;

(e)    Investments by any Subsidiary of the Company that is not a Loan Party in
any other Subsidiary of the Company that is not a Loan Party;

(f)    [reserved];

 

108



--------------------------------------------------------------------------------

(g)    loans and advances to employees of the Company or any of its Subsidiaries
made in the ordinary course of business in compliance with applicable
requirements of Law (including Section 402 of the Sarbanes-Oxley Act) in an
aggregate principal amount not to exceed $2,000,000 at any time outstanding;

(h)    Guarantees permitted by Section 7.02 (other than by reference to this
Section 7.03 (or any clause hereof));

(i)    Permitted Acquisitions;

(j)    (i) Investments in securities of trade creditors or customers received in
connection with the settlement of debts, the satisfaction of judgments,
settlements, compromises or resolutions of litigation, arbitration or other
disputes, upon foreclosure or pursuant to any plan of reorganization or
liquidation or similar arrangement upon the bankruptcy or insolvency of such
trade creditors or customers and (ii) deposits, prepayments and other credits to
suppliers made in the ordinary course of business consistent with the past
practices of the Company or any of its Subsidiaries;

(k)    Guarantees of (i) reasonable indemnity obligations of Subsidiaries in
connection with any Disposition of assets by such Subsidiaries permitted under
this Agreement or any contribution of assets to a Subsidiary pursuant to an
Investment permitted by Section 7.03 and (ii) obligations of Subsidiaries under
operating leases (in the case of each of clauses (i) and (ii), other than such
obligations of Subsidiaries constituting Indebtedness);

(l)    Guarantees of obligations of non-Wholly Owned Subsidiaries to repurchase
Permitted Disqualified Capital Stock; and

(m)    other Investments not permitted by any of the foregoing clauses of this
Section 7.03, in an aggregate principal amount not to exceed $40,000,000 at any
time outstanding (net of amounts realized in respect of such Investments upon
the sale, collection or return of capital (not to exceed the original amount
invested)).

7.04    Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided, that, notwithstanding the foregoing provisions
of this Section 7.04 but subject to the terms of Sections 6.13 and 6.14, (a) the
Company may merge or consolidate with any of its Subsidiaries (other than
Amedisys Holding) provided that the Company shall be the continuing or surviving
corporation, (b) Amedisys Holding may merge or consolidate with any of its
Subsidiaries provided that Amedisys Holding shall be the continuing or surviving
entity, (c) any Loan Party other than a Borrower may merge or consolidate with
any other Loan Party other than a Borrower, (d) any Subsidiary that is not a
Loan Party may be merged or consolidated with or into any Loan Party provided
that such Loan Party shall be the continuing or surviving Person, (e) any
Subsidiary that is not a Loan Party may be merged or consolidated with or into
any other Subsidiary that is not a Loan Party, (f) any Subsidiary (other than
Amedisys Holding) may dissolve, liquidate or wind up its affairs at any time;
provided, that (i) such dissolution, liquidation or winding up, as applicable,
would not reasonably be expected to have a Material Adverse Effect and (ii) the
Lien on and security interest in any property of such Subsidiary granted or to
be granted in favor of the Secured Parties under the Collateral Documents shall
be maintained or created in accordance with the provisions of Section 6.14 or
Section 6.15, as applicable, (g) any Loan Party (other than a Borrower) may
transfer all or substantially all of its assets to

 

109



--------------------------------------------------------------------------------

a Subsidiary that is not a Loan Party to effectuate an Investment permitted by
Section 7.03(c) (so long as such transfer is permitted by Section 7.05) and
(h) so long as no Event of Default shall have occurred and be continuing or
would result therefrom, any Subsidiary (other than Amedisys Holding) may change
its legal form if the Company determines that such action is in its best
interests and makes such change in a manner reasonably acceptable to the
Administrative Agent (including with respect to the continued perfection of
Liens on the Collateral, a reaffirmation by each Loan Party of its continued
obligations under this Agreement and the other Loan Documents, continued
compliance by the Loan Parties with Section 6.13 and Section 6.14 and
satisfaction of customary PATRIOT Act requirements).

7.05    Dispositions.

Make any Disposition unless (a) the assets are sold for fair market value (to
the extent the value is greater than $10,000,000 as determined in good faith by
the Board of Directors of the Company), (b) at least seventy percent (70%) of
the aggregate consideration for such Disposition is received in cash or Cash
Equivalents, (c) no Default or Event of Default exists or would result from such
Disposition, and (d) the aggregate net book value of all assets sold or
otherwise disposed of by the Loan Parties and their Subsidiaries during the term
of this Agreement shall not exceed $30,000,000.

7.06    Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

(a)    each Subsidiary may make Restricted Payments (i) to any Loan Party or
(ii) to any Subsidiary that is not a Loan Party that owns Equity Interests in
such Subsidiary (and, in the case of Restricted Payments by a non-Wholly Owned
Subsidiary, to the Company and any such other Subsidiary and to each other owner
of Equity Interests of such Subsidiary based on their relative ownership
interests); and

(b)    the Company and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the Qualified Capital Stock of such
Person;

(c)    the Company may make any other Restricted Payment; provided, that, (x) no
Default or Event of Default shall have occurred and be continuing at the time of
such Restricted Payment or would result therefrom, (y) the Company shall have
delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating that, upon giving Pro Forma Effect to such Restricted Payment, the
Consolidated Leverage Ratio is less than 2.00 to 1.0 and (z) Liquidity shall be
greater than or equal to $50,000,000 upon giving effect to such Restricted
Payment.

7.07    Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Company and its Subsidiaries on the Closing Date or
any business substantially related or incidental thereto.

7.08    Transactions with Affiliates.

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital to any Loan Party, (b) transfers of cash and assets to any Loan Party,
(c) intercompany transactions expressly permitted by Section 7.02, Section

 

110



--------------------------------------------------------------------------------

7.03, Section 7.04, Section 7.05 or Section 7.06, (d) reasonable and customary
director, officer and employee compensation (including bonuses) and other
benefits (including retirement, health, stock option and other benefit plans)
and reasonable indemnification and severance arrangements, (e) transactions
pursuant to agreements or plans in existence on the First Amendment Effective
Date and set forth on Schedule 7.08, and (f) except as otherwise specifically
limited in this Agreement, other transactions which are entered into in the
ordinary course of such Person’s business on terms and conditions substantially
as favorable to such Person as would be obtainable by it in a comparable
arms-length transaction with a Person other than an officer, director or
Affiliate.

7.09    Burdensome Agreements.

Enter into, or permit to exist, any Contractual Obligation that (a) encumbers or
restricts the ability of any such Person to (i) make Restricted Payments to any
Loan Party, (ii) pay any Indebtedness or other obligations owed to any Loan
Party, (iii) make loans or advances to any Loan Party, (iv) transfer any of its
property to any Loan Party, (v) pledge its property pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof or (vi) act as a Loan Party pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (i) through (v) above) for
(1) this Agreement and the other Loan Documents, (2) customary restrictions and
conditions contained in any agreement relating to the sale of any property
permitted under Section 7.05 pending the consummation of such sale, (3) any
agreement in effect at the time such Subsidiary becomes a Subsidiary of the
Company, so long as such agreement was not entered into in connection with or in
contemplation of such person becoming a Subsidiary of the Company, (4) any
instrument governing Indebtedness assumed in connection with any Permitted
Acquisition, which encumbrance or restriction is not applicable to any Person,
or the properties or assets of any Person, other than the Person or the
properties or assets of the Person so acquired and (5) customary provisions in
joint venture agreements and other similar agreements applicable to joint
ventures entered into in the ordinary course of business relating to the assets
and Equity Interests of such joint venture, or (b) requires the grant of any
security for any obligation if such property is given as security for the
Secured Obligations.

7.10    Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

7.11    Financial Covenants.

(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any Measurement Period ending as of the end of any fiscal quarter of
the Company to be greater than 3.00 to 1.0; provided, that, for each of the four
(4) Measurement Periods immediately following a Qualified Acquisition (such
period of increase, the “Leverage Increase Period”), the ratio set forth above
shall be increased to (i) 4.00 to 1.0, as of the end of the first Measurement
Period immediately following such Qualified Acquisition, (ii) 3.75 to 1.0, as of
the end of the second Measurement Period immediately following such Qualified
Acquisition, (iii) 3.50 to 1.0, as of the end of the third Measurement Period
immediately following such Qualified Acquisition, and (iv) 3.25 to 1.0, as of
the end of the fourth Measurement Period immediately following such Qualified
Acquisition; provided, further, that, (A) for at least one (1) fiscal quarter
immediately following each Leverage Increase Period, the Consolidated Leverage
Ratio as of the end of such fiscal quarter shall not be greater than the
applicable test level set forth above before the first

 

111



--------------------------------------------------------------------------------

proviso prior to giving effect to another Leverage Increase Period pursuant to
the immediately preceding proviso, (B) from and after the First Amendment
Effective Date, there shall be no more than one (1) Leverage Increase Period
during the term of this Agreement, and (C) the Leverage Increase Period shall
only apply with respect to the calculation of the Consolidated Leverage Ratio
for purposes of determining compliance with this Section 7.11(a) as of the end
of any Measurement Period ending as of the end of any fiscal quarter of the
Company and for purposes of any Qualified Acquisition Pro Forma Determination.

(b)    Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any Measurement Period ending as of the end of
any fiscal quarter of the Company to be less than 3.00 to 1.0.

7.12    Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Organization; Form of Entity and Accounting Changes.

(a)    Terminate, amend or modify any of its Organization Documents (including
(i) by the filing or modification of any certificate of designation and (ii) any
election to treat any Pledged Shares (as defined in the Pledge Agreement) as a
“security” under Section 8-103 of the UCC other than concurrently with the
delivery of certificates representing such Pledged Shares to the Administrative
Agent) or any agreement to which it is a party with respect to its Equity
Interests (including any stockholders’ agreement), or enter into any new
agreement with respect to its Equity Interests, other than any such amendments
or modifications or such new agreements which are not adverse in any material
respect to the interests of the Lenders.

(b)    Change its fiscal year.

(c)    Change its name, state of organization, form of organization or principal
place of business; provided, that, such changes may be made so long as written
notice of such change is provided to the Administrative Agent within fifteen
(15) Business Days (or such longer period as the Administrative Agent shall
accept in its sole discretion) thereafter.

(d)    Permit any Domestic Subsidiary that is not a C-corporation that does not
hold Equity Interests of a CFC on the Closing Date to hold Equity Interests of a
CFC.

(e)    Permit Amedisys Holding to fail be a Wholly Owned Subsidiary of the
Company.

(f)    Make any change in accounting policies or reporting practices, except as
required by GAAP.

7.13    Sale and Leaseback Transactions.

Enter into any Sale and Leaseback Transaction.

7.14    Prepayments, Etc. of Junior Debt.

Make any payment or prepayment of principal of or redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
Indebtedness that is expressly subordinated in right of payment to the Secured
Obligations, any Indebtedness secured by Liens on the Collateral contractually
junior to those created under the Collateral Documents, any unsecured
Indebtedness for borrowed money or any Permitted Refinancing of any of the
foregoing (collectively,

 

112



--------------------------------------------------------------------------------

“Junior Debt”), or make any payment in violation of any subordination terms
applicable to any such Indebtedness (each a “Junior Debt Payment”), except that:

(a)    the Company and each Subsidiary may declare and make Junior Debt Payments
payable solely in the Qualified Capital Stock of such Person; and

(b)    the Company and its Subsidiaries may make any other Junior Debt Payment;
provided, that, (x) no Default or Event of Default shall have occurred and be
continuing at the time of such Junior Debt Payment or would result therefrom,
(y) the Company shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating that, upon giving Pro Forma Effect to such
Junior Debt Payment, the Consolidated Leverage Ratio is less than 2.00 to 1.0,
and (z) Liquidity shall be greater than or equal to $50,000,000 upon giving
effect to such Junior Debt Payment.

7.15    Amendment, Etc. of Indebtedness.

Amend or modify any of the terms of any Indebtedness of any Loan Party or any
Subsidiary (other than Indebtedness arising under the Loan Documents) if such
amendment or modification would add or change any terms in a manner adverse to
any Loan Party or any Subsidiary, shorten the final maturity or Weighted Average
Life to Maturity, require any payment to be made sooner than originally
scheduled, increase the interest rate applicable thereto or otherwise be
materially adverse to the Secured Parties.

7.16    Ownership of Subsidiaries.

Notwithstanding any other provisions of this Agreement to the contrary,
(a) establish, create or acquire any additional Subsidiaries without the prior
written consent of the Required Lenders; provided, that, without such consent,
the Company may (i) establish or create one or more Wholly Owned Subsidiaries of
the Company that are Domestic Subsidiaries or (ii) establish, create or acquire
one or more Domestic Subsidiaries in connection with an Investment permitted by
Section 7.03, so long as, in each case, Sections 6.13 and 6.14 shall be complied
with to the extent required by such sections, and in the case of any Subsidiary
which is not a Wholly Owned Subsidiary (other than the Specified Entities and
Immaterial Joint Ventures), the applicable Loan Party shall obtain consent from
all holders of the Equity Interests of such Subsidiary (x) for the pledge of the
Equity Interests of such Subsidiary owned by the applicable Loan Party to secure
the Secured Obligations and (y) to admit the Administrative Agent or its
designee as a substitute member or partner, as the case may be, following any
foreclosure on such Equity Interests, (b) permit any Loan Party or any
Subsidiary to issue or have outstanding any shares of Disqualified Capital Stock
(other than Permitted Disqualified Capital Stock), (c) create, incur, assume or
suffer to exist any Lien on any Equity Interests of any Subsidiary of any Loan
Party, except for Permitted Liens, or (d) own, directly or indirectly, any
Foreign Subsidiary (other than any Foreign Subsidiary that is organized under
the laws of a territory of the United States).

7.17    Sanctions.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any Person (including any Person participating in
the transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swingline Lender, or otherwise) of Sanctions.

 

113



--------------------------------------------------------------------------------

7.18    Anti-Corruption Laws.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions.

7.19    Specified Entities.

Permit the aggregate Net Revenues of the Specified Entities to exceed five
percent (5%) of the consolidated Net Revenues of the Company and its
Subsidiaries (excluding any contribution to Net Revenues from Subsidiaries that
are not Wholly Owned Subsidiaries).

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01    Events of Default.

Any of the following shall constitute an “Event of Default”:

(a)    Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) within three (3) Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, any fee due hereunder, or any
other amount payable hereunder or under any other Loan Document; or

(b)    Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05(a) and (b) (with
respect to the Borrowers only), 6.11, 6.13, 6.14 or Article VII; or

(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or Section 8.01(b)
above) contained in any Loan Document on its part to be performed or observed
and such failure continues for a period of ten (10) Business Days after the
earlier of (i) notice to the Company from the Administrative Agent or the
Required Lenders, and (ii) a Responsible Officer becoming aware of such default;
or

(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be materially
incorrect or misleading when made or deemed made; or

(e)    Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount (provided, that, if (and
only for so long as) all such failures to pay are in the nature of a setoff
against purchase price adjustments or indemnities, in each case, arising from
seller financing permitted pursuant to Section 7.02 in connection with Permitted
Acquisitions, then such

 

114



--------------------------------------------------------------------------------

$15,000,000 threshold amount shall be deemed to be $25,000,000), or (B) fails to
observe or perform any other agreement or condition relating to any Indebtedness
or Guarantee having an aggregate principal amount (including undrawn committed
or available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded, or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is greater than the Threshold Amount; or

(f)    Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) days, or an order for relief is entered in any such
proceeding; or

(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within sixty (60) days after its issue or levy; or

(h)    Judgments. There is entered against any Loan Party or any Subsidiary
thereof (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of the potential claim and does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of thirty (30) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

(i)    ERISA. (i) The occurrence of an ERISA Event, or (ii) any other event or
condition shall occur or exist with respect to a Plan, and, such event or
condition, together with all other such events or conditions, if any, has had or
would reasonably be expected to have a Material Adverse Effect; or

 

115



--------------------------------------------------------------------------------

(j)    Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all Obligations arising under
the Loan Documents, ceases to be in full force and effect; or any Loan Party or
any Affiliate thereof contests in any manner the validity or enforceability of
any Loan Document; or any Loan Party denies that it has any or further liability
or obligation under any Loan Document, or purports to revoke, terminate or
rescind any Loan Document; or

(k)    Health Care Laws. The Company or any of its Subsidiaries shall fail to
(i) comply, in any material respect, with any Health Care Law or (ii) maintain
any material Governmental Authorization, material accreditation or material
Government Third Party Payor Program provider number or agreement or otherwise
become no longer eligible for participation in any material Government Third
Party Payor Program, and, in each case, such failure will cause a Material
Adverse Effect; or

(l)    Collateral Documents. Any Lien created by the Collateral Documents shall
at any time fail to constitute a valid and (to the extent required by the
Collateral Documents or as otherwise permitted under this Agreement) perfected
Lien on any material portion of the Collateral purported to be subject thereto,
securing the obligations purported to be secured thereby, with the priority
required by the Loan Documents, or any Loan Party shall so assert in writing, in
each case other than as a result of action or inaction of the Administrative
Agent or any Lender; or

(m)    Settlement Agreement. A default, event of default or similar event,
however so defined under the terms thereof, shall occur under the settlement
agreement between the Company and the relevant Governmental Authority in respect
of the U.S. Department of Justice Civil Investigative Demand Pursuant to False
Claims Act and Stark Law Matters; or

(n)    Change of Control. There occurs any Change of Control.

Without limiting the provisions of Article IX, if a Default shall have occurred
under the Loan Documents, then such Default will continue to exist until it
either is cured (to the extent specifically permitted) in accordance with the
Loan Documents or is otherwise expressly waived by the Administrative Agent
(with the approval of requisite Appropriate Lenders (in their sole discretion)
as determined in accordance with Section 11.01); and once an Event of Default
occurs under the Loan Documents, then such Event of Default will continue to
exist until it is expressly waived by the requisite Appropriate Lenders or by
the Administrative Agent with the approval of the requisite Appropriate Lenders,
as required hereunder in Section 11.01.

8.02    Remedies upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a)    declare the Commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

116



--------------------------------------------------------------------------------

(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

(c)    require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable Law or equity;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03    Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02) or if at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all Secured Obligations
then due hereunder, any amounts received on account of the Secured Obligations
shall, subject to the provisions of Sections 2.14 and 2.15, be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer)
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans and L/C
Borrowings, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third held by them;

Fourth, to (a) payment of that portion of the Secured Obligations constituting
accrued and unpaid principal of the Loans and L/C Borrowings, (b) payment of
that portion of the Secured Obligations then owing under Secured Hedge
Agreements, (c) payment of that portion of the Secured Obligations then owing
under Secured Cash Management Agreements and (d) Cash Collateralize that portion
of L/C Obligations comprised of the aggregate undrawn amount of

 

117



--------------------------------------------------------------------------------

Letters of Credit, ratably among the Lenders, Hedge Banks, Cash Management Banks
and the L/C Issuers in proportion to the respective amounts described in this
clause Fourth held by them; and

Last, the balance, if any, after all of the Secured Obligations have been paid
in full, to the Borrowers or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Secured Obligations, if any, in the order set forth above. Excluded
Swap Obligations with respect to any Loan Party shall not be paid with amounts
received from such Loan Party or its assets, but appropriate adjustments shall
be made with respect to payments from other Loan Parties to preserve the
allocation to Secured Obligations otherwise set forth above in this Section.

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Secured Party Designation Notice, together with such supporting documentation as
the Administrative Agent may request, from the applicable Cash Management Bank
or Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01    Appointment and Authority.

(a)    Appointment. Each of the Lenders and the L/C Issuer hereby irrevocably
appoints, designates and authorizes Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither any Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

(b)    Collateral Agent. The Administrative Agent shall also act as the
“collateral agent” under the Loan Documents, and each of the Lenders (including
in its capacities as a potential Hedge Bank and a potential Cash Management
Bank) and the L/C Issuer hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and the L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Secured Obligations,
together

 

118



--------------------------------------------------------------------------------

with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article IX and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

9.02    Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust, financial, advisory, underwriting or other business with any
Loan Party or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or to provide notice to or consent of the Lenders with respect
thereto.

9.03    Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided, that, the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.

Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the

 

119



--------------------------------------------------------------------------------

Required Lenders (or such other number or percentage of the Lenders as shall be
necessary), or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 8.02 or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Company, a Lender or the L/C Issuer.

Neither the Administrative Agent nor any of its Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (A) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (B) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (C) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (D) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (E) the value
or the sufficiency of any Collateral, or (F) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

9.04    Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

9.05    Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Facilities as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

120



--------------------------------------------------------------------------------

9.06    Resignation of Administrative Agent.

(a)    Notice. The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Company. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Company, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided, that, in no event shall any successor Administrative Agent be a
Defaulting Lender. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b)    Defaulting Lender. If the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable Law, by notice in writing to
the Company and such Person remove such Person as Administrative Agent and, in
consultation with the Company, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days (or such earlier day as shall be agreed by
the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c)    Effect of Resignation or Removal. With effect from the Resignation
Effective Date or the Removal Effective Date (as applicable) (i) the retiring or
removed Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.01(g) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them (x) while the
retiring or removed Administrative Agent was acting as Administrative Agent, and
(y) after such resignation or removal for as long as any of

 

121



--------------------------------------------------------------------------------

them continues to act in any capacity hereunder or under the other Loan
Documents, including, without limitation, acting as collateral agent or
otherwise holding any collateral security on behalf of any of the Secured
Parties and in respect of any actions taken in connection with transferring the
agency to any successor Administrative Agent.

(d)    L/C Issuer and Swingline Lender. Any resignation or removal by Bank of
America as Administrative Agent pursuant to this Section shall also constitute
its resignation as L/C Issuer and Swingline Lender. If Bank of America resigns
as the L/C Issuer, it shall retain all the rights, powers, privileges and duties
of the L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as L/C Issuer and all L/C Obligations
with respect thereto, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c). If Bank of America resigns as Swingline Lender, it shall retain
all the rights of the Swingline Lender provided for hereunder with respect to
Swingline Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swingline Loans pursuant to
Section 2.04(c). Upon the appointment by the Company of a successor L/C Issuer
or Swingline Lender hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender), (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swingline Lender, as applicable, (ii) the retiring L/C Issuer and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (iii) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

9.07    Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08    No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the titles listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, an Arranger, a Lender or the L/C Issuer
hereunder.

 

122



--------------------------------------------------------------------------------

9.09    Administrative Agent May File Proofs of Claim; Credit Bidding.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Secured Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09, 2.10(b) and 11.04) allowed in such
judicial proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09,
2.10(b) and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or the L/C Issuer
to authorize the Administrative Agent to vote in respect of the claim of any
Lender or the L/C Issuer or in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Secured Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code of the United States, including under Sections 363, 1123 or 1129
of the Bankruptcy Code of the United States, or any similar Laws in any other
jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law. In
connection with any such credit bid and purchase, the Secured Obligations owed
to the Secured Parties shall be entitled to be, and shall be, credit bid on a
ratable basis (with Secured Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Equity Interests or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase). In connection with any such bid,
(i) the Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) the Administrative Agent shall be authorized to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Administrative Agent with respect to
such acquisition vehicle or vehicles, including any disposition of the assets or
Equity Interests thereof shall be governed, directly or indirectly, by the vote
of the Required Lenders, irrespective of the termination of this Agreement and
without giving effect to the limitations on actions by the Required Lenders
contained in Section 11.01), (iii) the Administrative Agent shall be authorized
to assign the relevant Secured Obligations to any such acquisition vehicle pro
rata by the Lenders, as a result of which each of the Lenders shall be deemed to
have received a pro rata portion of any Equity Interests and/or

 

123



--------------------------------------------------------------------------------

debt instruments issued by such an acquisition vehicle on account of the
assignment of the Secured Obligations to be credit bid, all without the need for
any Secured Party or acquisition vehicle to take any further action, and (iv) to
the extent that Secured Obligations that are assigned to an acquisition vehicle
are not used to acquire Collateral for any reason (as a result of another bid
being higher or better, because the amount of Secured Obligations assigned to
the acquisition vehicle exceeds the amount of debt credit bid by the acquisition
vehicle or otherwise), such Secured Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Secured
Obligations that had been assigned to the acquisition vehicle shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

9.10    Collateral and Guaranty Matters.

Each of the Lenders (including in its capacities as a potential Cash Management
Bank and a potential Hedge Bank) and each of the L/C Issuer irrevocably
authorize the Administrative Agent, at its option and in its discretion,

(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the Facility Termination
Date, (ii) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted hereunder or under any other Loan Document, or (iii) if approved,
authorized or ratified in writing by the Required Lenders or each Lender, as
applicable, in accordance with Section 11.01;

(b)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(h); and

(c)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrowers’ expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

124



--------------------------------------------------------------------------------

9.11    Secured Cash Management Agreements and Secured Hedge Agreements.

Except as otherwise expressly set forth herein, no Cash Management Bank or Hedge
Bank that obtains the benefit of the provisions of Section 8.03, the Guaranty or
any Collateral by virtue of the provisions hereof or any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) (or to
notice of or to consent to any amendment, waiver or modification of the
provisions hereof or of the Guaranty or any Collateral Document) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements except to the extent expressly provided
herein and unless the Administrative Agent has received a Secured Party
Designation Notice of such Secured Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be. The Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Obligations arising under
Secured Cash Management Agreements and Secured Hedge Agreements in the case of a
Facility Termination Date.

9.12    ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers or any other Loan Party, that at least one of the
following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

125



--------------------------------------------------------------------------------

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless subclause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in subclause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrowers or any other
Loan Party, that:

(i)    none of the Administrative Agent, any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v)    no fee or other compensation is being paid directly to the Administrative
Agent or any Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

(c)    The Administrative Agent and each Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an

 

126



--------------------------------------------------------------------------------

interest in the Loans, the Letters of Credit or the Commitments by such Lender
or (iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

ARTICLE X

CONTINUING GUARANTY

10.01    Guaranty.

Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as primary obligor and as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all Secured Obligations (for each
Guarantor, subject to the proviso in this sentence, its “Guaranteed
Obligations”); provided, that: (i) the Guaranteed Obligations of a Guarantor
shall exclude any Excluded Swap Obligations with respect to such Guarantor and
(ii) the liability of each Guarantor individually with respect to this Guaranty
shall be limited to an aggregate amount equal to the largest amount that would
not render its obligations hereunder subject to avoidance under Section 548 of
the Bankruptcy Code of the United States or any comparable provisions of any
applicable state law. Without limiting the generality of the foregoing, the
Guaranteed Obligations shall include such indebtedness, obligations, and
liabilities, or portion thereof, which may be or hereafter become unenforceable
or compromised or shall be allowed or disallowed claim under any proceeding or
case commenced by or against any debtor under any Debtor Relief Laws. The
Administrative Agent’s books and records showing the amount of the Obligations
shall be admissible in evidence in any action or proceeding, and shall be
binding upon each Guarantor, and conclusive for the purpose of establishing the
amount of the Secured Obligations. This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Secured Obligations
or any instrument or agreement evidencing any Secured Obligations, or by the
existence, validity, enforceability, perfection, non-perfection or extent of any
collateral therefor, or by any fact or circumstance relating to the Secured
Obligations which might otherwise constitute a defense to the obligations of the
Guarantors, or any of them, under this Guaranty, and each Guarantor hereby
irrevocably waives any defenses it may now have or hereafter acquire in any way
relating to any or all of the foregoing.

10.02    Rights of Lenders.

Each Guarantor consents and agrees that the Secured Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Secured Obligations or any part thereof, (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Secured Obligations,
(c) apply such security and direct the order or manner of sale thereof as the
Administrative Agent, the L/C Issuer and the Lenders in their sole discretion
may determine, and (d) release or substitute one or more of any endorsers or
other guarantors of any of the Secured Obligations. Without limiting the
generality of the foregoing, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of such Guarantor.

 

127



--------------------------------------------------------------------------------

10.03    Certain Waivers.

Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of the Borrowers or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Secured Party) of the
liability of the Borrowers or any other Loan Party, (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrowers or any other Loan Party, (c) the benefit of any statute of
limitations affecting any Guarantor’s liability hereunder, (d) any right to
proceed against the Borrowers or any other Loan Party, proceed against or
exhaust any security for the Secured Obligations, or pursue any other remedy in
the power of any Secured Party whatsoever, (e) any benefit of and any right to
participate in any security now or hereafter held by any Secured Party, and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable Law limiting the
liability of or exonerating guarantors or sureties. Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Secured Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Secured Obligations. Each Guarantor waives any rights and defenses
that are or may become available to it by reason of §§ 2787 to 2855, inclusive,
and §§ 2899 and 3433 of the California Civil Code. The foregoing waivers and the
provisions hereinafter set forth in this Guaranty which pertain to California
law are included solely out of an abundance of caution, and shall not be
construed to mean that any of the above-referenced provisions of California law
are in any way applicable to this Guaranty or the Secured Obligations.

10.04    Obligations Independent.

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Secured Obligations and the
obligations of any other guarantor, and a separate action may be brought against
each Guarantor to enforce this Guaranty whether or not any Borrower or any other
person or entity is joined as a party.

10.05    Subrogation.

No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Secured Obligations and any amounts payable under this
Guaranty have been indefeasibly paid and performed in full and the Commitments
and the Facilities are terminated. If any amounts are paid to a Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to reduce the amount of the Secured Obligations, whether matured
or unmatured.

10.06    Termination; Reinstatement.

This Guaranty is a continuing and irrevocable guaranty of all Secured
Obligations now or hereafter existing and shall remain in full force and effect
until the Facility Termination Date. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of a Borrower or a Guarantor is made, or any
of the Secured Parties exercises its right of setoff, in respect of the Secured
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by any of
the Secured Parties in their discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Laws
or otherwise, all as if such payment had not been made or such

 

128



--------------------------------------------------------------------------------

setoff had not occurred and whether or not the Secured Parties are in possession
of or have released this Guaranty and regardless of any prior revocation,
rescission, termination or reduction. The obligations of each Guarantor under
this paragraph shall survive termination of this Guaranty.

10.07    Stay of Acceleration.

If acceleration of the time for payment of any of the Secured Obligations is
stayed, in connection with any case commenced by or against a Guarantor or a
Borrower under any Debtor Relief Laws, or otherwise, all such amounts shall
nonetheless be payable by each Guarantor, jointly and severally, immediately
upon demand by the Secured Parties.

10.08    Condition of Borrower.

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from each Borrower and any other guarantor
such information concerning the financial condition, business and operations of
each Borrower and any such other guarantor as such Guarantor requires, and that
none of the Secured Parties has any duty, and such Guarantor is not relying on
the Secured Parties at any time, to disclose to it any information relating to
the business, operations or financial condition of each Borrower or any other
guarantor (each Guarantor waiving any duty on the part of the Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).

10.09    Appointment of Company.

Each of the Loan Parties hereby appoints the Company to act as its agent for all
purposes of this Agreement, the other Loan Documents and all other documents and
electronic platforms entered into in connection herewith and agrees that (a) the
Company may execute such documents and provide such authorizations on behalf of
such Loan Parties as the Company deems appropriate in its sole discretion and
each Loan Party shall be obligated by all of the terms of any such document
and/or authorization executed on its behalf, (b) any notice or communication
delivered by the Administrative Agent, the L/C Issuer or a Lender to the Company
shall be deemed delivered to each Loan Party and (c) the Administrative Agent,
the L/C Issuer or the Lenders may accept, and be permitted to rely on, any
document, authorization, instrument or agreement executed by the Company on
behalf of each of Loan Parties.

10.10    Right of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.

10.11    Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of a Lien under the Loan Documents, in each case, by any Specified
Loan Party becomes effective with respect to any Swap Obligation, hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Article X voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Secured

 

129



--------------------------------------------------------------------------------

Obligations have been indefeasibly paid and performed in full. Each Loan Party
intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

10.12    Additional Guarantor Waivers and Agreements.

(a)    Each Guarantor understands and acknowledges that if the Secured Parties
foreclose judicially or nonjudicially against any real property security for the
Secured Obligations, that foreclosure could impair or destroy any ability that
such Guarantor may have to seek reimbursement, contribution, or indemnification
from the Borrowers or others based on any right such Guarantor may have of
subrogation, reimbursement, contribution, or indemnification for any amounts
paid by such Guarantor under this Guaranty. Each Guarantor further understands
and acknowledges that in the absence of this paragraph, such potential
impairment or destruction of such Guarantor’s rights, if any, may entitle such
Guarantor to assert a defense to this Guaranty based on Section 580d of the
California Code of Civil Procedure as interpreted in Union Bank v. Gradsky, 265
Cal. App. 2d 40 (1968). By executing this Guaranty, each Guarantor freely,
irrevocably, and unconditionally: (i) waives and relinquishes that defense and
agrees that it will be fully liable under this Guaranty even though the Secured
Parties may foreclose, either by judicial foreclosure or by exercise of power of
sale, any deed of trust securing the Secured Obligations, (ii) agrees that it
will not assert that defense in any action or proceeding which the Secured
Parties may commence to enforce this Guaranty, (iii) acknowledges and agrees
that the rights and defenses waived by such Guarantor in this Guaranty include
any right or defense that it may have or be entitled to assert based upon or
arising out of any one or more of §§ 580a, 580b, 580d, or 726 of the California
Code of Civil Procedure or § 2848 of the California Civil Code, and
(iv) acknowledges and agrees that the Secured Parties are relying on this waiver
in creating the Secured Obligations, and that this waiver is a material part of
the consideration which the Secured Parties are receiving for creating the
Secured Obligations.

(b)    Each Guarantor waives all rights and defenses that it may have because
any of the Secured Obligations is secured by real property. This means, among
other things: (i) the Secured Parties may collect from any Guarantor without
first foreclosing on any real or personal property collateral pledged by the
other Loan Parties, and (ii) if the Secured Parties foreclose on any real
property collateral pledged by the other Loan Parties: (A) the amount of the
Secured Obligations may be reduced only by the price for which that collateral
is sold at the foreclosure sale, even if the collateral is worth more than the
sale price, and (B) the Secured Parties may collect from any Guarantor even if
the Secured Parties, by foreclosing on the real property collateral, have
destroyed any right such Guarantor may have to collect from the Borrowers. This
is an unconditional and irrevocable waiver of any rights and defenses each
Guarantor may have because any of the Secured Obligations is secured by real
property. These rights and defenses include, but are not limited to, any rights
or defenses based upon § 580a, 580b, 580d, or 726 of the California Code of
Civil Procedure.

(c)    Each Guarantor waives any right or defense it may have at law or equity,
including California Code of Civil Procedure § 580a, to a fair market value
hearing or action to determine a deficiency judgment after a foreclosure.

 

130



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

11.01    Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrowers or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders) and the Borrowers or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

(a)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender (it being understood and agreed that a waiver of any condition
precedent in Section 4.02 or of any Default or a mandatory reduction in
Commitments is not considered an extension or increase in Commitments of any
Lender);

(b)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Commitments hereunder or under such other Loan Document without
the written consent of each Lender entitled to such payment or whose Commitments
are to be reduced;

(c)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the final proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary to amend (i) the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate, or (ii) any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder;

(d)    change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(e)    change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or thereunder or make any determination or grant any consent hereunder
without the written consent of each Lender;

(f)    release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(g)    release, or agree to release, all or substantially all of the Guarantors,
without the written consent of each Lender, except to the extent the release of
any Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);

(h)    release a Borrower or permit a Borrower to assign or transfer any of its
rights or obligations under this Agreement or the other Loan Documents without
the consent of each Lender;

 

131



--------------------------------------------------------------------------------

(i)    change or waive any provision of Article X as the same applies to the
Administrative Agent, or any other provision hereof as the same applies to the
rights or obligations of the Administrative Agent, in each case without the
written consent of the Administrative Agent;

(j)    change the application of prepayments as among or between classes of
Loans under Section 2.05(a)(i) or Section 2.05(b)(iv), without the written
consent of the Required Lenders for the class of Loans that is being allocated a
lesser prepayment as a result thereof (it being understood that the Required
Lenders may waive, in whole or in part, any prepayment so long as the
application, as between the classes of Loans, of any portion of such prepayment
that is still required to be made is not changed); or

(k)    change this clause (k) or the definition of “Required Revolving Lenders”
without the consent of each Revolving Lender;

provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it, (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement, (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document, and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, (A) no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender, or all Lenders or each affected Lender under a Facility, may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (1) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (2) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender, or all Lenders or each affected Lender under a Facility, that by its
terms affects any Defaulting Lender disproportionately adversely relative to
other affected Lenders shall require the consent of such Defaulting Lender;
(B) each Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein and (C) the
Required Lenders shall determine whether or not to allow a Loan Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders.

Notwithstanding anything herein to the contrary, (w) in order to implement any
additional Commitments and/or any Incremental Term Facility in accordance with
Section 2.02(g), this Agreement may be amended for such purpose (but solely to
the extent necessary to implement such additional Commitments and/or such
Incremental Term Facility in accordance with Section 2.02(g), including
amendments to this Section 11.01 as may be necessary to include the Lenders
providing such additional Commitments and/or such Incremental Term Facility or
implement such additional Commitments and/or such Incremental Term Facility) by
the Borrowers, the other Loan Parties, the Administrative Agent and the relevant
Lenders providing such additional Commitments and/or providing a portion of such
Incremental Term Facility, (x) if following the Closing Date, the Administrative
Agent and the Borrowers shall have jointly identified an inconsistency, obvious
error or omission of a technical or immaterial nature, in each case, in any
provision of the Loan Documents, then the Administrative Agent and the Loan
Parties shall be permitted to amend such provision and such amendment shall
become effective

 

132



--------------------------------------------------------------------------------

without any further action or consent of any other party to any Loan Documents
if the same is not objected to in writing by the Required Lenders within three
(3) Business Days following receipt of notice thereof, (y) this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent, each Borrower, the other Loan Parties and the
relevant Lenders providing such additional credit facilities (1) to add one or
more additional credit facilities to this Agreement, to permit the extensions of
credit from time to time outstanding hereunder and the accrued interest and fees
in respect thereof to share ratably in the benefits of this Agreement and the
other Loan Documents with the Loans and the accrued interest and fees in respect
thereof and to include appropriately the Lenders holding such credit facilities
in any determination of the Required Lenders or the Required Revolving Lenders,
as applicable, and (2) to change, modify or alter Section 2.13 or Section 8.03
or any other provision hereof relating to the pro rata sharing of payments among
the Lenders to the extent necessary to effectuate any of the amendments (or
amendments and restatements) enumerated in this clause (y), and (z) the
Administrative Agent and the Borrowers may make amendments contemplated by
Section 3.07.

Notwithstanding anything herein to the contrary, as to any amendment, amendment
and restatement or other modifications otherwise approved in accordance with
this Section, it shall not be necessary to obtain the consent or approval of any
Lender that, upon giving effect to such amendment, amendment and restatement or
other modification, would have no Commitment or outstanding Loans so long as
such Lender receives payment in full of the principal of and interest accrued on
each Loan made by, and all other amounts owing to, such Lender or accrued for
the account of such Lender under this Agreement and the other Loan Documents at
the time such amendment, amendment and restatement or other modification becomes
effective.

11.02    Notices; Effectiveness; Electronic Communications.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax transmission or e-mail
transmission as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i)    if to any Borrower or any other Loan Party, the Administrative Agent, the
L/C Issuer or the Swingline Lender, to the address, fax number, e-mail address
or telephone number specified for such Person on Schedule 1.01(a); and

(ii)    if to any other Lender, to the address, fax number, e-mail address or
telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to a Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

133



--------------------------------------------------------------------------------

(b)    Electronic Communications. Notices and other communications to the
Administrative Agent, the Lenders, the Swingline Lender and the L/C Issuer
hereunder may be delivered or furnished by electronic communication (including
e-mail, FPML messaging and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided, that, the foregoing shall not
apply to notices to any Lender, the Swingline Lender or the L/C Issuer pursuant
to Article II if such Lender, Swingline Lender or L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swingline Lender, the L/C Issuer or the Borrowers may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided, that, for both clauses (i) and (ii), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrowers, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet.

(d)    Change of Address, Etc. Each Borrower, the Administrative Agent, the L/C
Issuer and the Swingline Lender may change its address, fax number or telephone
number or e-mail address for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
fax number or telephone number or e-mail address for notices and other
communications hereunder by notice to the Company, the Administrative Agent, the
L/C Issuer and the Swingline Lender. In addition, each Lender agrees to notify
the Administrative Agent from time to time to ensure that the Administrative
Agent has on record (i) an effective address, contact name, telephone number,
fax number and e-mail address to which notices and other communications may be
sent and (ii) accurate wire

 

134



--------------------------------------------------------------------------------

instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one (1) individual at or on behalf of such Public Lender to at all times
have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to a Borrower or its securities for purposes
of United States federal or state securities laws.

(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including, without limitation, telephonic or
electronic notices, Loan Notices, Letter of Credit Applications, Notice of Loan
Prepayment and Swingline Loan Notices) purportedly given by or on behalf of any
Loan Party even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Loan Parties shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Loan Party. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

11.03    No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swingline Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swingline Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

135



--------------------------------------------------------------------------------

11.04    Expenses; Indemnity; Damage Waiver.

(a)    Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent, any
Lender or the L/C Issuer, in connection with the enforcement or protection of
its rights (1) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (2) in connection with Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
any Borrowers or any other Loan Party) arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (iii)
any actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by a Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided,
that, such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and

 

136



--------------------------------------------------------------------------------

nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Company
or any other Loan Party against an Indemnitee for a material breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Company or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
Without limiting the provisions of Section 3.01(c), this Section 11.04(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

(c)    Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swingline Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought); provided, that, the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swingline Lender in connection with such capacity. The obligations
of the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).

(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.

(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swingline Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

137



--------------------------------------------------------------------------------

11.05    Payments Set Aside.

To the extent that any payment by or on behalf of the Borrowers is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect,
in the applicable currency of such recovery or payment. The obligations of the
Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

11.06    Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except neither any Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (e) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment(s)
and the Loans (including for purposes of this subsection (b), participations in
L/C Obligations and in Swingline Loans) at the time owing to it); provided,
that, in each case with respect to any Facility, any such assignment shall be
subject to the following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and/or the Loans at the time
owing to it (in each case with respect to any Facility) or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
Assignment and Assumption) that equal at least the amount specified in paragraph
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

 

138



--------------------------------------------------------------------------------

(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Facility, or $1,000,000, in the case of any assignment
in respect of the Term Facility or any Incremental Term Facility, unless each of
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed);

provided, that, the foregoing minimum amounts shall not apply to assignments
made by the Administrative Agent which are permitted pursuant to Section 9.09.

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans and/or the Commitment assigned, except that this clause (ii) shall not
(A) apply to the Swingline Lender’s rights and obligations in respect of
Swingline Loans or (B) prohibit any Lender from assigning all or a portion of
its rights and obligations among separate Facilities on a non-pro rata basis.

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)    the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that, the Company shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any unfunded Term Commitment, any unfunded Incremental Term Commitment or
any Revolving Commitment if such assignment is to a Person that is not a Lender
with a Commitment in respect of the applicable Facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender or (2) any Term Loan or
any Incremental Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund; and

(C)    the consent of the L/C Issuer and the Swingline Lender shall be required
for any assignment in respect of the Revolving Facility.

 

139



--------------------------------------------------------------------------------

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment;
provided, further, that, the processing and recordation fee shall not apply to
assignments made by the Administrative Agent which are permitted pursuant to
Section 9.09. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
any Borrower or any Affiliates or Subsidiaries of any Borrower, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person).

(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the applicable Borrowers (at its
expense) shall execute and deliver one or more Notes, as applicable, to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

 

140



--------------------------------------------------------------------------------

(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by any Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or any Borrower or any Affiliate or Subsidiaries of any
Borrower) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swingline Loans) owing to it); provided, that, (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 11.04(c) without regard to the existence of any
participations.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that, such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 11.01 that affects such Participant. The Borrowers agree that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 (subject to the requirements and limitations therein, including the
requirements under Section 3.01(e) (it being understood that the documentation
required under Section 3.01(e) shall be delivered to the Lender who sells the
participation)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided,
that, such Participant (A) agrees to be subject to the provisions of Sections
3.06 and 11.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Company’s request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided, that, such Participant
agrees to be subject to Section 2.13 as though it were a

 

141



--------------------------------------------------------------------------------

Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a fiduciary agent of the Borrowers, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided,
that, no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note or Notes, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided, that, no such pledge or assignment shall release such Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(f)    Resignation as L/C Issuer or Swingline Lender after Assignment.

(i)    Notwithstanding anything to the contrary contained herein, if at any time
Bank of America assigns all of its Revolving Commitment and Revolving Loans
pursuant to subsection (b) above, Bank of America may, (A) upon thirty
(30) days’ notice to the Company and the Lenders, resign as an L/C Issuer and/or
(B) upon thirty (30) days’ notice to the Company, resign as Swingline Lender. In
the event of any such resignation as an L/C Issuer or Swingline Lender, the
Company shall be entitled to appoint from among the Lenders a successor L/C
Issuer or Swingline Lender hereunder; provided, however, that no failure by the
Company to appoint any such successor shall affect the resignation of Bank of
America as an L/C Issuer or Swingline Lender, as the case may be. If Bank of
America resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of an L/C Issuer hereunder with respect to all Letters of
Credit issued by Bank of America and outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swingline Lender, it shall retain all the rights of the
Swingline Lender provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding Swingline Loans pursuant to Section 2.04(c). Upon the appointment
of a successor L/C Issuer and/or Swingline Lender, (1) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swingline Lender, as the case may be, and
(2) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, issued by Bank of America and outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.

 

142



--------------------------------------------------------------------------------

(ii)    Notwithstanding anything to the contrary contained herein, if at any
time JPMorgan assigns all of its Revolving Commitment and Revolving Loans
pursuant to subsection (b) above, JPMorgan may, upon thirty (30) days’ notice to
the Company and the Lenders, resign as an L/C Issuer. In the event of any such
resignation as an L/C Issuer, the Company shall be entitled to appoint from
among the Lenders a successor L/C Issuer hereunder; provided, however, that no
failure by the Company to appoint any such successor shall affect the
resignation of JPMorgan as an L/C Issuer. If JPMorgan resigns as an L/C Issuer,
it shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all Letters of Credit issued by JPMorgan and
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). Upon the appointment of a successor L/C Issuer,
(A) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, and (B) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, issued by JPMorgan and outstanding at the time of such
succession or make other arrangements satisfactory to JPMorgan to effectively
assume the obligations of JPMorgan with respect to such Letters of Credit.

11.07     Treatment of Certain Information; Confidentiality.

(a)    Treatment of Certain Information. Each of the Administrative Agent, the
Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its Affiliates, its auditors, and to its Related Parties (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (ii) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.02(g) or (B) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrowers and their
respective obligations, this Agreement or payments hereunder, (vii) on a
confidential basis to (A) any rating agency in connection with rating the
Company or its Subsidiaries or the credit facilities provided hereunder, (B) the
provider of any Platform or other electronic delivery service used by the
Administrative Agent, the L/C Issuer and/or the Swingline Lender to deliver
Borrower Materials or notices to the Lenders, or (C) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers or other market identifiers with respect to the credit facilities
provided hereunder, or (viii) with the consent of the Company or to the extent
such Information (1) becomes publicly available other than as a result of a
breach of this Section or (2) becomes available to the Administrative Agent, any
Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrowers. For purposes of
this Section, “Information” means all information received from the Company or
any Subsidiary relating to the Company or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or any L/C

 

143



--------------------------------------------------------------------------------

Issuer on a nonconfidential basis prior to disclosure by the Company or any
Subsidiary; provided, that, in the case of information received from the Company
or any Subsidiary after the Closing Date, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent, the Arrangers and the Lenders in connection with the
administration of this Agreement, the other Loan Documents and the Commitments.

(b)    Non-Public Information. Each of the Administrative Agent, the Lenders and
the L/C Issuer acknowledges that (i) the Information may include material
non-public information concerning a Loan Party or a Subsidiary, as the case may
be, (ii) it has developed compliance procedures regarding the use of material
non-public information and (iii) it will handle such material non-public
information in accordance with applicable Law, including United States federal
and state securities Laws.

(c)    Press Releases. The Loan Parties and their Affiliates agree that they
will not in the future issue any press releases or other public disclosure using
the name of the Administrative Agent or any Lender or their respective
Affiliates or referring to this Agreement or any of the Loan Documents without
the prior written consent of the Administrative Agent, unless (and only to the
extent that) the Loan Parties or such Affiliate is required to do so under law
and then, in any event the Loan Parties or such Affiliate will consult with such
Person before issuing such press release or other public disclosure (it being
understood that the Loan Parties or such Affiliate shall not be required to so
consult with such Person (x) if such consultation is prohibited by applicable
law, rule or regulation or (y) with respect to filings required to be made
pursuant to the Securities Act or the Securities Exchange Act of 1934, as
amended).

(d)    Customary Advertising Material. The Loan Parties consent to the
publication by the Administrative Agent or any Lender of customary advertising
material relating to the transactions contemplated hereby using the name,
product photographs, logo or trademark of the Loan Parties.

11.08    Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of any Borrower
or any other Loan Party against any and all of the obligations of such Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, the L/C Issuer or Affiliate shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of such Borrower or such Loan Party may be contingent
or unmatured, secured or unsecured, or are owed to a branch, office or Affiliate
of such Lender or the L/C Issuer different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided, that, in the
event that any Defaulting Lender shall exercise any such right of setoff,
(a) all amounts so set off shall be paid over

 

144



--------------------------------------------------------------------------------

immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.15 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders, and (b) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Secured
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Company and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application. Notwithstanding the provisions of this
Section 11.08, if at any time any Lender, the L/C Issuer or any of their
respective Affiliates maintains one or more deposit accounts for the Company or
any other Loan Party into which Medicare and/or Medicaid receivables are
deposited, such Person shall waive the right of setoff set forth herein.

11.09    Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrowers. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

11.10    Counterparts; Integration; Effectiveness.

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page of this
Agreement or any other Loan Document, or any certificate delivered thereunder,
by fax transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other Loan Document or certificate. Without limiting the foregoing, to the
extent a manually executed counterpart is not specifically required to be
delivered under the terms of any Loan Document, upon the request of any party,
such fax transmission or e-mail transmission shall be promptly followed by such
manually executed counterpart.

11.11    Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent

 

145



--------------------------------------------------------------------------------

or any Lender may have had notice or knowledge of any Default at the time of any
Credit Extension, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding.

11.12    Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swingline Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

11.13    Replacement of Lenders.

If the Company is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided, that:

(a)    the Company shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.06(b);

(b)    such Lender shall have received payment of an amount equal to one hundred
percent (100%) of the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts);

(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

(d)    such assignment does not conflict with applicable Laws; and

(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

146



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

11.14    Governing Law; Jurisdiction; Etc.

(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)    SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c)    WAIVER OF VENUE. EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

147



--------------------------------------------------------------------------------

(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15    Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

11.16    Subordination.

Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
Secured Parties or resulting from such Subordinating Loan Party’s performance
under the Guaranty, to the indefeasible payment in full in cash of all
Obligations. If the Secured Parties so request, any such obligation or
indebtedness of any such other Loan Party to the Subordinating Loan Party shall
be enforced and performance received by the Subordinating Loan Party as trustee
for the Secured Parties and the proceeds thereof shall be paid over to the
Secured Parties on account of the Secured Obligations, but without reducing or
affecting in any manner the liability of the Subordinating Loan Party under this
Agreement. Without limitation of the foregoing, so long as no Default has
occurred and is continuing, the Loan Parties may make and receive payments with
respect to Intercompany Debt; provided, that, in the event that any Loan Party
receives any payment of any Intercompany Debt at a time when such payment is
prohibited by this Section, such payment shall be held by such Loan Party, in
trust for the benefit of, and shall be paid forthwith over and delivered, upon
written request, to the Administrative Agent.

11.17    No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) (i) the arranging and other services regarding this Agreement provided by
the Administrative Agent and any Affiliate thereof, the Arrangers and the
Lenders are arm’s-length commercial transactions between each Borrower, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent and, as applicable, its Affiliates (including MLPFS) and
the

 

148



--------------------------------------------------------------------------------

Lenders and their Affiliates (collectively, solely for purposes of this Section,
the “Lenders”), on the other hand, (ii) the Borrowers and the other Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (iii) the Borrowers and each other Loan
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents, (b) (i) the Administrative Agent and its Affiliates (including MLPFS)
and each Lender each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary, for any Borrower, any
other Loan Party or any of their respective Affiliates, or any other Person and
(ii) neither the Administrative Agent, any of its Affiliates (including MLPFS)
nor any Lender has any obligation to any Borrower, any other Loan Party or any
of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents, and (c) the Administrative Agent and its Affiliates (including MLPFS)
and the Lenders may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrowers, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent, any of its
Affiliates (including MLPFS) nor any Lender has any obligation to disclose any
of such interests to any Borrower, any other Loan Party or any of their
respective Affiliates. To the fullest extent permitted by law, each Borrower and
each other Loan Party hereby waives and releases any claims that it may have
against the Administrative Agent, any of its Affiliates (including MLPFS) or any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transactions contemplated hereby.

11.18    Electronic Execution.

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided, that, notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided, further, that without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.

11.19    USA PATRIOT Act Notice.

Each Lender that is subject to the PATRIOT Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers and the other Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “PATRIOT Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the PATRIOT Act. The Borrowers and the Loan Parties
agree to, promptly following a request by the Administrative Agent or any
Lender, provide all such other documentation and information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act and the Beneficial Ownership
Regulation.

 

149



--------------------------------------------------------------------------------

11.20    Concerning Joint and Several Liability.

(a)    Each of the Borrowers is accepting joint and several liability hereunder
in consideration of the financial accommodation to be provided by the Lenders
under this Agreement, for the mutual benefit, directly and indirectly, of each
of the Borrowers and in consideration of the undertakings of each of the
Borrowers to accept joint and several liability for the obligations of each of
them.

(b)    Each of the Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrower with respect to the payment and
performance of all of the Obligations arising under this Agreement and the other
Loan Documents, it being the intention of the parties hereto that all the
Secured Obligations shall be the joint and several obligations of each of the
Borrowers without preferences or distinction among them.

(c)    If and to the extent that a Borrower shall fail to make any payment with
respect to any of the obligations hereunder as and when due or to perform any of
such obligations in accordance with the terms thereof, then in each such event,
the other Borrower will make such payment with respect to, or perform, such
obligation.

(d)    The obligations of each Borrower under the provisions of this
Section 11.20 constitute full recourse obligations of such Borrower, enforceable
against it to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Agreement or any other
circumstances whatsoever.

(e)    Except as otherwise expressly provided herein, each Borrower hereby
waives notice of acceptance of its joint and several liability, notice of
occurrence of any Default or Event of Default (except to the extent notice is
expressly required to be given pursuant to the terms of this Agreement), or of
any demand for any payment under this Agreement, notice of any action at any
time taken or omitted by the Administrative Agent or the Lenders under or in
respect of any of the Secured Obligations hereunder, any requirement of
diligence and, generally, all demands, notices and other formalities of every
kind in connection with this Agreement. Each Borrower hereby assents to, and
waives notice of, any extension or postponement of the time for the payment of
any of the Secured Obligations hereunder, the acceptance of any partial payment
thereon, any waiver, consent or other action or acquiescence by the Lenders at
any time or times in respect of any default by any Borrower in the performance
or satisfaction of any term, covenant, condition or provision of this Agreement,
any and all other indulgences whatsoever by the Lenders in respect of any of the
Secured Obligations hereunder, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
such Secured Obligations or the addition, substitution or release, in whole or
in part, of any Borrower. Without limiting the generality of the foregoing, each
Borrower assents to any other action or delay in acting or any failure to act on
the part of the Administrative Agent or the Lenders, including any failure
strictly or diligently to assert any right or to pursue any remedy or to comply
fully with applicable laws or regulations thereunder which might, but for the
provisions of this Section 11.20, afford grounds for terminating, discharging or
relieving such Borrower, in whole or in part, from any of its obligations under
this Section 11.20, it being the intention of each Borrower that, so long as any
of the Secured Obligations hereunder remain unsatisfied, the obligations of such
Borrower under this Section 11.20 shall not be discharged except by performance
and then only to the extent of such performance. The obligations of each
Borrower under this Section 11.20 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any

 

150



--------------------------------------------------------------------------------

reconstruction or similar proceeding with respect to any Borrower or the
Lenders. The joint and several liability of the Borrowers hereunder shall
continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, membership,
constitution or place of formation of any Borrower or the Lenders.

(f)    The provisions of this Section 11.20 are made for the benefit of the
Administrative Agent and the Lenders and their respective successors and
assigns, and may be enforced by any such Person from time to time against any of
the Borrowers as often as occasion therefore may arise and without requirement
on the part of any Lender first to marshal any of its claims or to exercise any
of its rights against any other Borrower or to exhaust any remedies available to
it against any other Borrower or to resort to any other source or means of
obtaining payment of any of the Secured Obligations or to elect any other
remedy. The provisions of this Section 11.20 shall remain in effect until the
Facility Termination Date. If at any time, any payment, or any part thereof,
made in respect of any of the Secured Obligations, is rescinded or must
otherwise be restored or returned by the Lenders upon the insolvency, bankruptcy
or reorganization of any of the Borrowers, or otherwise, the provisions of this
Section 11.20 will forthwith be reinstated and in effect as though such payment
had not been made.

(g)    Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents or Swap Contracts or Cash Management Agreements, the
obligations of each Borrower hereunder shall be limited to an aggregate amount
equal to the largest amount that would not render its obligations hereunder
subject to avoidance under Section 548 of the Bankruptcy Code of the United
States or any comparable provisions of any applicable Debtor Relief Law.

11.21    ENTIRE AGREEMENT.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

11.22    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge

 

151



--------------------------------------------------------------------------------

institution that may be issued to it or otherwise conferred on it, and that such
shares or other instruments of ownership will be accepted by it in lieu of any
rights with respect to any such liability under this Agreement or any other Loan
Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

11.23    Amendment and Restatement.

The parties hereto agree that, on the Closing Date, the following transactions
shall be deemed to occur automatically, without further action by any party
hereto: (a) the Existing Credit Agreement shall be deemed to be amended and
restated in its entirety pursuant to this Agreement; (b) all obligations under
the Existing Credit Agreement outstanding on the Closing Date shall in all
respects be continuing and shall be deemed to be Obligations outstanding
hereunder; (c) the guarantees made to the lenders, the letter of credit issuers,
the administrative agent and each other holder of the obligations under the
Existing Credit Agreement, shall remain in full force and effect with respect to
the Secured Obligations and are hereby reaffirmed; and (d) the security
interests and liens in favor of Bank of America, as administrative agent for the
benefit of the holders of the obligations under the Existing Credit Agreement,
created under the collateral documents entered into in connection with the
Existing Credit Agreement shall remain in full force and effect with respect to
the Secured Obligations and are hereby reaffirmed. On the Closing Date, (i) the
Loan Parties shall prepay any revolving loans outstanding under the Existing
Credit Agreement to the extent necessary to keep the outstanding Revolving Loans
ratable with the revised Revolving Commitments as of the Closing Date, and
(ii) the revolving credit extensions and revolving commitments made by the
lenders under the Existing Credit Agreement shall be re-allocated and restated
among the Lenders so that, as of the Closing Date, the respective Revolving
Commitments of the Lenders shall be as set forth on Schedule 1.01(b) as in
effect on the Closing Date. The parties hereto further acknowledge and agree
that this Agreement constitutes an amendment to the Existing Credit Agreement
made under and in accordance with the terms of Section 11.01 of the Existing
Credit Agreement.

[SIGNATURE PAGES OMITTED]

 

152



--------------------------------------------------------------------------------

Schedule 1.01(b)

Commitments and Applicable Percentages as of the First Amendment Effective Date

Intentionally Omitted.

 

153



--------------------------------------------------------------------------------

Schedule 1.01(d)

Responsible Officers

Intentionally Omitted.

 

154



--------------------------------------------------------------------------------

Schedule 5.10

Insurance

Intentionally Omitted.

 

155



--------------------------------------------------------------------------------

Schedule 5.19(a)

Subsidiaries, Joint Ventures, Partnerships and Other Equity Investments

Intentionally Omitted.

 

156



--------------------------------------------------------------------------------

Schedule 5.19(b)

Loan Parties

Intentionally Omitted.

 

157



--------------------------------------------------------------------------------

Schedule 5.20(b)

Intellectual Property

Intentionally Omitted.

 

158



--------------------------------------------------------------------------------

Schedule 5.20(c)

Deposit Accounts and Securities Accounts

Intentionally Omitted.

 

159



--------------------------------------------------------------------------------

Schedule 5.20(d)

Real Properties

Intentionally Omitted.

 

160



--------------------------------------------------------------------------------

Schedule 5.22

Health Care Laws

Intentionally Omitted.

 

161



--------------------------------------------------------------------------------

Schedule 7.01

Liens Existing as of the First Amendment Effective Date

Intentionally Omitted.

 

162



--------------------------------------------------------------------------------

Schedule 7.02

Indebtedness Existing as of the First Amendment Effective Date

Intentionally Omitted.

 

163



--------------------------------------------------------------------------------

Schedule 7.03

Investments Existing as of the First Amendment Effective Date

Intentionally Omitted.

 

164



--------------------------------------------------------------------------------

Schedule 7.08

Transactions with Affiliates

Intentionally Omitted.

 

165



--------------------------------------------------------------------------------

EXHIBIT F

[Form of] Loan Notice

 

TO:    Bank of America, N.A., as Administrative Agent RE:    Amended and
Restated Credit Agreement, dated as of June 29, 2018, by and among Amedisys,
Inc., a Delaware corporation (the “Company”), Amedisys Holding, L.L.C., a
Louisiana limited liability company (“Amedisys Holding” and together with the
Company, each a “Borrower” and collectively, the “Borrowers”), the Guarantors
party thereto, the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent, Swingline Lender and L/C Issuer (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement) DATE:    [Date]

 

 

The undersigned hereby requests (select one):

 

☐      A Borrowing of [Revolving][Term][Incremental Term] Loans ☐      A
[conversion][continuation] of [Revolving][Term][Incremental Term] Loans     
                                             --- 1.      On                     
(a Business Day) 2.      In the amount of $                    . 3.     
Comprised of: ☐ Base Rate Loans                              ☐ Eurodollar Rate
Loans 4.      For Eurodollar Rate Loans: with an Interest Period of      months.

With respect to such Borrowing, the undersigned Borrower hereby represents and
warrants that [(i) such request complies with the requirements of [Section
2.01(a)][Section 2.01(b)][Section 2.01(c)] of the Credit Agreement and (ii)]
each of the conditions set forth in Section 4.02 of the Credit Agreement have
been satisfied on and as of the date of such Borrowing.

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit F



--------------------------------------------------------------------------------

The undersigned Responsible Officer of the undersigned Borrower has caused this
Loan Notice to be executed as of the date first above written.

 

[AMEDISYS, INC.,
a Delaware corporation

By:  

 

Name:   Title:]  

[AMEDISYS HOLDING, L.L.C.,
a Louisiana limited liability company

By:  

 

Name:   Title:]  

 

Exhibit F



--------------------------------------------------------------------------------

EXHIBIT G

[Form of] Notice of Loan Prepayment

 

TO:    Bank of America, N.A., as [Administrative Agent][and Swingline Lender]
RE:    Amended and Restated Credit Agreement, dated as of June 29, 2018, by and
among Amedisys, Inc., a Delaware corporation (the “Company”), Amedisys Holding,
L.L.C., a Louisiana limited liability company (“Amedisys Holding” and together
with the Company, each a “Borrower” and collectively, the “Borrowers”), the
Guarantors party thereto, the Lenders from time to time party thereto and Bank
of America, N.A., as Administrative Agent, Swingline Lender and L/C Issuer (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement) DATE:   
[Date]

 

 

[The Company][Amedisys Holding] hereby notifies the Administrative Agent [and
the Swingline Lender] that on [Date], pursuant to the terms of Section 2.05 of
the Credit Agreement, [the Company][Amedisys Holding] intends to prepay/repay
the following Loans as more specifically set forth below:

 

   ☐  Voluntary prepayment of [Revolving][Term][Incremental Term] Loans in the
following amount(s):                    ☐ Eurodollar Rate Loans:
$                                                         Applicable Interest
Period(s):                                            ☐ Base Rate Loans:
$                            ☐ Voluntary prepayment of Swingline Loans in the
following amount: $            

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit G



--------------------------------------------------------------------------------

The undersigned Responsible Officer of the undersigned Borrower has caused this
Notice of Loan Prepayment to be executed as of the date first above written.

 

[AMEDISYS, INC.,
a Delaware corporation

By:  

 

Name:   Title:]  

[AMEDISYS HOLDING, L.L.C.,
a Louisiana limited liability company

By:  

 

Name:   Title:]  

 

Exhibit G



--------------------------------------------------------------------------------

EXHIBIT M

[Form of] Term Note

[            ,         ]

FOR VALUE RECEIVED, the undersigned (the “Company”), hereby promises to pay to
[                            ] or its registered assigns (the “Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of the Term Loan made by the Lender to the Company under
that certain Amended and Restated Credit Agreement, dated as of June 29, 2018
(as amended, modified, extended, restated, replaced, or supplemented from time
to time, the “Credit Agreement;” the terms defined therein being used herein as
therein defined), among the Company, Amedisys Holding, L.L.C., a Louisiana
limited liability company, the Guarantors party thereto, the Lenders from time
to time party thereto and Bank of America, N.A., as Administrative Agent,
Swingline Lender and L/C Issuer.

The Company promises to pay interest on the unpaid principal amount of the Term
Loan made by the Lender to the Company from the date of such Term Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Credit Agreement. All payments of principal and interest
shall be made to the Administrative Agent for the account of the Lender in
Dollars in immediately available funds at the Administrative Agent’s Office. If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Credit Agreement.

This Term Note is one of the Term Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Term Note shall become, or
may be declared to be, immediately due and payable all as provided in the Credit
Agreement. The Term Loan made by the Lender to the Company shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Term Note and
endorse thereon the date, amount and maturity of the Term Loan made by the
Lender to the Company and payments with respect thereto.

The Company, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

Exhibit M



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Term Note to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

AMEDISYS, INC.,
a Delaware corporation

By:  

 

Name:   Title:  

 

Exhibit M